Exhibit 10.2

EXECUTION VERSION

 

 

 

 

KRAFT FOODS GROUP, INC.

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Trustee

 

 

INDENTURE

Dated as of June 4, 2012

 

 

Debt Securities

 

 

 



--------------------------------------------------------------------------------

KRAFT FOODS GROUP, INC.

Reconciliation and tie showing the location in the Indenture dated as of June 4,
2012 of the provisions inserted pursuant to Sections 310 to 318(a), inclusive,
of the Trust Indenture Act of 1939, as amended.

 

Trust Indenture Act Section

       

Indenture Section

SECTION 310

  (a) (1)      609  

(a) (2)

     609  

(a) (3)

     Not Applicable  

(a) (4)

     Not Applicable  

(b)

     608, 610(d)  

(c)

     Not Applicable

SECTION 311

 

(a)

     613  

(b)

     613  

(c)

     Not Applicable

SECTION 312

 

(a)

     701, 702 (a)  

(b)

     702 (b)  

(c)

     702 (c)

SECTION 313

 

(a)

     703 (a)  

(b)

     703 (b)  

(c)

     703 (a)  

(d)

     703 (b)

SECTION 314

 

(a)

     704 and 1005  

(b)

     Not Applicable  

(c)

     102  

(c) (1)

     102  

(c) (2)

     102  

(c) (3)

     Not Applicable  

(d)

     Not Applicable  

(e)

     102

SECTION 315

 

(a)

     601 (a)  

(b)

     602, 703 (a) and 106  

(c)

     601 (b)  

(d)

     601 (c)  

(d) (1)

     601 (a) (1)  

(d) (2)

     601 (a) (2)  

(d) (3)

     601 (c) (3)  

(e)

     514

SECTION 316

 

(a)

     101  

(a) (1) (A)

     502 and 512  

(a) (1) (B)

     513  

(a) (2)

     Not Applicable  

(b)

     508  

(c)

     Not Applicable

 

i



--------------------------------------------------------------------------------

SECTION 317

 

(a) (1)

     503  

(a) (2)

     504  

(b)

     1003

SECTION 318

 

(a)

     107

 

NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Indenture.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     1   

SECTION 101.

    

Definitions.

     1   

SECTION 102.

    

Compliance Certificates and Opinions.

     11   

SECTION 103.

    

Form of Documents Delivered to Trustee.

     11   

SECTION 104.

    

Acts of Holders.

     12   

SECTION 105.

    

Notices, Etc., to Trustee and the Company.

     14   

SECTION 106.

    

Notice to Holders; Waiver.

     14   

SECTION 107.

    

Conflict with Trust Indenture Act.

     15   

SECTION 108.

    

Effect of Headings and Table of Contents.

     15   

SECTION 109.

    

Successors and Assigns.

     15   

SECTION 110.

    

Separability Clause.

     16   

SECTION 111.

    

Benefits of Indenture.

     16   

SECTION 112.

    

Governing Law, Waiver of Jury Trial.

     16   

SECTION 113.

    

Non-Business Day.

     16   

SECTION 114.

    

Immunity of Incorporators, Stockholders, Officers and Directors.

     16   

SECTION 115.

    

Certain Matters Relating to Currencies.

     17   

SECTION 116.

    

Language of Notices, Etc.

     17   

SECTION 117.

    

Force Majeure.

     17   

SECTION 118.

    

U.S.A. Patriot Act.

     17   

SECTION 119.

    

Execution in Counterparts.

     18   

ARTICLE TWO SECURITY FORMS

     18   

SECTION 201.

    

Forms of Securities.

     18   

SECTION 202.

    

Form of Trustee’s Certificate of Authentication.

     19   

SECTION 203.

    

Securities in Global Form.

     19   

ARTICLE THREE THE SECURITIES

     20   

SECTION 301.

    

Title; Payment and Terms.

     20   

SECTION 302.

    

Denominations and Currencies.

     23   

SECTION 303.

    

Execution, Authentication, Delivery and Dating.

     23   

SECTION 304.

    

Temporary Securities and Exchange of Securities.

     25   

SECTION 305.

    

Registration, Registration of Transfer and Exchange.

     28   

SECTION 306.

    

Mutilated, Destroyed, Lost and Stolen Securities and Coupons.

     31   

SECTION 307.

    

Payment of Interest; Interest Rights Preserved.

     32   

SECTION 308.

    

Persons Deemed Owners.

     34   

SECTION 309.

    

Cancellation.

     35   

SECTION 310.

    

Computation of Interest.

     35   

SECTION 311.

    

Currency and Manner of Payments in Respect of Securities.

     35   

SECTION 312.

    

Appointment and Resignation of Currency Determination Agent.

     38   

SECTION 313.

    

CUSIP Numbers.

     39   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

ARTICLE FOUR SATISFACTION AND DISCHARGE

     39   

SECTION 401.

    

Option to Effect Legal Defeasance or Covenant Defeasance.

     39   

SECTION 402.

    

Legal Defeasance and Discharge.

     39   

SECTION 403.

    

Covenant Defeasance.

     40   

SECTION 404.

    

Conditions to Legal or Covenant Defeasance.

     40   

SECTION 405.

    

Satisfaction and Discharge of Indenture.

     41   

SECTION 406.

    

Survival of Certain Obligations.

     42   

SECTION 407.

    

Acknowledgment of Discharge by Trustee.

     43   

SECTION 408.

    

Application of Trust Moneys.

     43   

SECTION 409.

    

Repayment to the Company; Unclaimed Money.

     43   

SECTION 410.

    

Reinstatement.

     44   

ARTICLE FIVE REMEDIES

     44   

SECTION 501.

    

Events of Default.

     44   

SECTION 502.

    

Acceleration of Maturity; Rescission and Annulment.

     45   

SECTION 503.

    

Collection of Indebtedness and Suits for Enforcement by Trustee.

     47   

SECTION 504.

    

Trustee May File Proofs of Claim.

     47   

SECTION 505.

    

Trustee May Enforce Claims Without Possession of Securities or Coupons.

     48   

SECTION 506.

    

Application of Money Collected.

     49   

SECTION 507.

    

Limitation on Suits.

     49   

SECTION 508.

    

Unconditional Right of Holders to Receive Principal, Premium, if any, and
Interest, if any.

     50   

SECTION 509.

    

Restoration of Rights and Remedies.

     50   

SECTION 510.

    

Rights and Remedies Cumulative.

     50   

SECTION 511.

    

Delay or Omission Not Waiver.

     50   

SECTION 512.

    

Control by Holders.

     51   

SECTION 513.

    

Waiver of Past Defaults.

     51   

SECTION 514.

    

Undertaking for Costs.

     51   

SECTION 515.

    

Waiver of Stay or Extension Laws.

     52   

SECTION 516.

    

Judgment Currency.

     52   

ARTICLE SIX THE TRUSTEE

     53   

SECTION 601.

    

Certain Duties and Responsibilities.

     53   

SECTION 602.

    

Notice of Defaults.

     54   

SECTION 603.

    

Certain Rights of Trustee.

     54   

SECTION 604.

    

Not Responsible for Recitals or Issuance of Securities.

     56   

SECTION 605.

    

May Hold Securities.

     56   

SECTION 606.

    

Money Held in Trust.

     56   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 607.

    

Compensation and Reimbursement.

     56   

SECTION 608.

    

Disqualification; Conflicting Interests.

     57   

SECTION 609.

    

Corporate Trustee Required; Different Trustees for Different Series;
Eligibility.

     57   

SECTION 610.

    

Resignation and Removal; Appointment of Successor.

     58   

SECTION 611.

    

Acceptance of Appointment by Successor.

     60   

SECTION 612.

    

Merger, Conversion, Consolidation or Succession to Business.

     61   

SECTION 613.

    

Preferential Collection of Claims Against Company.

     61   

SECTION 614.

    

Authenticating Agents.

     61   

ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

     63   

SECTION 701.

    

Company to Furnish Trustee Names and Addresses of Holders.

     63   

SECTION 702.

    

Preservation of Information; Communications to Holders.

     63   

SECTION 703.

    

Reports by Trustee.

     64   

SECTION 704.

    

Reports by Company.

     65   

ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER

     66   

SECTION 801.

    

Company May Consolidate, Etc., Only on Certain Terms.

     66   

SECTION 802.

    

Successor Corporation Substituted.

     66   

ARTICLE NINE SUPPLEMENTAL INDENTURES

     67   

SECTION 901.

    

Supplemental Indentures Without Consent of Holders.

     67   

SECTION 902.

    

Supplemental Indentures With Consent of Holders.

     68   

SECTION 903.

    

Execution of Supplemental Indentures.

     70   

SECTION 904.

    

Effect of Supplemental Indentures.

     70   

SECTION 905.

    

Conformity With Trust Indenture Act.

     70   

SECTION 906.

    

Reference in Securities to Supplemental Indentures.

     70   

ARTICLE TEN COVENANTS

     70   

SECTION 1001.

    

Payment of Principal, Premium, if any, and Interest, if any.

     70   

SECTION 1002.

    

Maintenance of Office or Agency.

     71   

SECTION 1003.

    

Money for Securities Payments To Be Held in Trust.

     72   

SECTION 1004.

    

Payment of Taxes and Other Claims.

     73   

SECTION 1005.

    

Statements as to Compliance.

     73   

SECTION 1006.

    

Corporate Existence.

     74   

SECTION 1007.

    

Limitations on Liens.

     74   

SECTION 1008.

    

Sale and Leaseback Transactions.

     75   

SECTION 1009.

    

Waiver of Certain Covenants.

     76   

SECTION 1010.

    

Payment of Additional Amounts.

     76   

SECTION 1011.

    

Calculation of Original Issue Discount.

     79   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

ARTICLE ELEVEN REDEMPTION OF SECURITIES

     79   

SECTION 1101.

    

Applicability of This Article.

     79   

SECTION 1102.

    

Election to Redeem; Notice to Trustee.

     79   

SECTION 1103.

    

Selection by Trustee of Securities to Be Redeemed.

     80   

SECTION 1104.

    

Notice of Redemption.

     80   

SECTION 1105.

    

Deposit of Redemption Price.

     81   

SECTION 1106.

    

Securities Payable on Redemption Date.

     81   

SECTION 1107.

    

Securities Redeemed in Part.

     82   

SECTION 1108.

    

Tax Redemption; Special Tax Redemption.

     83   

ARTICLE TWELVE SINKING FUNDS

     85   

SECTION 1201.

    

Applicability of This Article.

     85   

SECTION 1202.

    

Satisfaction of Sinking Fund Payments With Securities.

     86   

SECTION 1203.

    

Redemption of Securities for Sinking Fund.

     86   

ARTICLE THIRTEEN MEETINGS OF HOLDERS OF SECURITIES

     86   

SECTION 1301.

    

Purposes for Which Meetings May Be Called.

     86   

SECTION 1302.

    

Call, Notice and Place of Meetings.

     87   

SECTION 1303.

    

Persons Entitled to Vote at Meetings.

     87   

SECTION 1304.

    

Quorum; Action.

     87   

SECTION 1305.

    

Determination of Voting Rights; Conduct and Adjournment of Meetings.

     88   

SECTION 1306.

    

Counting Votes and Recording Action of Meetings.

     89   

ARTICLE FOURTEEN GUARANTEES

     89   

SECTION 1401.

    

Guarantee

     89   

SECTION 1402.

    

Limitation on Guarantor Liability

     91   

SECTION 1403.

    

Execution and Delivery

     91   

SECTION 1404.

    

Subrogation

     92   

SECTION 1405.

    

Benefits Acknowledged

     92   

SECTION 1406.

    

Release of Guarantees

     92   

 

vi



--------------------------------------------------------------------------------

DEFINED TERMS

 

        

$

     5   

Act

     2   

Affected Security

     2   

Affiliate

     2   

Authenticating Agent

     2   

Authorized Newspapers

     2   

Bearer Security

     2   

Board of Directors

     2   

Board Resolution

     2   

Business Day

     3   

Capital Stock

     3   

Certificate of a Firm of Independent Public Accountants

     3   

Clearstream

     3   

Code

     3   

Commission

     3   

Company

     1, 3   

Company Order

     3   

Company Request

     3   

Component Currency

     4   

Consolidated Capitalization

     4   

Consolidated Net Tangible Assets

     4   

Conversion Event

     4   

Corporate Trust office

     4   

corporation

     4   

coupon

     4   

Currency Determination Agent

     4   

Defaulted Interest

     5   

Depositary

     5   

Determination Notice

     5   

Dollars

     5   

Election Date

     5   

Euro

     5   

Euroclear

     5   

Event of Default

     5   

Exchange Date

     5   

Foreign Currency

     5   

Global Exchange Agent

     5   

Global Securities

     5   

Government Obligations

     5   

Holder

     6   

Indenture

     6   

     Page  

Indexed Security

     6   

interest

     6   

Interest Payment Date

     6   

Issue Date

     7   

Judgment Date

     7   

LIBOR

     7   

LIBOR Currency

     7   

LIBOR Security

     7   

London Business Day

     7   

Luxembourg Stock Exchange

     7   

Market Exchange Rate

     7   

Maturity

     7   

Notice of Default

     7   

Officers’ Certificate

     7   

OID Security

     7   

Opinion of Counsel

     8   

Outstanding

     8   

Paying Agent

     8   

Person

     9   

Place of Payment

     9   

Predecessor Security

     9   

Principal Facility

     9   

Principal Financial Center

     9   

Redemption Date

     9   

Redemption Price

     9   

Registered Security

     9   

Regular Record Date

     9   

Responsible Officer

     10   

Securities

     1, 10   

Security Register

     10   

Security Registrar

     10   

series

     10   

Special Record Date

     10   

Stated Maturity

     10   

Subsidiary

     10   

Substitute Date

     10   

Trust Indenture Act

     10   

Trustee

     1, 10   

United States

     10   

United States Alien

     11   

Western Europe

     11   

Yield to Maturity

     11   

 

 

vii



--------------------------------------------------------------------------------

This is an INDENTURE dated as of June 4, 2012 between Kraft Foods Group, Inc., a
corporation duly incorporated and existing under the laws of the Commonwealth of
Virginia and having its principal office at Three Lakes Drive, Northfield,
Illinois 60093 (hereinafter called the “Company”), and Deutsche Bank Trust
Company Americas, a New York banking corporation organized and existing under
the laws of the State of New York, as Trustee (hereinafter called the
“Trustee”).

RECITALS OF THE COMPANY

The Company deems it desirable to issue from time to time for its lawful
purposes securities (hereinafter called the “Securities”) evidencing its
unsecured indebtedness and has duly authorized the execution and delivery of
this Indenture to provide for the issuance from time to time of the Securities,
unlimited as to principal amount, to have such titles, to bear such rates of
interest, to mature at such time or times and to have such other provisions as
shall be fixed as hereinafter provided.

All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done, and the Company proposes to do all
things necessary to make the Securities, when executed by the Company and
authenticated and delivered by the Trustee hereunder and duly issued by the
Company, the valid obligations of the Company as hereinafter provided.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities or series thereof, as
follows:

Article One

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 101. Definitions.

For all purposes of this Indenture and all Securities issued hereunder, except
as otherwise expressly provided or unless the context otherwise requires:

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

(2) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;

(3) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles in the
United States, and the term “generally accepted accounting principles” with
respect to

 

1



--------------------------------------------------------------------------------

any computation required or permitted hereunder shall mean such accounting
principles as are generally accepted in the United States at the date or time of
such computation; and

(4) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

Certain terms, used principally in Article Three and Article Six, are defined in
those Articles.

“Act”, when used with respect to any Holder, has the meaning specified in
Section 104.

“Affected Security” has the meaning specified Section 1108.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Authenticating Agent” means any Person authorized to authenticate and deliver
Securities on behalf of the Trustee for the Securities of any series pursuant to
Section 614.

“Authorized Newspapers” means a newspaper customarily published in an official
language of the country of publication or in the English language at least once
a day for at least five days in each calendar week and of general circulation in
The City of New York and in London and, to the extent the Securities are listed
on the Luxembourg Stock Exchange and the Luxembourg Stock Exchange shall so
require, in Luxembourg or, if it shall be impracticable in the opinion of the
Trustee for the Securities of the appropriate series to make such publication,
in another capital city in Western Europe, as defined herein. Such publication
(which may be in different newspapers) is expected to be made in the Eastern
edition of The Wall Street Journal, in the London edition of the Financial Times
and, if applicable, in the Luxemburger Wort.

“Bearer Security” means any Security established pursuant to Section 201 which
is payable to bearer.

“Board of Directors” means the board of directors of the Company or any duly
authorized committee of that board or any director or directors and/or officer
or officers of the Company to whom that board or committee shall have duly
delegated its authority.

“Board Resolution” means (1) a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification, or (2) a certificate signed by the director or directors or
officer or officers to whom the Board of Directors shall have duly delegated its
authority, and delivered to the Trustee for the Securities of any series.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which commercial banks are authorized or required by
law, regulation or executive order to close in The City of New York; provided,
however, that, with respect to Securities not denominated in Dollars, the day is
also not a day on which commercial banks are authorized or required by law,
regulation or executive order to close in the Principal Financial Center of the
country issuing the Foreign Currency or currency unit or, if the Foreign
Currency or currency unit is Euro, the day is also a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
System is open; provided, further, that, with respect to LIBOR Securities, the
day is also a London Business Day.

“Capital Stock” of any Person means shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) the equity of such Person, including any preferred stock,
but excluding any debt securities convertible into such equity.

“Certificate of a Firm of Independent Public Accountants” means a certificate
signed by any firm of independent public accountants of recognized standing
selected by the Company. The term “independent” when used with respect to any
specified firm of public accountants means such a firm which (1) is in fact
independent within the meaning of the Securities Act of 1933, as amended, and
the applicable published rules and regulations thereunder, (2) does not have any
direct financial interest or any material indirect financial interest in the
Company or in any other obligor upon the Securities of any series or in any
Affiliate of the Company or of such other obligor, and (3) is not connected with
the Company or such other obligor or any Affiliate of the Company or of such
other obligor, as an officer, employee, promoter, underwriter, trustee, partner,
director or person performing similar functions, but such firm may be the
regular independent accountants employed by the Company. Whenever it is herein
provided that any Certificate of a Firm of Independent Public Accountants shall
be furnished to the Trustee for Securities of any series, such Certificate shall
state that the signer has read this definition and that the signer is
independent within the meaning hereof.

“Clearstream” means Clearstream Banking societe anonyme, Luxembourg.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or if at any
time after the execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties on such date.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Company Request” and “Company Order” mean, respectively, a written request or
order signed in the name of the Company by (1) a Chairman of the Board, a Vice
Chairman of the Board, a President or a Vice President and by the Treasurer, an
Assistant Treasurer, the

 

3



--------------------------------------------------------------------------------

Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
the Company, or (2) by any two Persons designated in a Company Order previously
delivered to the Trustee for Securities of any series by any two of the
foregoing officers and delivered to the Trustee for Securities of any series.

“Component Currency” has the meaning specified in Section 311(e).

“Consolidated Capitalization” means the total of all of the assets appearing on
the most recent quarterly or annual consolidated balance sheet of the Company
and its consolidated Subsidiaries, less the following:

(a) current liabilities, including liabilities for indebtedness maturing more
than 12 months from the date of the original creation thereof, but maturing
within 12 months from the date of such consolidated balance sheet; and

(b) deferred income tax liabilities appearing on such consolidated balance
sheet.

“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets appearing on the most recent quarterly or annual consolidated balance
sheet of the Company and its consolidated Subsidiaries less goodwill and other
intangible assets and the minority interests of others in Subsidiaries, all as
appearing on such balance sheet.

“Conversion Event” means the unavailability of any Foreign Currency or currency
unit due to the imposition of exchange controls or other circumstances beyond
the Company’s control.

“Corporate Trust Office” means the office of the Trustee for Securities of any
series at which at any particular time its corporate trust business shall be
principally administered, which office of Deutsche Bank Trust Company Americas,
at the date of the execution of this Indenture, is located at Deutsche Bank
Trust Company Americas, 60 Wall Street, 27th Floor, MS: NYC60-2710 New York NY
10005, Attention: Corporates Team/ Kraft Foods Group, Inc. (in addition, copies
of correspondence are to be sent to Deutsche Bank National Trust Company for
Deutsche Bank Trust Company Americas, Trust & Securities Services, 100 Plaza
One, 6th Floor – MS JCY03-0699, Jersey City, NJ 07311-3901, Attention:
Corporates Team/ Kraft Foods Group, Inc.), or such other address as the Trustee
may designate from time to time by notice to the Holders and the Company, or the
principal corporate trust office of any successor Trustee (or such other address
as such successor Trustee may designate from time to time by notice to the
Holders and the Company).

“corporation” includes corporations, limited liability companies, companies and
business trusts.

“coupon” means any interest coupon appertaining to a Bearer Security.

“Currency Determination Agent”, with respect to Securities of any series, means,
unless otherwise specified in the Securities of any series, a New York Clearing
House bank designated pursuant to Section 301 or Section 312.

 

4



--------------------------------------------------------------------------------

“Defaulted Interest” has the meaning specified in Section 307.

“Depositary” means, with respect to the Securities of any series issuable or
issued in the form of a Global Security, the Person designated as Depositary by
the Company pursuant to Section 301 until a successor Depositary shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Depositary” shall mean or include each Person who is then a
Depositary hereunder, and if at any time there is more than one such Person,
“Depositary” as used with respect to the Securities of any such series shall
mean the Depositary with respect to the Securities of that series.

“Determination Notice” has the meaning specified in Section 1108(b).

“Dollars” and the sign “$” mean the currency of the United States of America as
at the time of payment is legal tender for the payment of public and private
debts.

“Election Date” has the meaning specified in Section 311(e).

“Euro” means the single currency of the participating member states of the
European Union as defined under EC Regulation 1103/97 adopted under Article 235
of the Treaty on European Union and under EC Regulation 974/98 adopted under
Article 1091(4) of the Treaty on European Union or any successor European
legislation from time to time.

“Euroclear” means Euroclear Bank S.A./N.A., as operator of the Euroclear System.

“Event of Default” has the meaning specified in Section 501.

“Exchange Date” has the meaning specified in Section 304.

“Foreign Currency” means a currency issued and actively maintained as a
country’s recognized unit of domestic exchange by the government of any country
other than the United States, and such term shall include the Euro.

“Global Exchange Agent” has the meaning specified in Section 304.

“Global Securities” means Securities in global form.

“Government Obligations” means securities which are (i) direct obligations of
the government which issued the currency in which the Securities of a particular
series are payable (except as provided in Section 311(b) and 311(d) in which
case with respect to Securities for which an election has occurred pursuant to
Section 311(b), or a Conversion Event has occurred as provided in
Section 311(d), such obligations shall be issued in the currency or currency
unit in which such Securities are payable as a result of such election or
Conversion Event) or (ii) obligations of a Person controlled or supervised by or
acting as an agency or instrumentality of the government which issued the
currency in which the Securities of such series are payable (except as provided
in Section 311(b) and 311(d), in which case with respect to Securities for which
an election has occurred pursuant to Section 311(b), or a Conversion Event has
occurred as provided in Section 311(d), such obligations shall be issued in the
currency or currency unit in which such Securities are payable as a result of
such election or Conversion Event), the payment

 

5



--------------------------------------------------------------------------------

of which is unconditionally guaranteed by such government, which, in either
case, are full faith and credit obligations of such government payable in such
currency and are not callable or redeemable at the option of the issuer thereof.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Securities of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Securities of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise), or

(2) entered into for purposes of assuring in any other manner the obligee of
such Securities of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.

“Holder”, when used with respect to any Security, means in the case of a
Registered Security the Person in whose name a Security is registered in the
Security Register, and in the case of a Bearer Security the bearer thereof and,
when used with respect to any coupon, means any bearer thereof.

“Indenture” means this instrument as it may from time to time be supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof and shall include the terms of a particular
series of Securities established as contemplated by Section 301.

“Indexed Security” means any Security as to which the amount of payments of
principal, premium, if any, and/or interest, if any, due thereon is determined
with reference to the rate of exchange between the currency or currency unit in
which the Security is denominated and any other specified currency or currency
unit, to the relationship between two or more currencies or currency units, to
the price of one or more specified securities or commodities, to one or more
securities or commodities exchange indices or other indices or by other similar
methods or formulas, all as specified in accordance with Section 301.

“interest”, when used with respect to any Security which by its terms bears
interest only after Maturity, means interest payable after Maturity.

“Interest Payment Date”, when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.

 

6



--------------------------------------------------------------------------------

“Issue Date” means the date on which the Securities of a particular series are
originally issued under this Indenture.

“Judgment Date” has the meaning specified in Section 516.

“LIBOR” means, with respect to any LIBOR Security, the rate specified as LIBOR
for such series of Securities in accordance with Section 301.

“LIBOR Currency” means the currency specified pursuant to Section 301 as to
which LIBOR will be calculated or, if no currency is specified pursuant to
Section 301, Dollars.

“LIBOR Security” means any Security which bears interest at a floating rate
calculated with reference to LIBOR.

“London Business Day” means, with respect to any LIBOR Security, a day on which
commercial banks are open for business, including dealings in the LIBOR
Currency, in London.

“Luxembourg Stock Exchange”, unless specified with respect to any particular
series of Securities, means the Luxembourg Stock Exchange.

“Market Exchange Rate” with respect to any Foreign Currency or currency unit on
any date means, unless otherwise specified in accordance with Section 301, the
noon buying rate in The City of New York for cable transfers in such Foreign
Currency or currency unit as certified for customs purposes by the Federal
Reserve Bank of New York for such Foreign Currency or currency unit.

“Maturity”, when used with respect to any Security, means the date on which the
principal (or, if the context so requires, in the case of an OID Security, a
lesser amount or, in the case of an Indexed Security, an amount determined in
accordance with the specified terms of that Security) of that Security becomes
due and payable as therein or herein provided, whether at the Stated Maturity or
by declaration of acceleration, call for redemption, request for redemption,
repayment at the option of the holder, pursuant to any sinking fund or
otherwise.

“Notice of Default” has the meaning specified in Section 501(3).

“Officers’ Certificate” means a certificate signed by any Chairman of the Board,
Vice Chairman of the Board, Chief Executive Officer, President or Vice President
(any reference to a Vice President of the Company herein shall be deemed to
include any Vice President of the Company whether or not designated by a number
or a word or words added before or after the title “Vice President”), and by the
Treasurer, an Assistant Treasurer, the Controller, an Assistant Controller, the
Secretary or an Assistant Secretary of the Company, and delivered to the Trustee
for the Securities of any series.

“OID Security” means a Security which provides for an amount (excluding any
amounts attributable to accrued but unpaid interest thereon) less than the
principal amount thereof to be due and payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 502.

 

7



--------------------------------------------------------------------------------

“Opinion of Counsel” means, for purposes of Section 1108, a written opinion of
independent legal counsel of recognized standing and, for all other purposes
hereof, means a written opinion of counsel, who may be an employee of or counsel
to the Company.

“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

(1) Securities theretofore canceled by the Trustee for such Securities or
delivered to such Trustee for cancellation;

(2) Securities or portions thereof for whose payment or redemption money in the
necessary amount and in the required currency or currency unit has been
theretofore deposited with the Trustee for such Securities or any Paying Agent
(other than the Company or any other obligor upon the Securities) in trust or
set aside and segregated in trust by the Company or any other obligor upon the
Securities (if the Company or any other obligor upon the Securities shall act as
its own Paying Agent) for the Holders of such Securities; provided, however,
that, if such Securities or portions thereof are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture, or provision therefor
satisfactory to such Trustee has been made; and

(3) Securities which have been paid pursuant to Section 306 or in exchange for
or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented proof satisfactory to the Trustee for such
Securities that any such Securities are held by bona fide holders in due course;

provided, however, that in determining whether the Holders of the requisite
principal amount of Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (a) Securities
owned by the Company or any other obligor upon the Securities or any Affiliate
of the Company or such other obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee for such Securities
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Securities which a Responsible
Officer of such Trustee actually knows to be so owned shall be so disregarded;
Securities so owned which have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of such Trustee the
pledgee’s right so to act with respect to such Securities and that the pledgee
is not the Company or any other obligor upon the Securities or any Affiliate of
the Company or of such other obligor; (b) the principal amount of an OID
Security that shall be deemed to be Outstanding for such purposes shall be the
amount of the principal thereof that would be due and payable as of the date of
such determination upon a declaration of acceleration pursuant to Section 502;
and (c) the principal amount of a Security denominated in a Foreign Currency or
currency unit that shall be deemed to be outstanding for such purposes shall be
determined in accordance with Section 115.

“Paying Agent” means the Trustee or any other Person authorized by the Company
to pay the principal of, and premium, if any, and interest, if any, on any
Securities of any series on behalf of the Company.

 

8



--------------------------------------------------------------------------------

“Person” means any individual, firm, corporation, partnership, association,
joint venture, tribunal, trust, government or political subdivision or agency or
instrumentality thereof, or any other entity or organization.

“Place of Payment”, when used with respect to the Securities of any particular
series, means the place or places where the principal of, premium, if any, and
interest, if any, on the Securities of that series are payable, as contemplated
by Section 301.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by that
particular Security, and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in lieu of a mutilated, destroyed,
lost or stolen Security or a Security to which a mutilated, destroyed, lost or
stolen coupon appertains shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Security or the Security to which the
mutilated, destroyed, lost or stolen coupon appertains, as the case may be.

“Principal Facility” has the meaning specified in Section 1007.

“Principal Financial Center” means, unless otherwise specified in accordance
with Section 301:

(1) the capital city of the country issuing the Foreign Currency or currency
unit, except that with respect to Dollars, Australian dollars, Canadian dollars,
South African rand and Swiss francs, the “Principal Financial Center” will be
The City of New York, Sydney and Melbourne, Toronto, Johannesburg and Zurich,
respectively; or

(2) the capital city of the country to which the LIBOR Currency relates, except
that with respect to Dollars, Canadian dollars, South African rand and Swiss
francs, the “Principal Financial Center” will be The City of New York, Toronto,
Johannesburg and Zurich, respectively.

“Redemption Date”, when used with respect to any Security to be redeemed in
whole or in part, means the date fixed for such redemption by or pursuant to
this Indenture.

“Redemption Price”, when used with respect to any Security to be redeemed,
means, unless otherwise specified in such Security an amount, in the currency or
currency unit in which such Security is denominated or which is otherwise
provided for pursuant hereto, equal to the principal amount thereof and premium,
if any, thereon, together with accrued interest, if any, to the Redemption Date.

“Registered Security” means any Security established pursuant to Section 201
which is registered in the Security Register.

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Registered Securities of any series, means the date, if any, specified for
that purpose as contemplated by Section 301.

 

9



--------------------------------------------------------------------------------

“Responsible Officer”, when used with respect to the Trustee for any series of
Securities, means any officer within the corporate trust department of the
Trustee, including any vice president, assistant vice president, assistance
secretary, assistant treasurer, trust officer or any other officer of the
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

“Securities” means securities evidencing unsecured indebtedness of the Company
authenticated and delivered under this Indenture.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 305.

A “series” of Securities means all Securities denoted as part of the same series
authorized by or pursuant to a particular Board Resolution.

“Special Record Date” for the payment of any Defaulted Interest on the
Registered Securities of any series means a date fixed by the Trustee for such
series pursuant to Section 307.

“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
or a coupon representing such installment of interest as the fixed date on which
the principal of such Security or such installment of principal or interest is
due and payable.

“Subsidiary” means any corporation of which at least a majority of all
outstanding stock or other interests having ordinary voting power in the
election of directors, managers or trustees (without regard to the occurrence of
any contingency) thereof is at the time, directly or indirectly, owned or
controlled by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries.

“Substitute Date” has the meaning specified in Section 516.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended by the
Trust Indenture Reform Act of 1990, as in force at the date as of which this
Indenture was executed, provided, however, that in the event the Trust Indenture
Act is amended after such date, “Trust Indenture Act” means, to the extent
required by any such amendment, the Trust Indenture Act of 1939 as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument and, subject to the provisions of Article Six hereof, shall also
include its successors and assigns as Trustee hereunder. If there shall be at
one time more than one Trustee hereunder, “Trustee” shall mean each such Trustee
and shall apply to each such Trustee only with respect to those series of
Securities with respect to which it is serving as Trustee.

“United States” means, unless otherwise specified with respect to Securities of
any series, the United States of America (including the States and the District
of Columbia), its territories, its possessions and other areas subject to its
jurisdiction (including the Commonwealth of Puerto Rico).

 

10



--------------------------------------------------------------------------------

“United States Alien” has the meaning specified in Section 1010.

“Western Europe” means, unless otherwise specified with respect to Securities of
any series, any of the member states of the European Union as of the date hereof
and Switzerland, Norway, Poland, Hungary, the Czech Republic and the Slovak
Republic (and “Western European” shall have a meaning correlative to the
foregoing).

“Yield to Maturity”, when used with respect to any OID Security, means the yield
to maturity, if any, set forth on the face thereof.

SECTION 102. Compliance Certificates and Opinions.

Upon any application or request by the Company to the Trustee for any series of
Securities to take any action under any provision of this Indenture, the Company
shall furnish to such Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, and an Opinion of Counsel stating that
in the opinion of such counsel such action is authorized or permitted by this
Indenture and that all such conditions precedent, if any, have been complied
with, except that in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or opinion need be furnished.

Every certificate (other than certificates provided pursuant to Section 1005) or
opinion with respect to compliance with a condition or covenant provided for in
this Indenture shall include:

(1) a statement that each individual signing such certificate or opinion has
read such condition or covenant and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such condition or covenant has been
complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

SECTION 103. Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only

 

11



--------------------------------------------------------------------------------

one document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents.

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to matters upon which his certificate or opinion is based are
erroneous.

Any such certificate or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Company stating that the information with respect to
such factual matters is in the possession of the Company, unless such counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

SECTION 104. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by one or more agents duly appointed
in writing. If Securities of a series are issuable as Bearer Securities, any
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given by Holders of such series may,
alternatively, be embodied in and evidenced by the record of Holders of
Securities of such series voting in favor thereof, either in person or by
proxies duly appointed in writing, at any meeting of Holders of Securities of
such series duly called and held in accordance with the provisions of Article
Thirteen, or a combination of such instruments and any such record. Except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments or record or both are delivered to the Trustee
for the appropriate series of Securities and, where it is hereby expressly
required, to the Company. Such instrument or instruments and any such record
(and the action embodied therein and evidenced thereby) are herein sometimes
referred to as the “Act” of the Holders signing such instrument or instruments
or so voting at any such meeting. Proof of execution of any such instrument or
of a writing appointing any such agent, or of the holding by any Person of a
Security, shall be sufficient for any purpose of this Indenture and (subject to
Section 601) conclusive in favor of the Trustee for the appropriate series of
Securities and the Company and any agent of such Trustee or the Company, if made
in the manner provided in this Section. The record of any meeting of Holders of
Securities shall be proved in the manner provided in Section 1306.

The Company may at its discretion set a record date for purposes of determining
the identity of Holders of Registered Securities entitled to vote or consent to
any action by vote or consent authorized or permitted under this Indenture, but
the Company shall have no obligation

 

12



--------------------------------------------------------------------------------

to do so. If not set by the Company prior to the first solicitation of Holders
of Registered Securities of a particular series made by any Person in respect of
any such action or, in the case of any such vote, prior to such vote, the record
date for any such action or vote shall be 30 days prior to the first
solicitation of such vote or consent. Upon the fixing of such a record date
those Persons who were Holders of Registered Securities at such record date (or
their duly designated proxies), and only those Persons, shall be entitled with
respect to such Registered Securities to take such action by vote or consent or
to revoke any vote or consent previously given, whether or not such Persons
continue to be Holders after such record date.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or association or a member of a partnership, or an
official of a public or governmental body, on behalf of such corporation,
association, partnership or public or governmental body or by a fiduciary, such
certificate or affidavit shall also constitute sufficient proof of his
authority.

(c) The fact and date of the execution by any Person of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Trustee for the appropriate series of Securities
deems sufficient.

(d) The principal amount and serial numbers of Registered Securities held by any
Person, and the date of holding the same, shall be proved by the Security
Register.

(e) The principal amount and serial numbers of Bearer Securities held by any
Person, and the date of holding the same, may be proved by the production of
such Bearer Securities or by a certificate executed, as depositary, by any trust
company, bank, banker or other depositary, wherever situated, if such
certificate shall be deemed by the Trustee for such Securities to be
satisfactory, showing that at the date therein mentioned such Person had on
deposit with such depositary, or exhibited to it, the Bearer Securities therein
described; or such facts may be proved by the certificate or affidavit of the
Person holding such Bearer Securities, if such certificate or affidavit is
deemed by such Trustee to be satisfactory. The Trustee for such Securities and
the Company may assume that such ownership of any Bearer Security continues
until (1) another certificate or affidavit bearing a later date issued in
respect of the same Bearer Security is produced, (2) such Bearer Security is
produced to such Trustee by some other Person, (3) such Bearer Security is
surrendered in exchange for a Registered Security, or (4) such Bearer Security
is no longer Outstanding. The principal amount and serial numbers of Bearer
Securities held by any Person, and the date of holding the same, may also be
proved in any other manner which the Company and the Trustee for such Securities
deem sufficient.

(f) Subject to Section 115, in determining whether the Holders of the requisite
principal amount of Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver under this Indenture, the
principal amount of an OID Security that may be counted in making such
determination and that shall be deemed to be Outstanding for such purposes shall
be equal to the amount of the principal thereof that would be due and payable
upon a declaration of acceleration of the Maturity thereof pursuant to
Section 502 at the time the taking of such action by the Holders of such
requisite principal amount is evidenced to the Trustee for such Securities.

 

13



--------------------------------------------------------------------------------

(g) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee for such
Securities, the Security Registrar, any Paying Agent or the Company in reliance
thereon, whether or not notation of such action is made upon such Security.

SECTION 105. Notices, Etc., to Trustee and the Company.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other documents provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

(a) the Trustee for a series of Securities by any Holder or by the Company shall
be sufficient for every purpose hereunder if made, given, furnished or filed in
writing, to or with such Trustee at its Corporate Trust Office, Attention:
Corporates Team/ Kraft Foods Group, Inc., or if sent by facsimile transmission
or email in PDF format, to a facsimile number or email address, as the case may
be, provided by the Trustee, with a copy sent, first class postage prepaid, to
the Trustee addressed to it as provided above, or

(b) the Company by such Trustee or by any Holder shall be sufficient for every
purpose hereunder (except as provided in paragraphs (3), (4) and (5) of
Section 501) if furnished in writing and sent, first class postage prepaid,
addressed to the Company at the address of its principal office specified in the
first paragraph of this instrument or at any other address previously furnished
in writing to such Trustee by the Company, or if sent by facsimile transmission
or email in PDF format, to a facsimile number or email address, as the case may
be, provided to the Trustee by the Company, with a copy sent, first class
postage prepaid, to the Company addressed to it as provided above.

SECTION 106. Notice to Holders; Waiver.

Where this Indenture provides for notice to Holders of any event, (1) such
notice shall be sufficiently given (unless otherwise herein expressly provided)
to Holders of Registered Securities if in writing and sent, first class postage
prepaid, or by email in PDF format to each Holder affected by such event, at his
physical address or email address as it appears in the Security Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice; and (2) such notice shall be sufficiently given
(unless otherwise herein expressly provided) to Holders of Bearer Securities who
have filed their names and addresses with the Trustee for such purpose within
the previous two years if in writing and sent, first class postage prepaid, or
by email to each such Holder at his physical address or email address as so
filed not later than the latest date and not earlier than the earliest date
prescribed for the giving of such notice, or to all other Holders of Bearer
Securities if published in an Authorized Newspaper on a Business Day at least
twice, the first such publication to be not earlier than the earliest date, and
the second such publication to be not later than the latest date, prescribed
herein for the giving of such notice.

 

14



--------------------------------------------------------------------------------

In any case where notice to Holders of Registered Securities is given by mail,
neither the failure to send such notice, nor any defect in any notice so mailed,
to any particular Holder of a Registered Security shall affect the sufficiency
of such notice with respect to other Holders of Registered Securities or the
sufficiency of any notice to Holders of Bearer Securities given as provided
herein. Any notice sent in the manner prescribed by this Indenture shall be
deemed to have been given whether or not received by any particular Holder. In
case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders of
Registered Securities by mail, then such notification as shall be made with the
approval of the Trustee for such Securities shall constitute sufficient notice
to such Holders.

In case by reason of the suspension of publication of any Authorized Newspaper
or Authorized Newspapers or by reason of any other cause it shall be
impracticable to publish any notice to Holders of Bearer Securities as provided
above, then such notification to Holders of Bearer Securities as shall be made
with the approval of the Trustee for such Securities shall constitute sufficient
notice to such Holders for every purpose hereunder. Neither the failure to give
notice by publication to Holders of Bearer Securities as provided above, nor any
defect in any notice so published, shall affect the sufficiency of any notice to
Holders of Registered Securities given as provided herein.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee for such
Securities, but such filing shall not be a condition precedent to the validity
of any action taken in reliance upon such waiver.

SECTION 107. Conflict with Trust Indenture Act.

If any provision hereof limits, qualifies or conflicts with the duties imposed
by any of Sections 310 through 317, inclusive, of the Trust Indenture Act
through the operation of Section 318(c) thereof, such imposed duties shall
control.

SECTION 108. Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

SECTION 109. Successors and Assigns.

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

15



--------------------------------------------------------------------------------

SECTION 110. Separability Clause.

If any provision in this Indenture or in the Securities or coupons shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 111. Benefits of Indenture.

Nothing in this Indenture or in the Securities or in any coupons appertaining
thereto, expressed or implied, shall give to any Person, other than the parties
hereto, any Paying Agent, any Security Registrar and their successors hereunder
and the Holders of Securities or coupons, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

SECTION 112. Governing Law, Waiver of Jury Trial.

This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York.

EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED HEREBY.

SECTION 113. Non-Business Day.

Unless otherwise stated with respect to Securities of any series, in any case
where any Interest Payment Date, Redemption Date or Stated Maturity of a
Security of any particular series shall not be a Business Day at any Place of
Payment with respect to Securities of that series, then (notwithstanding any
other provision of this Indenture or of the Securities or coupons) payment of
principal, and premium, if any, and interest, if any, with respect to such
Security need not be made at such Place of Payment on such date, but may be made
on the next succeeding Business Day at such Place of Payment with the same force
and effect as if made on the Interest Payment Date or Redemption Date, or at the
Stated Maturity, provided that no interest shall accrue with respect to such
payment for the period from and after such Interest Payment Date, Redemption
Date or Stated Maturity, as the case may be.

SECTION 114. Immunity of Incorporators, Stockholders, Officers and Directors.

No recourse shall be had for the payment of principal of, or premium, if any, or
interest, if any, on any Security or coupon of any series, or for any claim
based thereon, or upon any obligation, covenant or agreement of this Indenture,
against any incorporator, stockholder, officer or director, as such, past,
present or future, of the Company or of any successor corporation, either
directly or indirectly through the Company or any successor corporation, whether
by virtue of any constitution, statute or rule of law or by the enforcement of
any assessment of penalty or otherwise; it being expressly agreed and understood
that this Indenture and all the Securities and coupons of each series are solely
corporate obligations, and that no personal liability whatever shall attach to,
or is incurred by, any incorporator, stockholder,

 

16



--------------------------------------------------------------------------------

officer or director, past, present or future, of the Company or of any successor
corporation, either directly or indirectly through the Company or any successor
corporation, because of the incurring of the indebtedness hereby authorized or
under or by reason of any of the obligations, covenants or agreements contained
in this Indenture or in any of the Securities or coupons of any series, or to be
implied herefrom or therefrom; and that all such personal liability is hereby
expressly released and waived as a condition of, and as part of the
consideration for, the execution of this Indenture and the issuance of the
Securities and coupons of each series.

SECTION 115. Certain Matters Relating to Currencies.

Subject to Section 311, each reference to any currency or currency unit in any
Security, or in the Board Resolution or supplemental indenture relating thereto,
shall mean only the referenced currency or currency unit and no other currency
or currency unit. The Trustee shall segregate moneys, funds and accounts held by
the Trustee in one currency or currency unit from any moneys, funds or accounts
held in any other currencies or currency units, notwithstanding any provision
herein which would otherwise permit the Trustee to commingle such amounts.
Whenever any action or Act is to be taken hereunder by the Holders of Securities
denominated in a Foreign Currency or currency unit, then for purposes of
determining the principal amount of Securities held by such Holders, the
aggregate principal amount of the Securities denominated in a Foreign Currency
or currency unit shall be deemed to be that amount of Dollars that could be
obtained for such principal amount on the basis of a spot rate of exchange
specified to the Trustee for such series in an Officers’ Certificate for such
Foreign Currency or currency unit into Dollars as of the date the taking of such
action or Act by the Holders of the requisite percentage in principal amount of
the Securities is evidenced to such Trustee.

SECTION 116. Language of Notices, Etc.

Any request, demand, authorization, direction, notice, consent or waiver
required or permitted under this Indenture shall be in the English language, and
any published notice may also be in an official language of the country of
publication.

SECTION 117. Force Majeure.

The Trustee, Security Registrar and Paying Agent shall not incur any liability
for not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Trustee,
Security Registrar or Paying Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, civil unrest, local or national disturbance or disaster,
any act of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).

SECTION 118. U.S.A. Patriot Act.

The parties hereto acknowledge that in order to help the United States
government fight the funding of terrorism and money laundering activities,
pursuant to Federal regulations that became effective on October 1, 2003
(Section 326 of the USA PATRIOT Act) requires all financial institutions to
obtain, verify, record and update information that identifies each person
establishing a relationship or opening an account. The parties to this Agreement
agree that they

 

17



--------------------------------------------------------------------------------

will provide to Deutsche Bank Trust Company Americas such information as it may
request, from time to time, in order for Deutsche Bank Trust Company Americas to
satisfy the requirements of the USA PATRIOT Act, including but not limited to
the name, address, tax identification number and other information that will
allow it to identify the individual or entity who is establishing the
relationship or opening the account and may also ask for formation documents
such as articles of incorporation or other identifying documents to be provided.

SECTION 119. Execution in Counterparts.

This Indenture may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement. The exchange of copies of
this Indenture and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Indenture as to the parties
hereto and may be used in lieu of the original Indenture for all purposes.
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.

Article Two

SECURITY FORMS

SECTION 201. Forms of Securities.

The Registered Securities, if any, of each series and the Bearer Securities, if
any, of each series and related coupons shall be in such form or forms
(including global form) as shall be established by or pursuant to a Board
Resolution, in each case with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture or any indenture supplemental hereto and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may be required to comply with any law, with any rule or regulation
made pursuant thereto, with any rules of any securities exchange, automated
quotation system or clearing agency or to conform to usage, as may, consistently
herewith, be determined by the officers executing such Securities or coupons, as
evidenced by their execution of such Securities or coupons. If temporary
Securities of any series are issued in global form as permitted by Section 304,
the form thereof shall be established as provided in the preceding sentence.

Unless otherwise specified as contemplated by Section 301, Bearer Securities
shall have interest coupons attached.

Prior to the delivery of a Security of any series in any such form to the
Trustee for the Securities of such series for authentication, the Company shall
deliver to such Trustee the following:

(a) The Board Resolution by or pursuant to which such form of Security has been
approved and, if applicable, the supplemental indenture by or pursuant to which
such form of Security has been approved;

 

18



--------------------------------------------------------------------------------

(b) An Officers’ Certificate dated the date such Certificate is delivered to
such Trustee stating that all conditions precedent provided for in this
Indenture relating to the authentication and delivery of Securities in such form
have been complied with; and

(c) An Opinion of Counsel stating that (A), the Securities in such form have
been established by a supplemental indenture or by or pursuant to a resolution
of the Board of Directors in accordance with this Article 2 and in conformity
with the provisions of this Indenture; (B) that the terms of such Securities
have been established in accordance with Article 2 and in conformity with the
other provisions of this Indenture; (C) that all laws and requirements in
respect of the execution and delivery by the Company of such Securities have
been complied with; and (D) Securities in such form, together with any coupons
appertaining thereto, when (i) completed by appropriate insertions and executed
and delivered by the Company to such Trustee for authentication in accordance
with this Indenture, (ii) authenticated and delivered by such Trustee in
accordance with this Indenture within the authorization as to aggregate
principal amount established from time to time by the Board of Directors, and
(iii) sold in the manner specified in such Opinion of Counsel, will be the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, subject to the effects of applicable bankruptcy,
reorganization, fraudulent conveyance, moratorium, insolvency and other similar
laws generally affecting creditors’ rights, to general equitable principles, to
an implied covenant of good faith and fair dealing and to such other
qualifications as such counsel shall conclude do not materially affect the
rights of Holders of such Securities. The definitive Securities and coupons, if
any, shall be printed, lithographed or engraved or produced by any combination
of these methods on a steel engraved border or steel engraved borders or may be
produced in any other manner, all as determined by the officers executing such
Securities or coupons, as evidenced by their execution thereof.

(d) The Trustee shall have the right to decline to authenticate and deliver any
Securities under this Section 201 if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken or if the Trustee in good
faith shall determine that such action would expose the Trustee to personal
liability to existing Holders.

SECTION 202. Form of Trustee’s Certificate of Authentication.

The Certificate of Authentication on all Securities shall be in substantially
the following form: “This is one of the Securities of the series designated
therein described in the within-mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:  

 

Authorized Signatory”

SECTION 203. Securities in Global Form.

If any Security of a series is issuable in global form, such Security may
provide that it shall represent the aggregate amount of Outstanding Securities
from time to time endorsed thereon and may also provide that the aggregate
amount of Outstanding Securities represented

 

19



--------------------------------------------------------------------------------

thereby may from time to time be reduced to reflect exchanges. Any endorsement
of a Security in global form to reflect the amount, or any increase or decrease
in the amount, of Outstanding Securities represented thereby shall be made by
the Trustee and in such manner as shall be specified in such Security. Any
instructions by the Company with respect to a Security in global form, after its
initial issuance, shall be in writing but need not comply with Section 102.
Global Securities may be issued in either registered or bearer form and in
either temporary or permanent form.

Article Three

THE SECURITIES

SECTION 301. Title; Payment and Terms.

The aggregate principal amount of Securities which may be authenticated and
delivered and Outstanding under this Indenture is unlimited. The Securities may
be issued up to the aggregate principal amount of Securities from time to time
authorized by or pursuant to a Board Resolution.

The Securities may be issued in one or more series, each of which shall be
issued pursuant to a Board Resolution or pursuant to a supplemental indenture
hereto. There shall be established in one or more Board Resolutions or pursuant
to one or more Board Resolutions or in one or more supplemental indentures or
pursuant to one or more supplemental indentures and, subject to Section 303, set
forth in, or determined in the manner provided in an Officers’ Certificate of
the Company, prior to the issuance of Securities of any series all or any of the
following, as applicable (each of which, if so provided, may be determined from
time to time by the Company with respect to unissued Securities of that series
and set forth in the Securities of that series when issued from time to time):

(1) the title of the Securities of that series (which shall distinguish the
Securities of that series from all other series of Securities);

(2) any limit upon the aggregate principal amount of the Securities of that
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of that series pursuant to
Sections 304, 305, 306, 906 or 1107);

(3) whether Securities of that series are to be issuable as Registered
Securities, Bearer Securities or both and any restrictions on the exchange of
one form of Securities for another and on the offer, sale and delivery of the
Securities in either form;

(4) the date or dates (or manner of determining the same) on which the principal
of the Securities of that series is payable (which, if so provided in such Board
Resolution, may be determined by the Company from time to time and set forth in
the Securities of the series issued from time to time);

 

20



--------------------------------------------------------------------------------

(5) the rate or rates (or the manner of calculation thereof) at which the
Securities of that series shall bear interest (if any), the date or dates from
which such interest shall accrue, the Interest Payment Dates on which such
interest shall be payable (or manner of determining the same) and the Regular
Record Date for the interest payable on any Registered Securities on any
Interest Payment Date and the extent to which, or the manner in which, any
interest payable on a temporary Global Security on an Interest Payment Date will
be paid if other than in the manner provided in Section 307;

(6) the place or places where, subject to the provisions of Section 1002, the
principal of, and premium, if any, and interest, if any, on Securities of that
series shall be payable, any Registered Securities of that series may be
surrendered for registration of transfer, any Securities of that series may be
surrendered for exchange, and notices and demands to or upon the Company in
respect of the Securities of that series and this Indenture may be served;

(7) the period or periods within which (or manner of determining the same), the
price or prices at which (or manner of determining the same), the currency or
currency unit in which, and the terms and conditions upon which Securities of
that series may be redeemed, in whole or in part, at the option of the Company,
and any remarketing arrangements with respect to the Securities of that series;

(8) the obligation, if any, of the Company to redeem, repay or purchase
Securities of that series pursuant to any sinking fund or analogous provisions
or at the option of a Holder thereof, and the period or periods within which (or
manner of determining the same), the price or prices at which (or manner of
determining the same), the currency or currency unit in which, and the terms and
conditions upon which, Securities of that series shall be redeemed or purchased,
in whole or in part, pursuant to such obligation;

(9) if the currency in which the Securities of that series shall be issuable is
Dollars, the denominations in which any Registered Securities of that series
shall be issuable, if other than denominations of $1,000 and any integral
multiple thereof, and the denominations in which any Bearer Securities of that
series shall be issuable, if other than the denomination of $5,000;

(10) if other than the principal amount thereof, the portion of the principal
amount of Securities of that series which shall be payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 502;

(11) any Events of Default and covenants of the Company with respect to the
Securities of that series, whether or not such Events of Default or covenants
are consistent with the Events of Default or covenants set forth herein;

(12) if a Person other than Deutsche Bank Trust Company Americas is to act as
Trustee for the Securities of that series, the name and location of the
Corporate Trust Office of such Trustee;

 

21



--------------------------------------------------------------------------------

(13) if other than Dollars, the currency or currency unit in which payment of
the principal of, and premium, if any, and interest, if any, on the Securities
of that series shall be made or in which the Securities of that series shall be
denominated and the particular provisions applicable thereto in accordance with,
in addition to or in lieu of the provisions of Section 311;

(14) if the principal of, and premium, if any, and interest, if any, on the
Securities of that series are to be payable, at the election of the Company or a
Holder thereof, in a currency or currency unit other than that in which such
Securities are denominated or stated to be payable, in accordance with
provisions in addition to or in lieu of, or in accordance with, the provisions
of Section 311, the period or periods within which (including the Election
Date), and the terms and conditions upon which, such election may be made, and
the time and manner of determining the exchange rate between the currency or
currency unit in which such Securities are denominated or stated to be payable
and the currency or currency unit in which such Securities are to be so payable;

(15) the designation of the original Currency Determination Agent, if any;

(16) if the Securities of such series are issuable as Indexed Securities, the
manner in which the amount of payments of principal of, and premium, if any, and
interest, if any, on that series shall be determined;

(17) if the Securities of that series do not bear interest, the applicable dates
for purposes of Section 701;

(18) if other than as set forth in Article Four, provisions for the satisfaction
and discharge of this Indenture with respect to the Securities of that series;

(19) the date as of which any Bearer Securities of that series and any Global
Security representing Outstanding Securities of that series shall be dated if
other than the date of original issuance of the first Security of that series to
be issued;

(20) the application, if any, of Section 1010 to the Securities of that series;

(21) whether the Securities of the series shall be issued in whole or in part in
the form of a Global Security or Securities and, in such case, the Depositary
and Global Exchange Agent, if any, for such Global Security or Securities,
whether such global form shall be permanent or temporary and, if applicable, the
Exchange Date;

(22) if Securities of the series are to be issuable initially in the form of a
temporary Global Security, the circumstances under which the temporary Global
Security can be exchanged for definitive Securities and whether the definitive
Securities will be Registered Securities and/or Bearer Securities and will be in
global form and whether interest in respect of any portion of such Global
Security payable in respect of an Interest Payment Date prior to the Exchange
Date shall be paid to any clearing organization with respect to a portion of
such Global Security held for its account and, in such event, the terms and
conditions (including any certification requirements) upon

 

22



--------------------------------------------------------------------------------

which any such interest payment received by a clearing organization will be
credited to the Persons entitled to interest payable on such Interest Payment
Date if other than as provided in this Article Three;

(23) whether the Securities of the series will be convertible or exchangeable
into other securities of the Company or another Person, and if so, the terms and
conditions upon which such Securities will be so convertible or exchangeable,
including the conversion price or exchange rate and the conversion or exchange
period, and any additions or changes to the Indenture with respect to the
Securities of such series to permit or facilitate such conversion or exchange;

(24) the form of the Securities of the series;

(25) whether the Securities shall be issued with Guarantees and, if so, the
terms, if any, of any Guarantee of the payment of principal and interest, if
any, with respect to Securities of the Series and any corresponding changes to
the provisions of this Indenture as then in effect; and

(26) any other terms of that series (which terms shall not be inconsistent with
the provisions of this Indenture).

All Securities of any particular series and the coupons appertaining to any
Bearer Securities of such series shall be substantially identical except as to
denomination, rate of interest, Stated Maturity and the date from which
interest, if any, shall accrue, and except as may otherwise be provided in or
pursuant to such Board Resolution relating thereto. The terms of such
Securities, as set forth above, may be determined by the Company from time to
time if so provided in or established pursuant to the authority granted in a
Board Resolution. All Securities of any one series need not be issued at the
same time, and unless otherwise provided, a series may be reopened for issuance
of additional Securities of such series.

SECTION 302. Denominations and Currencies.

Unless otherwise provided with respect to any series of Securities as
contemplated by Section 301, any Registered Securities of a series shall be
issuable in denominations of $1,000 and any integral multiple thereof, and any
Bearer Securities of a series shall be issuable in the denomination of $5,000,
or the equivalent amounts thereof in the case of Registered Securities and
Bearer Securities denominated in a Foreign Currency or currency unit.

SECTION 303. Execution, Authentication, Delivery and Dating.

The Securities and any related coupons shall be executed on behalf of the
Company by its Chairman of the Board, a Vice Chairman of the Board, or one or
more of its Presidents or Vice Presidents. The Securities shall be so executed
under the corporate seal of the Company reproduced thereon and attested to by
its Secretary or any one of its Assistant Secretaries. The signature of any of
these officers on the Securities may be manual or facsimile.

Securities and coupons bearing the manual or facsimile signatures of individuals
who were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

 

23



--------------------------------------------------------------------------------

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series together with any
coupons appertaining thereto, executed by the Company to the Trustee for the
Securities of such series for authentication, together with a Company Order for
the authentication and delivery of such Securities, and such Trustee, in
accordance with the Company Order, shall authenticate and deliver such
Securities; provided, however, that, during the “restricted period” (as defined
in Section 1.163-5(c)(2)(i)(D)(7) of the United States Treasury Regulations), no
Bearer Security shall be mailed or otherwise delivered to any location in the
United States; and provided, further, that a Bearer Security may be delivered
outside the United States in connection with its original issuance only if the
Person entitled to receive such Bearer Security shall have furnished to the
Trustee for the Securities of such series a certificate substantially in the
form set forth in Exhibit A to this Indenture. If any Security shall be
represented by a permanent Global Security, then, for purposes of this Section
and Section 304, the notation of a beneficial owner’s interest therein upon
original issuance of such Security or upon exchange of a portion of a temporary
Global Security shall be deemed to be delivery in connection with the original
issuance of such beneficial owner’s interest in such permanent Global Security.
Except as permitted by Section 306 or 307, the Trustee for the Securities of a
series shall not authenticate and deliver any Bearer Security unless all
appurtenant coupons for interest then matured other than matured coupons in
default have been detached and canceled. If all the Securities of any one series
are not to be issued at one time and if a Board Resolution relating to such
Securities shall so permit, such Company Order may set forth procedures
acceptable to the Trustee for the issuance of such Securities, including,
without limitation, procedures with respect to interest rate, Stated Maturity,
date of issuance and date from which interest, if any, shall accrue.

Notwithstanding any contrary provision herein, if all Securities of a series are
not to be originally issued at one time, it shall not be necessary to deliver
the Board Resolution, Officers’ Certificate and Opinion of Counsel otherwise
required pursuant to Sections 102 and 201 at or prior to the time of
authentication of each Security of such series if such documents are delivered
at or prior to the authentication upon original issuance of the first Security
of such series to be issued.

Each Registered Security shall be dated the date of its authentication, and,
unless otherwise specified as contemplated by Section 301, each Bearer Security
shall be dated as of the date of original issuance of the first Security of such
series to be issued. No Security or coupon appertaining thereto shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose unless there appears on such Security a certificate of authentication
substantially in the form provided for herein manually executed by the Trustee
for such Security or on its behalf pursuant to Section 614, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

Each Depositary designated pursuant to Section 301 for a Global Security in
registered form must, at the time of its designation and at all times while it
serves as Depositary, be a clearing agency registered under the Securities
Exchange Act of 1934, as amended, and any other applicable statute or
regulation.

 

24



--------------------------------------------------------------------------------

In case any Securities shall have been authenticated, but not delivered, by the
Trustee or the Authenticating Agent for such series then in office, any
successor by merger, conversion or consolidation to such Trustee, or any
successor Authenticating Agent, as the case may be, may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee or successor Authentication Agent had itself
authenticated such Securities.

SECTION 304. Temporary Securities and Exchange of Securities.

Pending the preparation of definitive Securities of any particular series, the
Company may execute, and upon Company Order the Trustee for the Securities of
such series shall authenticate and deliver, in the manner specified in
Section 303, temporary Securities which are printed, lithographed, typewritten,
photocopied or otherwise produced, in any denomination, with like terms and
conditions as the definitive Securities of like series in lieu of which they are
issued in registered form or, if authorized, in bearer form with one or more
coupons or without coupons, and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as evidenced by their execution of such Securities. Any such
temporary Securities may be in global form, representing such of the Outstanding
Securities of such series as shall be specified therein.

Except in the case of temporary Securities in global form (which shall be
exchanged only in accordance with the provisions of the following paragraphs),
if temporary Securities of any particular series are issued, the Company will
cause definitive Securities of that series to be prepared without unreasonable
delay. After the preparation of such definitive Securities, the temporary
Securities of such series shall be exchangeable for such definitive Securities
and of a like Stated Maturity and with like terms and provisions upon surrender
of the temporary Securities of such series, together with all unmatured and
matured coupons in default, if any, at the office or agency of the Company in a
Place of Payment for that series, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Securities of any particular
series, the Company shall execute and (in accordance with a Company Order
delivered at or prior to the authentication of the first definitive Security of
such series) the Trustee for the Securities of such series or the Global
Exchange Agent shall authenticate and deliver in exchange therefor a like
principal amount of definitive Securities of authorized denominations of the
same series and of a like Stated Maturity and with like terms and provisions;
provided, however, unless otherwise specified pursuant to Section 301, no
definitive Bearer Security shall be delivered in exchange for a temporary
Registered Security; and provided, further, that a definitive Bearer Security
shall be delivered in exchange for a temporary Bearer Security only in
compliance with the conditions set forth in Section 303. Until exchanged as
hereinabove provided, the temporary Securities of any series shall in all
respects be entitled to the same benefits under this Indenture as definitive
Securities of the same series and with like terms and conditions, except as to
payment of interest, if any, authenticated and delivered hereunder.

Any temporary Global Security and any permanent Global Security shall, unless
otherwise provided therein, be delivered to a Depositary designated pursuant to
Section 301.

 

25



--------------------------------------------------------------------------------

Without unnecessary delay but in any event not later than the date specified in
or determined pursuant to the terms of any such temporary Global Security (the
“Exchange Date”), the Securities represented by any temporary Global Security of
a series of Securities issuable in bearer form may be exchanged for definitive
Securities (subject to the second succeeding paragraph) or Securities to be
represented thereafter by one or more permanent Global Securities, without
interest coupons. On or after the Exchange Date such temporary Global Security
shall be surrendered by the Depositary to the Trustee for such Security, as the
Company’s agent for such purpose, or the agent appointed by the Company pursuant
to Section 301 to effect the exchange of the temporary Global Security for
definitive Securities (the “Global Exchange Agent”), and following such
surrender, such Trustee or the Global Exchange Agent (as appointed by the
Trustee as an Authenticating Agent pursuant to Section 614) shall (1) endorse
the temporary Global Security to reflect the reduction of its principal amount
by an equal aggregate principal amount of such Security, (2) endorse the
applicable permanent Global Security, if any, to reflect the initial amount, or
an increase in the amount of Securities represented thereby, (3) manually
authenticate such definitive Securities or such permanent Global Security, as
the case may be, (4) subject to Section 303, deliver such definitive Securities
to the Holder thereof or, as the case may be, deliver such permanent Global
Security to the Depositary to be held outside the United States for the accounts
of Euroclear and Clearstream, for credit to the respective accounts at Euroclear
and Clearstream, designated by or on behalf of the beneficial owners of such
Securities (or to such other accounts as they may direct) and (5) redeliver such
temporary Global Security to the Depositary, unless such temporary Global
Security shall have been canceled in accordance with Section 309 hereof;
provided, however, that, unless otherwise specified in such temporary Global
Security, upon such presentation by the Depositary, such temporary Global
Security shall be accompanied by a certificate dated the Exchange Date or a
subsequent date and signed by Euroclear as to the portion of such temporary
Global Security held for its account then to be exchanged for definitive
Securities or one or more permanent Global Securities, as the case may be, and a
certificate dated the Exchange Date or a subsequent date and signed by
Clearstream, as to the portion of such temporary Global Security held for its
account then to be exchanged for definitive Securities or one or more permanent
Global Securities, as the case may be, each substantially in the form set forth
in Exhibit B to this Indenture. Each certificate substantially in the form of
Exhibit B hereto of Euroclear or Clearstream, as the case may be, shall be based
on certificates of the account holders listed in the records of Euroclear or
Clearstream, as the case may be, as being entitled to all or any portion of the
applicable temporary Global Security. An account holder of Euroclear or
Clearstream, as the case may be, desiring to effect the exchange of interest in
a temporary Global Security for an interest in definitive Securities or one or
more permanent Global Securities shall instruct Euroclear or Clearstream, as the
case may be, to request such exchange on its behalf and shall deliver to
Euroclear or Clearstream, as the case may be, a certificate substantially in the
form of Exhibit A hereto and dated no earlier than 15 days prior to the Exchange
Date. Until so exchanged, temporary Global Securities shall in all respects be
entitled to the same benefits under this Indenture as definitive Securities and
permanent Global Securities of the same series authenticated and delivered
hereunder, except as provided in the fourth succeeding paragraph.

The delivery to the Trustee for the Securities of the appropriate series or the
Global Exchange Agent by Euroclear or Clearstream of any certificate
substantially in the form of Exhibit B hereto may be relied upon by the Company
and such Trustee or the Global Exchange Agent as conclusive evidence that a
corresponding certificate or certificates has or have been delivered to
Euroclear or to Clearstream, as the case may be, pursuant to the terms of this
Indenture.

 

26



--------------------------------------------------------------------------------

On or prior to the Exchange Date, the Company shall deliver to the Trustee for
the Securities of the appropriate series or the Global Exchange Agent definitive
Securities in aggregate principal amount equal to the principal amount of such
temporary Global Security, executed by the Company. At any time, on or after the
Exchange Date, upon 30 days’ notice to the Trustee for the Securities of the
appropriate series or the Global Exchange Agent by Euroclear or Clearstream, as
the case may be, acting at the request of or on behalf of the beneficial owner,
a Security represented by a temporary Global Security or a permanent Global
Security, as the case may be, may be exchanged, in whole or from time to time in
part, for definitive Securities without charge and such Trustee or the Global
Exchange Agent shall authenticate and deliver, in exchange for each portion of
such temporary Global Security or such permanent Global Security, an equal
aggregate principal amount of definitive Securities of the same series of
authorized denominations and with like terms and provisions as the portion of
such temporary Global Security or such permanent Global Security to be
exchanged, which, unless the Securities of the series are not issuable both as
Bearer Securities and as Registered Securities, as contemplated by Section 301,
shall be in the form of Bearer Securities or Registered Securities, or any
combination thereof, as shall be specified by the beneficial owner thereof;
provided, however, that definitive Bearer Securities shall be delivered in
exchange for a portion of the temporary Global Security or the permanent Global
Security only in compliance with the requirements of the second preceding
paragraph. On or prior to the thirtieth day following receipt by the Trustee for
the Securities of the appropriate series or the Global Exchange Agent of such
notice with respect to a Security, or, if such day is not a Business Day, the
next succeeding Business Day, the temporary Global Security or the permanent
Global Security, as the case may be, shall be surrendered by the Depositary to
such Trustee, as the Company’s agent for such purpose, or the Global Exchange
Agent to be exchanged in whole, or from time to time in part, for definitive
Securities without charge following such surrender, upon the request of
Euroclear or Clearstream, as the case may be, and such Trustee or the Global
Exchange Agent shall (1) endorse the applicable temporary Global Security or the
permanent Global Security to reflect the reduction of its principal amount by
the aggregate principal amount of such Security, (2) in accordance with
procedures acceptable to the Trustee cause the terms of such Security and
coupons, if any, to be entered on a definitive Security, (3) manually
authenticate such definitive Security and (4) if a Bearer Security is to be
delivered, deliver such definitive Security outside the United States to
Euroclear or Clearstream, as the case may be, for or on behalf of the beneficial
owner thereof, in exchange for a portion of such permanent Global Security.

Unless otherwise specified in such temporary Global Security or permanent Global
Security, any such exchange shall be made free of charge to the beneficial
owners of such temporary Global Security or permanent Global Security, except
that a Person receiving definitive Securities must bear the cost of insurance,
postage, transportation and the like in the event that such Person does not take
delivery of such definitive Securities in person at the offices of Euroclear or
Clearstream. Definitive Securities in bearer form to be delivered in exchange
for any portion of a temporary Global Security or a permanent Global Security
shall be delivered only outside the United States.

 

27



--------------------------------------------------------------------------------

Until exchanged in full as hereinabove provided, any temporary Global Security
or permanent Global Security shall in all respects be entitled to the same
benefits under this Indenture as definitive Securities of the same series and
with like terms and conditions, except as to payment of interest, if any,
authenticated and delivered hereunder. Unless otherwise specified as
contemplated by Section 301, interest payable on such temporary Global Security
on an Interest Payment Date for Securities of such series shall be payable to
Euroclear and Clearstream on such Interest Payment Date upon delivery by
Euroclear and Clearstream to the Trustee for the Securities of the appropriate
series or the Global Exchange Agent in the case of payment of interest on a
temporary Global Security with respect to an Interest Payment Date occurring
prior to the applicable Exchange Date of a certificate or certificates
substantially in the form set forth in Exhibit C to this Indenture, for credit
without further interest on or after such Interest Payment Date to the
respective accounts of the Persons who are the beneficial owners of such Global
Security on such Interest Payment Date and who have, in the case of payment of
interest on a temporary Global Security with respect to an Interest Payment Date
occurring prior to the applicable Exchange Date, each delivered to Euroclear or
Clearstream, as the case may be, a certificate substantially in the form set
forth in Exhibit D to this Indenture.

Any definitive Bearer Security authenticated and delivered by the Trustee for
the Securities of the appropriate series or the Global Exchange Agent in
exchange for a portion of a temporary Global Security or a permanent Global
Security shall not bear a coupon for any interest which shall theretofore have
been duly paid by such Trustee to Euroclear or Clearstream or by the Company to
such Trustee in accordance with the provisions of this Section 304.

With respect to Exhibits A, B, C and D to this Indenture, the Company may, in
its discretion and if required or desirable under applicable law, substitute one
or more other forms of such exhibits for such exhibits, eliminate the
requirement that any or all certificates be provided, or change the time that
any certificate may be required, provided that such substitute form or forms or
notice of elimination or change of such certification requirement have
theretofore been delivered to the Trustee with a Company Request and such form
or forms, elimination or change is reasonably acceptable to the Trustee.

SECTION 305. Registration, Registration of Transfer and Exchange.

The Company shall cause to be kept at the Corporate Trust Office of the Trustee
for the Securities of each series a register (the register maintained in such
office being herein sometimes referred to as the “Security Register”) in which,
subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of Registered Securities and of transfers of
Registered Securities. The Trustee for the Securities of each series is hereby
initially appointed “Security Registrar” for the purpose of registering
Registered Securities and transfers of Registered Securities of such series as
herein provided.

Upon surrender for registration of transfer of any Registered Security of any
particular series at the office or agency of the Company in a Place of Payment
for that series, the Company shall execute, and the Trustee for the Securities
of each series shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Registered Securities of any
authorized denominations, and of a like Stated Maturity and of a like series and
aggregate principal amount and with like terms and conditions.

 

28



--------------------------------------------------------------------------------

Except as set forth below, at the option of the Holder, Registered Securities of
any particular series may be exchanged for other Registered Securities of any
authorized denominations, and of a like Stated Maturity and of a like series and
aggregate principal amount and with like terms and conditions, upon surrender of
the Registered Securities to be exchanged at such office or agency. Whenever any
Securities are so surrendered for exchange, the Company shall execute, and the
Trustee for such Securities shall authenticate and deliver, the Securities which
the Holder making the exchange is entitled to receive. Except as otherwise
specified pursuant to Section 301, Registered Securities may not be exchanged
for Bearer Securities.

Notwithstanding any other provision of this Section or Section 304, unless and
until it is exchanged in whole or in part for Registered Securities in
definitive form, a Global Security representing all or a portion of the
Registered Securities of a series may not be transferred except as a whole by
the Depositary for such series to a nominee of such Depositary or by a nominee
of such Depositary to such Depositary or another nominee of such Depositary or
by such Depositary or any such nominee to a successor Depositary for such series
or a nominee of such successor Depositary. Neither the Trustee nor any Agent
shall have any responsibility or liability for any actions taken or not taken by
the Depositary.

At the option of the Holder, Bearer Securities of any series may be exchanged
for Registered Securities of the same series of any authorized denominations and
of a like aggregate principal amount and with like terms and provisions upon
surrender of the Bearer Securities to be exchanged at any office or agency of
the Company in a Place of Payment for that series, with all unmatured coupons
and all matured coupons in default thereto appertaining. If the Holder of a
Bearer Security is unable to produce any such unmatured coupon or coupons or
matured coupon or coupons in default, such exchange may be effected if the
Bearer Securities are accompanied by payment in funds acceptable to the Company
(or to the Trustee for the Security in case of matured coupons in default) in an
amount equal to the face amount of such missing coupon or coupons, or the
surrender of such missing coupon or coupons may be waived by the Company and
such Trustee if there is furnished to them such security or indemnity as they
may require to save each of them and any Paying Agent harmless. If thereafter
the Holder of such Security shall surrender to any Paying Agent any such missing
coupon in respect of which such a payment shall have been made, such Holder
shall be entitled to receive the amount of such payment; provided, however,
that, except as otherwise provided in Section 1002, interest represented by
coupons shall be payable only upon presentation and surrender of those coupons
at an office or agency of the Company in a Place of Payment for that series
located outside the United States. Notwithstanding the foregoing, in case a
Bearer Security of any series is surrendered at any such office or agency in
exchange for a Registered Security of the same series and with like terms and
conditions after the close of business at such office or agency on or after
(i) any Regular Record Date and before the opening of business at such office or
agency on the relevant Interest Payment Date, or (ii) any Special Record Date
and before the opening of business at such office or agency on the related
proposed date for payment of Defaulted Interest, such Bearer Security shall be
surrendered without the coupon relating to such Interest Payment Date or
proposed date for payment, as the case may be (or, if such coupon is so
surrendered with such Bearer Security, such coupon shall be returned to the
person so surrendering the Bearer Security), and interest or Defaulted Interest,
as the case may be, will not be payable on such Interest Payment Date or
proposed date for payment, as the case may be, in respect of the Registered
Security issued in exchange for such Bearer Security, but will be payable only
to the Holder of such coupon when due in accordance with the provisions of this
Indenture.

 

29



--------------------------------------------------------------------------------

Whenever any Securities are so surrendered for exchange, the Company shall
execute, and the Trustee for such Securities shall authenticate and deliver, the
Securities which the Holder making the exchange is entitled to receive.

If at any time the Depositary for Securities of a series in registered form
notifies the Company that it is unwilling or unable to continue as Depositary
for the Securities of such series or if at any time the Depositary for the
Securities of such series shall no longer be eligible under Section 303, the
Company shall appoint a successor Depositary with respect to the Securities for
such series. If (i) a successor Depositary for the Securities of such series is
not appointed by the Company within 90 days after the Company receives such
notice or becomes aware of such ineligibility, (ii) the Company delivers to the
Trustee for Securities of such series in registered form a Company Order stating
that the Securities of such series shall be exchangeable, or (iii) an Event of
Default under Section 501 hereof has occurred and is continuing with respect to
the Securities of such series, the Company’s election pursuant to Section 301
shall no longer be effective with respect to the Securities for such series and
the Company will execute, and the Trustee, upon receipt of a Company Order for
the authentication and delivery of definitive Securities of such series, will
authenticate and deliver Securities of such series in definitive form in an
aggregate principal amount equal to the principal amount of the Global Security
or Securities representing such series in exchange for such Global Security or
Securities.

The Company may at any time and in its sole discretion determine that the
Registered Securities of any series issued in the form of one or more Global
Securities shall no longer be represented by such Global Security or Securities.
In such event the Company will execute, and the Trustee, upon receipt of a
Company Order for the authentication and delivery of definitive Registered
Securities of such series, will authenticate and deliver, Registered Securities
of such series in definitive form and in an aggregate principal amount equal to
the principal amount of the Global Security or Securities representing such
series in exchange for such Global Security or Securities. If specified by the
Company pursuant to Section 301 with respect to a series of Securities in
registered form, the Depositary for such series of Securities may surrender a
Global Security for such series of Securities in exchange in whole or in part
for Securities of such series of like tenor and terms and in definitive form on
such terms as are acceptable to the Company and such Depositary. Thereupon the
Company shall execute, and the Trustee shall authenticate and deliver, without
service charge, (i) to each Person specified by such Depositary a new Security
or Securities of the same series, of like tenor and terms and of any authorized
denomination as requested by such Person in aggregate principal amount equal to
and in exchange for such Person’s beneficial interest in the Global Security;
and (ii) to such Depositary a new Global Security of like tenor and terms and in
a denomination equal to the difference, if any, between the principal amount of
the surrendered Global Security and the aggregate principal amount of Securities
delivered to Holders thereof.

Upon the exchange of a Global Security for Securities in definitive form, such
Global Security shall be canceled by the Trustee. Registered Securities issued
in exchange for a Global Security pursuant to this Section shall be registered
in such names and in such authorized denominations as the Depositary for such
Global Security, pursuant to instructions from its direct or indirect
participants or otherwise, shall instruct the Trustee in writing. The Trustee
shall deliver such Registered Security to the persons in whose names such
Securities are so registered.

 

30



--------------------------------------------------------------------------------

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

Every Security presented or surrendered for registration of transfer or exchange
shall (if so required by the Company or the Trustee for such Security) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar for such series duly
executed, by the Holder thereof or his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 304, 906 or 1107 not involving any transfer.

The Company shall not be required (i) to issue, register the transfer of or
exchange Securities of any series during a period beginning at the opening of
business 15 days before the day of the mailing of a notice of redemption of
Securities of that series selected for redemption under Section 1104 and ending
at the close of business on (A) if Securities of the series are issuable only as
Registered Securities, the day of the mailing of the relevant notice of
redemption and (B) if Securities of the series are issuable as Bearer
Securities, the day of the first publication of the relevant notice of
redemption or, if Securities of the series are also issuable as Registered
Securities and there is no publication, the mailing of the relevant notice of
redemption, or (ii) to register the transfer of or exchange any Registered
Security so selected for redemption as a whole or in part, except the unredeemed
portion of any Security being redeemed in part, or (iii) to exchange any Bearer
Security so selected for redemption except that such a Bearer Security may be
exchanged for a Registered Security of that series and like tenor; provided,
however, that such Registered Security shall be simultaneously surrendered for
redemption.

Furthermore, notwithstanding any other provision of this Section 305, the
Company will not be required to exchange any Securities if, as a result of the
exchange, the Company would suffer adverse consequences under any United States
law or regulation.

SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities and Coupons.

If (i) any mutilated Security or a Security with a mutilated coupon appertaining
thereto is surrendered to the Trustee for such Security or the Company and the
Trustee for a Security receive evidence to their satisfaction of the
destruction, loss or theft of any Security or coupon and (ii) there is delivered
to the Company and such Trustee such security or indemnity as may be required by
them to save each of them and any agent of either of them harmless, then, in the
absence of written notice to the Company or such Trustee that such Security or
coupon has been acquired by a protected purchaser (as defined in Article 8 of
the New York Uniform Commercial Code), the Company shall execute and upon its
written request such Trustee shall authenticate

 

31



--------------------------------------------------------------------------------

and deliver, in lieu of any such destroyed, lost or stolen Security or in
exchange for such mutilated Security, or in exchange for the Security to which a
mutilated, destroyed, lost or stolen coupon appertains (with all appurtenant
coupons not mutilated, destroyed, lost or stolen) a new Security of the same
series and in a like principal amount and of a like Stated Maturity and with
like terms and conditions and bearing a number not contemporaneously outstanding
with coupons corresponding to the coupons, if any, appertaining to such
mutilated, destroyed, lost or stolen Security or to the Security to which such
mutilated, destroyed, lost or stolen coupon appertains.

In case any such mutilated, destroyed, lost or stolen Security or coupon has
become or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security or coupon (without
surrender thereof except in the case of a mutilated Security or coupon) if the
applicant for such payment shall furnish to the Company and the Trustee for such
Security such security or indemnity as may be required by them to save each of
them harmless, and in case of destruction, loss or theft, evidence satisfactory
to the Company and such Trustee and any agent of either of them of the
destruction, loss or theft of such Security and the ownership thereof; provided,
however, that principal of, and premium, if any, and interest, if any, on Bearer
Securities shall, except as otherwise provided in Section 1002, be payable only
at an office or agency located outside the United States and, unless otherwise
specified as contemplated by Section 301, any interest on Bearer Securities
shall be payable only upon presentation and surrender of the coupons
appertaining thereto.

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
all fees and expenses of the Trustee for such Security) connected therewith.

Every new Security of any series, with its coupons, if any, issued pursuant to
this Section in lieu of any destroyed, lost or stolen Security or in exchange
for any mutilated Security, or in exchange for a Security to which a mutilated,
destroyed, lost or stolen coupon appertains shall constitute an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Security and its coupons, if any, or the destroyed, lost or
stolen coupon shall be at any time enforceable by anyone, and each such new
Security shall be at any time enforceable by anyone, and each such new Security
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities of the same series and their
coupons, if any, duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities or coupons.

SECTION 307. Payment of Interest; Interest Rights Preserved.

Interest on any Registered Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall, if so provided in such
Security, be paid to the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest payment.

 

32



--------------------------------------------------------------------------------

Unless otherwise provided with respect to the Securities of any series, payment
of interest may be made at the option of the Company (i) in the case of
Registered Securities, by check mailed or delivered to the address of the Person
entitled thereto as such address shall appear in the Security Register or by
transfer to an account maintained by the payee with a bank located inside the
United States, or (ii) in the case of Bearer Securities, upon presentation and
surrender of the appropriate coupon appertaining thereto or by transfer to an
account maintained by the payee with a bank located outside the United States.

Notwithstanding the foregoing, a Holder of $1,000,000 or more in aggregate
principal amount of Securities of any series in definitive form, whether having
identical or different terms and provisions, having the same Interest Payment
Dates will, at the option of the Company, be entitled to receive interest
payments, other than at Maturity, by wire transfer of immediately available
funds if appropriate wire transfer instructions have been received in writing by
the Trustee for the Securities of such series at least 15 days prior to the
applicable Interest Payment Date. Any wire instructions received by the Trustee
for the Securities of such series shall remain in effect until revoked by the
Holder.

Unless otherwise provided or contemplated by Section 301, every permanent Global
Security will provide that interest, if any, payable on any Interest Payment
Date will be paid to each of Euroclear and Clearstream with respect to that
portion of such permanent Global Security held for its account by the
Depositary. Each of Euroclear and Clearstream will in such circumstances credit
the interest received by it in respect of such permanent Global Security to the
accounts of the beneficial owners thereof.

Any interest on any Registered Security of any particular series which is
payable, but is not punctually paid or duly provided for, on any Interest
Payment Date (herein called “Defaulted Interest”) shall forthwith cease to be
payable to the registered Holder on the relevant Regular Record Date by virtue
of having been such Holder; and such Defaulted Interest may be paid by the
Company, at its election in each case, as provided in clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Registered Securities of that series (or their
respective Predecessor Securities) are registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest, which shall be
fixed in the following manner. The Company shall notify the Trustee for the
Registered Securities of such series in writing of the amount of Defaulted
Interest proposed to be paid on each Registered Security of that series and the
date of the proposed payment, and at the same time the Company shall deposit
with such Trustee an amount of money in the currency or currency unit in which
the Securities of such series are payable (except as otherwise specified
pursuant to Section 301 for the Securities of such series and except as provided
in Sections 311(b) and 311(d)), equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to such Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as in this clause provided.
Thereupon such Trustee shall fix a Special Record Date for the payment of such
Defaulted Interest which shall not be more than 15 days and not less than 10
days prior to the date of the proposed payment and not less than 10 days after
the receipt by

 

33



--------------------------------------------------------------------------------

such Trustee of the written notice of the proposed payment. Such Trustee shall
promptly notify the Company of such Special Record Date and, in the name and at
the expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed,
first-class postage prepaid, to each Holder of Registered Securities of that
series at his address as it appears in the Security Register not less than 10
days prior to such Special Record Date. Such Trustee may, in its discretion, in
the name and at the expense of the Company, cause a similar notice to be
published at least once in an Authorized Newspaper published in The City of New
York and London, but such publication shall not be a condition precedent to the
establishment of such Special Record Date. Notice of the proposed payment of
such Defaulted Interest and the Special Record Date therefor having been mailed
as aforesaid, such Defaulted Interest shall be paid to the Persons in whose
names the Registered Securities of that series (or their respective Predecessor
Securities) are registered on such Special Record Date and shall no longer be
payable pursuant to the following clause (2);

(2) The Company may make payment of any Defaulted Interest on Registered
Securities of any particular series in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Registered
Securities may be listed, and upon such notice as may be required by such
exchange, if, after written notice is given by the Company to the Trustee for
the Securities of such series of the proposed manner of payment pursuant to this
clause, such manner of payment shall be deemed practicable by such Trustee.
Subject to the foregoing provisions of this Section and Section 305, each
Security delivered under this Indenture upon registration of transfer of or in
exchange for or in lieu of any other Security shall carry the rights to interest
accrued and unpaid, and to accrue, which were carried by such other Security.

SECTION 308. Persons Deemed Owners.

Prior to due presentment of a Registered Security for registration of transfer,
the Company, the Trustee for such Security and any agent of the Company or such
Trustee may treat the Person in whose name any such Security is registered as
the owner of such Security for the purpose of receiving payment of principal of,
and premium, if any, and (subject to Section 307) interest, if any, on such
Security and for all other purposes whatsoever, whether or not such Security be
overdue, and none of the Company, such Trustee or any agent of the Company or
such Trustee shall be affected by notice to the contrary.

Title to any Bearer Security and any coupons appertaining thereto shall pass by
delivery. The Company, the Trustee for such Security and any agent of the
Company or such Trustee may treat the bearer of any Bearer Security and the
bearer of any coupon as the absolute owner of such Bearer Security or coupon for
the purpose of receiving payment thereof or on account thereof and for all other
purposes whatsoever, whether or not such Security or coupon be overdue, and none
of the Company, such Trustee or any agent of the Company or such Trustee shall
be affected by notice to the contrary.

None of the Company, the Trustee, any Paying Agent or the Security Registrar
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.

 

34



--------------------------------------------------------------------------------

SECTION 309. Cancellation.

All Securities and coupons surrendered for payment, redemption, registration of
transfer or exchange, or delivered in satisfaction of any sinking fund payment,
shall, if surrendered to any Person other than the Trustee for such Securities,
be delivered to such Trustee and, in the case of Registered Securities and
matured coupons, shall be promptly canceled by it. All Bearer Securities and
unmatured coupons so delivered to the Trustee for such Securities shall be
canceled by such Trustee. The Company may at any time deliver to the Trustee for
Securities of a series for cancellation any Securities previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and all Securities so delivered shall be promptly canceled by such
Trustee. Notwithstanding any other provision of this Indenture to the contrary,
in the case of a series, all the Securities of which are not to be originally
issued at one time, a Security of such series shall not be deemed to have been
Outstanding at any time hereunder if and to the extent that, subsequent to the
authentication and delivery thereof, such Security is delivered to the Trustee
for such Security for cancellation by the Company or any agent thereof upon the
failure of the original purchaser thereof to make payment therefor against
delivery thereof, and any Security so delivered to such Trustee shall be
promptly canceled by it. No Securities shall be authenticated in lieu of or in
exchange for any Securities canceled as provided in this Section, except as
expressly permitted by this Indenture. All canceled Securities and coupons held
by the Trustee for such Securities shall be disposed of by such Trustee in
accordance with its standard procedures and, upon the Company’s written request,
a certificate of disposition evidencing such disposition of Securities and
coupons shall be provided to the Company by such Trustee. In the case of any
temporary Global Security, which shall be disposed of if the entire aggregate
principal amount of the Securities represented thereby has been exchanged, the
certificate of disposition shall state that all certificates required pursuant
to Section 304 hereof, substantially in the form of Exhibit B hereto (or in the
form of any substitute exhibit as provided in the last paragraph of
Section 304), to be given by Euroclear or Clearstream, have been duly presented
to the Trustee for such Securities by Euroclear or Clearstream, as the case may
be. Permanent Global Securities shall not be disposed of until exchanged in full
for definitive Securities or until payment thereon is made in full.

SECTION 310. Computation of Interest.

Except as otherwise specified as contemplated by Section 301 for Securities of
any particular series, interest on the Securities of each series shall be
computed on the basis of a 360-day year of twelve 30-day months.

SECTION 311. Currency and Manner of Payments in Respect of Securities.

Unless otherwise specified in accordance with Section 301 with respect to any
series of Securities, the following provisions shall apply:

(a) Except as provided in paragraphs (b) and (d) below, principal of, and
premium, if any, and interest on Securities of any series denominated in a
Foreign Currency or currency unit will be payable by the Company in Dollars
based on the equivalent of that Foreign Currency or currency unit converted into
Dollars in the manner described in paragraph (c) below.

 

35



--------------------------------------------------------------------------------

(b) It may be provided pursuant to Section 301 with respect to Registered
Securities of any series denominated in a Foreign Currency or currency unit that
Holders shall have the option, subject to paragraph (d) below, to receive
payments of principal of, and premium, if any, and interest on such Registered
Securities in such Foreign Currency or currency unit by delivering to the
Trustee (or to any duly appointed Paying Agent) for the Registered Securities of
that series a written election, to be in form and substance satisfactory to such
Trustee (or to any such Paying Agent), not later than the close of business on
the Election Date immediately preceding the applicable payment date. If a Holder
so elects to receive such payments in such Foreign Currency or currency unit,
such election will remain in effect for such Holder until changed by such Holder
by written notice to the Trustee (or to any such Paying Agent) for the
Registered Securities of that series; provided, however, that any such change
must be made not later than the close of business on the Election Date
immediately preceding the next payment date to be effective for the payment to
be made on such payment date; and provided, further, that no such change or
election may be made with respect to payments to be made on any Registered
Security of such series with respect to which an Event of Default has occurred,
the Company has exercised any defeasance, satisfaction or discharge options
pursuant to Article Four or notice of redemption has been given by the Company
pursuant to Article Eleven. If any Holder makes any such election, such election
will not be effective as to any transferee of such Holder and such transferee
shall be paid in Dollars unless such transferee makes an election as specified
above; provided, however, that such election, if in effect while funds are on
deposit with respect to the Registered Securities of such series as described in
Section 404 or 405, will be effective on any transferee of such Holder unless
otherwise specified pursuant to Section 301 for such Registered Securities. Any
Holder of any such Registered Security who shall not have delivered any such
election to the Trustee (or to any duly appointed Paying Agent) for the
Registered Securities of such series not later than the close of business on the
applicable Election Date will be paid the amount due on the applicable payment
date in Dollars.

(c) With respect to any Registered Securities of any series denominated in a
Foreign Currency or currency unit and payable in Dollars, the amount of Dollars
so payable will be determined by the Currency Determination Agent based on the
indicative quotation in The City of New York selected by the Currency
Determination Agent at approximately 11:00 a.m., New York City time, on the
second Business Day preceding the applicable payment date that yields the
largest number of Dollars on conversion of Foreign Currency or currency units.
Such selection shall be made from among the quotations appearing on the bank
composite or multi-contributor pages of the Reuters Monitor Foreign Exchange
Service or, if not available, the Bridge Telerate Monitor Foreign Exchange
Service, for three (or two if three are not available) major banks in The City
of New York. The first three (or two) such banks selected by the Currency
Determination Agent which are offering quotes on the Reuters Foreign Exchange
Service, as the case may be, shall be used. If such quotations are unavailable
from either such foreign exchange service, such selection shall be made from the
quotations received by the Currency Determination Agent from no more than three
nor less than two recognized foreign exchange dealers in The City of New York
selected by the Currency Determination Agent and approved by the Company (one of
which may be the Currency Determination Agent) for the purchase by the quoting
dealer, for settlement on such payment date, of the aggregate amount of

 

36



--------------------------------------------------------------------------------

the Foreign Currency or currency unit payable on such payment date in respect of
all Registered Securities denominated in such Foreign Currency or currency unit
and for which the applicable dealer commits to execute a contract. If fewer than
two such bid quotations are available at 11:00 a.m., New York City time, on the
second Business Day preceding the applicable payment date, such payment will be
based on the Market Exchange Rate as of the second Business Day preceding the
applicable payment date. If the Market Exchange Rate for such date is not then
available, payments shall be made in the Foreign Currency or currency unit.

(d) If a Conversion Event occurs with respect to a Foreign Currency or currency
unit in which Registered Securities of any series are payable, then with respect
to each date for the payment of principal of, and premium, if any, and interest
on the Registered Securities of that series occurring after the last date on
which such Foreign Currency or currency unit was used, the Company may make such
payment in Dollars. The Dollar amount to be paid by the Company to the Trustee
for the Registered Securities of such series and by such Trustee or any Paying
Agent for the Registered Securities of such series to the Holders of such
Registered Securities with respect to such payment date shall be determined by
the Currency Determination Agent on the basis of the Market Exchange Rate as of
the second Business Day preceding the applicable payment date or, if such Market
Exchange Rate is not then available, on the basis of the most recently available
Market Exchange Rate, or as otherwise established pursuant to Section 301 with
respect to such Notes. Any payment in respect of such Registered Security made
under such circumstances in Dollars will not constitute an Event of Default
hereunder.

(e) For purposes of this Indenture the following terms shall have the following
meanings:

A “Component Currency” shall mean any currency which is a component of any unit.

“Election Date” shall mean, for the Registered Securities of any series, the
date specified pursuant to Section 301(14).

(f) Notwithstanding any other provisions of this Section 311, the following
shall apply: (i) if the official unit of any Component Currency is altered by
way of combination or subdivision, the number of units of that currency as a
component shall be divided or multiplied in the same proportion, (ii) if two or
more Component Currencies are consolidated into a single currency, the amounts
of those currencies as components shall be replaced by an amount in such single
currency equal to the sum of the amounts of the consolidated Component
Currencies expressed in such a single currency, (iii) if any Component Currency
is divided into two or more currencies, the amount of that original Component
Currency as a component shall be replaced by the amounts of such two or more
currencies having an aggregate value on the date of division equal to the amount
of the former Component Currency immediately before such division and (iv) in
the event of an official redenomination of any currency (including, without
limitation, a currency unit), the obligations of the Company to make payments in
or with reference to such currency on the Registered Securities of any series
shall, in all cases, be deemed immediately following such redenomination to be
obligations to make payments in or with reference to that amount of
redenominated currency representing the amount of such currency immediately
before such redenomination.

 

37



--------------------------------------------------------------------------------

(g) All determinations referred to in this Section 311 made by the Currency
Determination Agent shall be in its sole discretion and shall, in the absence of
manifest error, be conclusive for all purposes and irrevocably binding upon the
Holders of the applicable Securities. The Currency Determination Agent shall
promptly give written notice to the Trustee for the Securities of such series of
any such decision or determination. The Currency Determination Agent shall
promptly give written notice to the Trustee of any such decision or
determination. The Currency Determination Agent shall have no liability for any
determinations referred to in this Section 311 made by it in the absence of
willful misconduct, bad faith or gross negligence.

(h) The Trustee for the Securities of a particular series shall be fully
justified and protected in relying and acting upon information received by it
from the Company and the Currency Determination Agent with respect to any of the
matters addressed in or contemplated by this Section 311 and shall not otherwise
have any duty or obligation to determine such information independently.

SECTION 312. Appointment and Resignation of Currency Determination Agent.

(a) If and so long as the Securities of any series (i) are denominated in a
currency unit or a currency other than Dollars or (ii) may be payable in a
currency unit or a currency other than Dollars, or so long as it is required
under any other provision of this Indenture, then the Company shall maintain
with respect to each such series of Securities, or as so required, a Currency
Determination Agent. The Company shall cause the Currency Determination Agent to
make the necessary foreign exchange determinations at the time and in the manner
specified pursuant to Section 301 for the purpose of determining the applicable
rate of exchange and for the purpose of converting the issued currency or
currency unit into the applicable payment currency or currency unit for the
payment of principal, and premium, if any, and interest, if any, pursuant to
Section 311.

(b) No resignation of the Currency Determination Agent and no appointment of a
successor Currency Determination Agent pursuant to this Section shall become
effective until the acceptance of appointment by the successor Currency
Determination Agent as evidenced by a written instrument delivered to the
Company and the Trustee of the appropriate series of Securities accepting such
appointment executed by the successor Currency Determination Agent.

(c) If the Currency Determination Agent shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Currency
Determination Agent for any cause, with respect to the Securities of one or more
series, the Company, by a Board Resolution, shall promptly appoint a successor
Currency Determination Agent or Currency Determination Agents with respect to
the Securities of that or those series (it being understood that any such
successor Currency Determination Agent may be appointed with respect to the
Securities of one or more or all of such series and that at any time there shall
only be one Currency Determination Agent with respect to the Securities of any
particular series).

 

38



--------------------------------------------------------------------------------

SECTION 313. CUSIP Numbers.

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Securities or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Securities, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company will promptly notify the Trustee in
writing of any change in the “CUSIP” numbers.

Article Four

SATISFACTION AND DISCHARGE

SECTION 401. Option to Effect Legal Defeasance or Covenant Defeasance.

The Company may, at the option of its Board of Directors evidenced by a Board
Resolution, at any time, with respect to the Securities of any series, unless
otherwise specified pursuant to Section 301 with respect to a particular series
of Securities, elect to have either Section 402 or 403 be applied to all of the
Outstanding Securities of that series upon compliance with the conditions set
forth below in this Article Four.

SECTION 402. Legal Defeasance and Discharge.

Upon the Company’s exercise under Section 401 of the option applicable to this
Section 402, the Company shall be deemed to have been discharged from its
obligations with respect to all Outstanding Securities of the particular series
on the date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, such Legal Defeasance means that the Company
shall be deemed to have paid and discharged all the obligations relating to the
Outstanding Securities of that series and the Securities of that series shall
thereafter be deemed to be “outstanding” only for the purposes of Section 406,
Section 408 and the other Sections of this Indenture referred to below in this
Section 402, and to have satisfied all of its other obligations under such
Securities and this Indenture and cured all then existing Events of Default (and
the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging the same), except for the following which shall
survive until otherwise terminated or discharged hereunder: (a) the rights of
Holders of outstanding Securities of the particular series and coupons, if any,
of such series to receive payments in respect of principal of, and premium, if
any, and interest, if any, on such Securities when such payments are due or on
the Redemption Date solely out of the trust created pursuant to this Indenture;
(b) the Company’s obligations with respect to such Securities concerning issuing
temporary Securities of that series, or, where relevant, registration of such
Securities, mutilated, destroyed, lost or stolen Securities of that series and
the maintenance of an office or agency for payment and money for Security
payments held in trust; (c) the rights, powers, trusts, duties and immunities of
the Trustee for the Securities of that series, and the Company’s obligations in
connection therewith; and (d) this Article Four and the obligations set forth in
Section 406 hereof. Subject to compliance with this Article Four, the Company
may exercise its option under Section 402 notwithstanding the prior exercise of
its option under Section 403 with respect to the Securities of a particular
series.

 

39



--------------------------------------------------------------------------------

SECTION 403. Covenant Defeasance.

Upon the Company’s exercise under Section 401 of the option applicable to this
Section 403, the Company shall be released from any obligations under the
covenants contained in Sections 704, 801, 1007 and 1008 hereof with respect to
the Outstanding Securities of the particular series on and after the date the
conditions set forth below are satisfied (hereinafter, “Covenant Defeasance”),
and the Securities of that series shall thereafter be deemed not “Outstanding”
for the purposes of any direction, waiver, consent or declaration or act of
Holders (and the consequences of any thereof) in connection with such covenants,
but shall continue to be deemed “Outstanding” for all other purposes hereunder
(it being understood that such Securities shall not be deemed outstanding for
accounting purposes). For this purpose, such Covenant Defeasance means that,
with respect to the Outstanding Securities of that series, the Company may omit
to comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a default or Event of
Default under subsection 501(3) but, except as specified above, the remainder of
this Indenture and the Securities of that series shall be unaffected thereby.

SECTION 404. Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 402
or Section 403 to the outstanding Securities of a particular series:

(a) the Company must irrevocably deposit, or cause to be irrevocably deposited,
with the Trustee for the Securities of that series, in trust, for the benefit of
the Holders of the Securities of that series, cash in the currency or currency
unit in which the Securities of that series are payable (except as otherwise
specified pursuant to Section 301 for the Securities of that series and except
as provided in Sections 311(b) and 311(d), in which case the deposit to be made
with respect to Securities for which an election has occurred pursuant to
Section 311(b), or a Conversion Event has occurred as provided in
Section 311(d), shall be made in the currency or currency unit in which the
Securities of that series are payable as a result of such election or Conversion
Event), Government Obligations or a combination thereof in such amounts as will
be sufficient, in the opinion of an internationally recognized firm of
independent public accountants, to pay principal, and premium, if any, and
interest, if any, due on the outstanding Securities of that series and any
related coupons at the Stated Maturity, or on the applicable Redemption Date, as
the case may be, with respect to the outstanding Securities of that series and
any related coupons;

(b) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee for the Securities of that series an Opinion of Counsel in the United
States reasonably acceptable to such Trustee confirming that, subject to
customary assumptions and exclusions, (1) the Company has received from, or
there has been published by, the U.S. Internal Revenue

 

40



--------------------------------------------------------------------------------

Service a ruling or (2) since the Issue Date, there has been a change in the
applicable U.S. federal income tax law, in either case to the effect that, and
based thereon such Opinion of Counsel in the United States shall confirm that,
subject to customary assumptions and exclusions, the Holders of the Outstanding
Securities of that series will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

(c) in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee for the Securities of that series an Opinion of Counsel in the United
States reasonably acceptable to such Trustee confirming that, subject to
customary assumptions and exclusions, the Holders of the Outstanding Securities
of that series will not recognize income, gain or loss for U.S. federal income
tax purposes as a result of such Covenant Defeasance and will be subject to such
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;

(d) no Event of Default or event which with the giving of notice or the lapse of
time, or both, would become an Event of Default with respect to the Securities
of that series shall have occurred and be continuing on the date of such deposit
after giving effect to such Legal Defeasance or Covenant Defeasance and no Event
of Default under Section 501(4) or Section 501(5) shall have occurred and be
continuing on the 123rd day after such date;

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under any material agreement or instrument
to which the Company is a party or by which the Company is bound; and

(f) the Company shall have delivered to the Trustee for the Securities of that
series an Officers’ Certificate and an Opinion of Counsel in the United States
(which Opinion of Counsel may be subject to customary assumptions and
exclusions) each stating that all conditions precedent provided for or relating
to the Legal Defeasance or the Covenant Defeasance, as the case may be, have
been complied with.

SECTION 405. Satisfaction and Discharge of Indenture.

This Indenture will be discharged and will cease to be of further effect as to
all Securities of any particular series issued hereunder when either (i) all
Securities of that series theretofore authenticated and delivered and all
coupons, if any, appertaining thereto (except (A) coupons appertaining to Bearer
Securities surrendered for exchange for Registered Securities and maturing after
such exchange, whose surrender is not required or has been waived as provided in
Section 305, (B) lost, stolen or destroyed Securities or coupons of such series
which have been replaced or paid as provided in Section 306, (C) coupons
appertaining to Securities called for redemption and maturing after the relevant
Redemption Date, whose surrender is not required as provided in Section 1106 and
(D) Securities and coupons of such series for whose payment money has
theretofore been deposited in trust and thereafter repaid to the Company or
discharged from such trust, as provided in the last paragraph of Section 1003)
have been delivered to the Trustee for the Securities of that series for
cancellation or (ii) (A) all Securities of that series and any coupons
appertaining thereto not theretofore delivered to Trustee for

 

41



--------------------------------------------------------------------------------

cancellation are due and payable by their terms within one year or have become
due and payable by reason of the making of a notice of redemption and the
Company has irrevocably deposited or caused to be deposited with such Trustee as
trust funds in trust an amount of cash in any combination of currency or
currency unit in which the Securities of such series are payable (except as
otherwise specified pursuant to Section 301 for the Securities of such series
and except as provided in Sections 311(b) and 311(d), in which case the deposit
to be made with respect to Securities for which an election has occurred
pursuant to Section 311(b) or a Conversion Event has occurred as provided in
Section 311(d), shall be made in the currency or currency unit in which such
Securities are payable as a result of such election or Conversion Event)
sufficient to pay and discharge the entire indebtedness on such Securities and
coupons not theretofore delivered to the Trustee for the Securities of that
series for cancellation of principal, and premium, if any, and accrued and
unpaid interest, if any, to the Stated Maturity or Redemption Date, as the case
may be; (B) no Event of Default or event which with the giving of notice or the
lapse of time, or both, would become an Event of Default shall have occurred and
be continuing on the date of such deposit after giving effect thereto and no
Event of Default under Section 501(4) or Section 501(5) shall have occurred and
be continuing on the 123rd day after such date; (C) the Company has paid, or
caused to be paid, all sums payable by it under this Indenture; and (D) the
Company has delivered irrevocable instructions to the Trustee for the Securities
of that series under this Indenture to apply the deposited money toward the
payment of such Securities and coupons at the Stated Maturity or the Redemption
Date, as the case may be. In addition, the Company must deliver an Officers’
Certificate and an Opinion of Counsel to the Trustee for the Securities of that
series stating that all conditions precedent to satisfaction and discharge have
been satisfied.

SECTION 406. Survival of Certain Obligations.

Notwithstanding the satisfaction and discharge of this Indenture and of the
Securities of a particular series referred to in Sections 401, 402, 404, or 405,
the respective obligations of the Company and the Trustee for the Securities of
a particular series under Sections 303, 304, 305, 307, 309, 407, 408, 409, 410,
and 508, Article Six, and Sections 701, 702, 1002, 1003, 1004 and 1006, shall
survive with respect to Securities of that series until the Securities of that
series are no longer outstanding, and thereafter the obligations of the Company
and the Trustee for the Securities of a particular series with respect to that
series under Sections 407, 408, 409, 410 and 607 shall survive. Nothing
contained in this Article Four shall abrogate any of the obligations or duties
of the Trustee of any series of Securities under this Indenture.

Notwithstanding the satisfaction of the conditions set forth in Sections 404 or
405 with respect to all the Securities of any series not payable in Dollars,
upon the happening of any Conversion Event the Company shall be obligated to
make the payments in Dollars required by Section 311(d) to the extent that the
Trustee is unable to convert any Foreign Currency or currency unit or currency
unit in its possession pursuant to Sections 404 or 405 into the Dollar
equivalent of such Foreign Currency or currency unit, as the case may be. If,
after the deposits referred to in Sections 404 or 405 have been made, (x) the
Holder of a Security is entitled to, and does, elect pursuant to Section 311(b)
to receive payment in a currency or currency unit other than that in which the
deposit pursuant to Sections 404 or 405 was made, or (y) a Conversion Event
occurs as contemplated in Section 311(d), then the indebtedness represented by
such Security shall be fully discharged to the extent that the deposit made with
respect to such

 

42



--------------------------------------------------------------------------------

Security shall be converted into the currency or currency unit in which such
Security is payable. The Trustee shall return to the Company any non-converted
funds or securities in its possession after such payments have been made.

SECTION 407. Acknowledgment of Discharge by Trustee.

Subject to Section 410, after (i) the conditions of Section 404 or 405 have been
satisfied with respect to the Securities of a particular series, (ii) the
Company has paid or caused to be paid all other sums payable hereunder by the
Company and (iii) the Company has delivered to the Trustee for the Securities of
that series an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent referred to in clause (i) above relating to the
satisfaction and discharge of this Indenture have been complied with, the
Trustee for the Securities of that series upon written request shall acknowledge
in writing the discharge of all of the Company’s obligations under this
Indenture except for those surviving obligations specified in this Article Four.

SECTION 408. Application of Trust Moneys.

All money and Government Obligations deposited with the Trustee for the
Securities of a particular series pursuant to Section 404 or 405 in respect of
the Securities of that series shall be held in trust and applied by it, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any Paying Agent as the Trustee may
determine, to the Holders of the Securities and all related coupons of all sums
due and to become due thereon for principal, and premium, if any, and interest,
if any, but such money need not be segregated from other funds except to the
extent required by law. The Company shall pay and indemnify the Trustee for the
Securities of a particular series against any tax, fee or other charge imposed
on or assessed against the Government Obligations deposited pursuant to
Section 404 or 405 with respect to the Securities of that series or the
principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of outstanding
Securities of that series.

SECTION 409. Repayment to the Company; Unclaimed Money.

The Trustee and any Paying Agent for a series of Securities shall promptly pay
or return to the Company upon Company Order any cash or Government Obligations
held by them at any time that are not required for the payment of principal of,
and premium, if any, and interest, if any, on the Securities and all related
coupons for Securities of that series for which cash or Government Obligations
have been deposited pursuant to Section 404 or 405. Any money deposited with the
Trustee or any Paying Agent for the Securities of any series, or then held by
the Company, in trust for the payment of principal of, and premium, if any, and
interest, if any, on any Security of any particular series and all related
coupons appertaining thereto and remaining unclaimed for two years after such
principal and premium, if any, and interest, if any, has become due and payable
shall, unless otherwise required by mandatory provisions of applicable escheat,
or abandoned or unclaimed property law, be paid to the Company on Company
Request or (if then held by the Company) shall be discharged from such trusts;
and the Holder of such Security and all related coupons shall, thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of such Trustee or such

 

43



--------------------------------------------------------------------------------

Paying Agent with respect to such trust money, and all liability of the Company
as trustee thereof, shall thereupon cease; provided, however, that such Trustee
or such Paying Agent, before being required to make any such repayment may give
written notice to the Holder of such Security in the manner set forth in
Section 106, that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such publication,
any unclaimed balance of such money then remaining will, unless otherwise
required by mandatory provisions of applicable escheat, or abandoned or
unclaimed property law, be repaid to the Company, as the case may be.

SECTION 410. Reinstatement.

If the Trustee or Paying Agent for a series of Securities is unable to apply any
cash or Government Obligations, as applicable, in accordance with Section 402,
403, 404 or 405 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Securities of that series shall be revived and reinstated as
though no deposit had occurred pursuant to Section 402, 403, 404 or 405 until
such time as the Trustee or Paying Agent for that series is permitted to apply
all such cash or Government Obligations in accordance with Section 402, 403, 404
or 405; provided, however, that if the Company has made any payment of principal
of, and premium, if any, and interest, if any, on any Securities and any related
coupons because of the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Securities and such coupons to
receive such payment from the cash or Government Obligations, as applicable,
held by such Trustee or Paying Agent.

Article Five

REMEDIES

SECTION 501. Events of Default.

“Event of Default” wherever used herein with respect to any particular series of
Securities means any one of the following events and such other events as may be
established with respect to the Securities of such series as contemplated by
Section 301 (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in the payment of any installment of interest upon any Security of
that series and any related coupon when it becomes due and payable, and
continuance of such default for a period of 30 days; or

(2) default in the payment of principal of, or premium, if any, on any Security
of that series at its Maturity or default in the deposit of any sinking fund
payment when and as due by the terms of any Security of that series; or

(3) default in the performance of, or breach of, any covenant or warranty of the
Company in respect of any Security of that series contained in this Indenture or
in such Securities (other than a covenant or warranty a default in whose
performance or

 

44



--------------------------------------------------------------------------------

whose breach is elsewhere in this Section specifically dealt with) or in the
applicable Board Resolution under which such series is issued as contemplated by
Section 301 and continuance of such default or breach for a period of 90 days
after there has been given, by registered or certified mail, to the Company by
the Trustee for the Securities of such series or to the Company and such Trustee
by the Holders of at least 25% in principal amount of the Outstanding Securities
of that series a written notice specifying such default or breach and requiring
it to be remedied and stating that such notice is a “Notice of Default”
hereunder; or

(4) the Company shall commence any case or proceeding seeking to have an order
for relief entered on its behalf as debtor or to adjudicate it as bankrupt or
insolvent or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of its debts or any other relief under
any bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement, composition, readjustment of debt or other similar act or law of
any jurisdiction, domestic or foreign, now or hereafter existing; or the Company
shall apply for a receiver, custodian or trustee (other than any trustee
appointed as a mortgagee or secured party in connection with the issuance of
indebtedness for borrowed money of the Company) of it or for all or a
substantial part of its property; or the Company shall make a general assignment
for the benefit of creditors; or the Company shall take any corporate action in
furtherance of any of the foregoing; or

(5) an involuntary case or other proceeding shall be commenced against the
Company with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect seeking the appointment of a
trustee, receiver, liquidator, custodian or similar official of it or any
substantial part of its property; and such case or other proceeding (A) results
in the entry of an order for relief or a similar order against it or (B) shall
continue unstayed and in effect for a period of 60 consecutive days; or

(6) any other Event of Default provided in the Security or the Board Resolution
with respect to Securities of that series.

SECTION 502. Acceleration of Maturity; Rescission and Annulment.

If an Event of Default with respect to any particular series of Securities and
any related coupons occurs and is continuing (other than an Event of Default
described in Section 501(4) or 501(5)), then and in every such case either the
Trustee for the Securities of such series or the Holders of not less than 25% in
principal amount of the Outstanding Securities of that series may declare the
entire principal amount (or, in the case of (i) OID Securities, such lesser
amount as may be provided for in the terms of that series or (ii) Indexed
Securities, the amount determined in accordance with the specified terms of
those Securities) of all the Securities of that series to be due and payable
immediately, by a notice in writing to the Company (and to such Trustee if given
by Holders), and upon any such declaration of acceleration such principal or
such lesser amount, as the case may be, together with accrued interest and all
other amounts owing hereunder, shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived.

 

45



--------------------------------------------------------------------------------

If any Event of Default specified in Section 501(4) or 501(5) occurs with
respect to the Company, all of the unpaid principal amount (or, if the
Securities of any series then outstanding are (i) OID Securities, such lesser
amount as may be provided for in the terms of that series or (ii) Indexed
Securities, the amount determined in accordance with the specified terms of
those Securities) and accrued interest on all Securities of each series then
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act by the Trustee or any Holder.

At any time after such a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
for the Securities of any series as hereinafter in this Article provided, the
Holders of a majority in principal amount of the Outstanding Securities of that
series, by written notice to the Company and such Trustee, may rescind and annul
such declaration and its consequences if:

(1) the Company has paid or deposited with such Trustee a sum sufficient to pay
in the currency or currency unit in which the Securities of such series are
payable (except as otherwise specified pursuant to Section 301 for the
Securities of such series and except as provided in Sections 311(b) and 311(d)):
33

(A) all overdue interest on all Securities of that series and any related
coupons;

(B) the principal of, and premium, if any, on any Securities of that series
which have become due otherwise than by such declaration of acceleration and
interest thereon from the date such principal became due at a rate per annum
equal to the rate borne by the Securities of such series (or, in the case of
(i) OID Securities, the Securities’ Yield to Maturity or (ii) Indexed
Securities, the rate determined in accordance with the specified terms of those
Securities), to the extent that the payment of such interest shall be legally
enforceable;

(C) to the extent that payment of such interest is lawful, interest upon overdue
interest at a rate per annum equal to the rate borne by the Securities of such
series (or, in the case of (i) OID Securities, the Securities’ Yield to Maturity
or (ii) Indexed Securities, the rate determined in accordance with the specified
terms of those Securities); and

(D) all sums paid or advanced by such Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of such Trustee, its agents
and counsel and all other amounts due to such Trustee under Section 607;

and

(2) all Events of Default with respect to the Securities of such series, other
than the nonpayment of the principal of Securities of that series which has
become due solely by such acceleration, have been cured or waived as provided in
Section 513.

 

46



--------------------------------------------------------------------------------

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee.

The Company covenants that if:

(1) default is made in the payment of any interest upon any Security of any
series and any related coupons when such interest becomes due and payable and
such default continues for a period of 30 days; or

(2) default is made in the payment of principal of, or premium, if any, on any
Security of any series at its Maturity;

the Company will, upon demand of the Trustee for the Securities of such series,
pay to it, for the benefit of the Holders of such Securities and coupons, the
whole amount then due and payable on such Securities and coupons for principal,
premium, if any, and interest, if any, with interest upon the overdue principal
and premium, if any, and, to the extent that payment of such interest shall be
legally enforceable, upon any overdue installments of interest at a rate per
annum equal to the rate borne by such Securities (or, in the case of (i) OID
Securities, the Securities’ Yield to Maturity or (ii) Indexed Securities, the
rate determined in accordance with the specified terms of those Securities);
and, in addition thereto, such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of such Trustee, its agents and counsel and
all other amounts due to such Trustee under Section 607.

If the Company fails to pay such amounts forthwith upon such demand, such
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding against the Company for the collection of the sums so due
and unpaid, and may prosecute such proceedings to judgment or final decree, and
may enforce the same against the Company or any other obligor upon the
Securities and collect the moneys adjudged or decreed to be payable in the
manner provided by law out of the property of the Company or any other obligor
upon the Securities, wherever situated.

If an Event of Default with respect to Securities of any particular series
occurs and is continuing, the Trustee for the Securities of such series may in
its discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities of that series by such appropriate judicial proceedings as
such Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.

SECTION 504. Trustee May File Proofs of Claim.

In case of any judicial proceeding relative to the Company (or any other obligor
upon the Securities of any series), its property or its creditors, the Trustee
for the Securities of such series irrespective of whether the principal (or, if
the Securities of such series are (i) OID Securities or (ii) Indexed Securities,
such amount as may be due and payable with respect to such Securities pursuant
to a declaration in accordance with Section 502) on any Security of such series
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of

 

47



--------------------------------------------------------------------------------

whether such Trustee shall have made any demand on the Company for the payment
of overdue principal or interest shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of principal (or, if the
Securities of such series are (i) OID Securities or (ii) Indexed Securities,
such amount as may be due and payable with respect to such Securities pursuant
to a declaration in accordance with Section 502), premium, if any, and interest,
if any, owing and unpaid in respect of the Securities of such series and any
related coupons and to file such other papers or documents as may be necessary
or advisable in order to have the claims of such Trustee (including any claim
for the reasonable compensation, expenses, disbursements and advances of such
Trustee, its agents and counsel and all other amounts due to such Trustee under
Section 607) and of the Holders of the Securities of such series and any related
coupons allowed in such judicial proceeding;

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) unless prohibited by law or applicable regulations, to vote on behalf of
the Holders of the Securities of such series in any election of a trustee in
bankruptcy or other person performing similar functions;

and any receiver, assignee, trustee, liquidator, sequestrator (or other similar
official) in any such judicial proceeding is hereby authorized by each Holder of
Securities and coupons to make such payments to such Trustee, and in the event
that such Trustee shall consent to the making of such payments directly to the
Holders of Securities and coupons, to pay to such Trustee any amount due to it
for the reasonable compensation, expenses, disbursements and advances of such
Trustee, its agents and counsel, and any other amounts due such Trustee under
Section 607. Nothing herein contained shall be deemed to authorize the Trustee
for the Securities of any series to authorize or consent to or accept or adopt
on behalf of any Holder of a Security or coupon any plan of reorganization,
arrangement, adjustment or composition affecting the Securities of such series
or the rights of any Holder thereof, or to authorize the Trustee for the
Securities or coupons of any series to vote in respect of the claim of any
Holder in any such proceeding, except as aforesaid, for the election of a
trustee in bankruptcy or other person performing similar functions.

SECTION 505. Trustee May Enforce Claims Without Possession of Securities or
Coupons.

All rights of action and claims under this Indenture or the Securities or
coupons of any series may be prosecuted and enforced by the Trustee for the
Securities of any series without the possession of any of the Securities or
coupons of such series or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by such Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of such Trustee, its agents and counsel and all other
amounts due to such Trustee under Section 607, be for the ratable benefit of the
Holders of the Securities and coupons of such series in respect of which such
judgment has been recovered.

 

48



--------------------------------------------------------------------------------

SECTION 506. Application of Money Collected.

Any money collected by the Trustee for the Securities of any series pursuant to
this Article with respect to the Securities or coupons of such series shall be
applied in the following order, at the date or dates fixed by such Trustee and,
in case of the distribution of such money on account of principal or premium, if
any, or interest, if any, upon presentation of the Securities or coupons of such
series, or both, as the case may be, and the notation thereon of the payment if
only partially paid and upon surrender thereof if fully paid:

First: to the payment of all amounts due such Trustee under Section 607;

Second: to the payment of the amounts then due and unpaid upon the Securities
and coupons of such series for principal of, and premium, if any, and interest,
if any, on such Securities in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities and coupons for
principal, and premium, if any, and interest, if any, respectively; and

Third: the balance, if any, to the Person or Persons entitled thereto.

SECTION 507. Limitation on Suits.

No Holder of any Security of any particular series or any related coupons shall
have any right to institute any proceeding, judicial or otherwise, with respect
to this Indenture, or for the appointment of a receiver or trustee, or for any
other remedy hereunder, unless:

(1) an Event of Default with respect to that series shall have occurred and be
continuing and such Holder shall have previously given written notice to the
Trustee for the Securities of such series of such default and the continuance
thereof;

(2) the Holders of not less than 25% in principal amount of the Outstanding
Securities of that series shall have made written request to the Trustee for the
Securities of such series to institute proceedings in respect of such Event of
Default in its own name as Trustee hereunder;

(3) such Holder or Holders have offered to such Trustee indemnity satisfactory
to it against the costs, expenses and liabilities to be incurred in compliance
with such request;

(4) such Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and

(5) no direction inconsistent with such written request has been given to such
Trustee during such 60-day period by the Holders of a majority in principal
amount of the Outstanding Securities of that series; it being understood and
intended and being expressly covenanted by the taker and holder of every
Security, with every other taker

 

49



--------------------------------------------------------------------------------

and holder with the Trustee that no one or more Holders of Securities of that
series shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Holders of Securities of that series, or to enforce any right under
this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Securities of that series (it being
understood that the Trustee does not have an affirmative duty to ascertain
whether or not such actions or forbearances are unduly prejudicial to such
Holders).

SECTION 508. Unconditional Right of Holders to Receive Principal, Premium, if
any, and Interest, if any.

Notwithstanding any other provision in this Indenture, the Holder of any
Security or coupon shall have the right which is absolute and unconditional to
receive payment of principal of, and premium, if any, and (subject to
Section 307) interest, if any, on such Security on the respective Stated
Maturities expressed in such Security or coupon (or, in the case of redemption,
on the Redemption Date) and to institute suit for the enforcement of any such
payment, and such right shall not be impaired without the consent of such
Holder.

SECTION 509. Restoration of Rights and Remedies.

If the Trustee for the Securities of any series or any Holder of a Security or
coupon has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to such Trustee or to such Holder, then and in
every such case the Company, such Trustee and the Holders of Securities or
coupons shall, subject to any determination in such proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of such Trustee and such Holders shall continue as
though no such proceeding had been instituted.

SECTION 510. Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities or coupons in the last paragraph
of Section 306, no right or remedy herein conferred upon or reserved to the
Trustee for the Securities of any series or to the Holders of Securities or
coupons is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

SECTION 511. Delay or Omission Not Waiver.

No delay or omission of the Trustee for the Securities of any series or of any
Holder of any Security of such series to exercise any right or remedy accruing
upon any Event of Default with respect to the Securities of such series shall
impair any such right or remedy or constitute a waiver of any such Event of
Default or an acquiescence therein. Every right and remedy given by this Article
or by law to such Trustee for the Securities or coupons of any series or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by such Trustee or by the Holders, as the case may be.

 

50



--------------------------------------------------------------------------------

SECTION 512. Control by Holders.

The Holders of not less than a majority in principal amount of the Outstanding
Securities of any particular series shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee for the Securities of such series with respect to the Securities of that
series or exercising any trust or power conferred on such Trustee with respect
to such Securities, provided that:

(1) such direction shall not be in conflict with any rule of law or with this
Indenture and could not involve the Trustee in personal liability; and

(2) such Trustee may take any other action deemed proper by such Trustee which
is not inconsistent with such direction.

SECTION 513. Waiver of Past Defaults.

The Holders of not less than a majority in principal amount of the Outstanding
Securities of any particular series and any related coupons may on behalf of the
Holders of all the Securities of that series waive any past default hereunder
with respect to that series and its consequences, except:

(1) a default in the payment of principal of, or premium, if any, or interest,
if any, on any Security of that series; or

(2) a default with respect to a covenant or provision hereof which under Article
Nine cannot be modified or amended without the consent of the Holder of each
Outstanding Security of that series affected.

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

SECTION 514. Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Security or coupon
by his acceptance thereof shall be deemed to have agreed, that any court may in
its discretion require, in any suit for the enforcement of any right or remedy
under this Indenture or in any suit against the Trustee for the Securities or
coupons of any series for any action taken or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the provisions of this Section shall
not apply to any suit instituted by the Trustee for the Securities of any
series, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Outstanding Securities of
any particular series or to any suit instituted

 

51



--------------------------------------------------------------------------------

by any Holder of any Security or coupon for the enforcement of the payment of
principal of, or premium, if any, or interest, if any, on any Security of such
series or the payment of any coupon on or after the respective Stated Maturities
expressed in such Security or coupon (or, in the case of redemption, on or after
the Redemption Date).

SECTION 515. Waiver of Stay or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee for any series of Securities, but will
suffer and permit the execution of every such power as though no such law had
been enacted.

SECTION 516. Judgment Currency.

If, for the purpose of obtaining a judgment in any court with respect to any
obligation of the Company hereunder or under any Security or any related coupon,
it shall become necessary to convert any amount in the currency or currency unit
due hereunder or under such Security or coupon into any other currency or
currency unit, then such conversion shall be made by the Currency Determination
Agent at the Market Exchange Rate as in effect on the date of entry of the
judgment (the “Judgment Date”). If pursuant to any such judgment, conversion
shall be made on a date (the “Substitute Date”) other than the Judgment Date and
there shall occur a change between the Market Exchange Rate as in effect on the
Judgment Date and the Market Exchange Rate as in effect on the Substitute Date,
the Company agrees to pay such additional amounts (if any) as may be necessary
to ensure that the amount paid is equal to the amount in such other currency or
currency unit which, when converted at the Market Exchange Rate as in effect on
the Judgment Date, is the amount due hereunder or under such Security or coupon.
Any amount due from the Company under this Section 516 shall be due as a
separate debt and is not to be affected by or merged into any judgment being
obtained for any other sums due hereunder or in respect of any Security or
coupon. In no event, however, shall the Company be required to pay more in the
currency or currency unit due hereunder or under such Security or coupon at the
Market Exchange Rate as in effect on the Judgment Date than the amount of
currency or currency unit stated to be due hereunder or under such Security or
coupon so that in any event the Company’s obligations hereunder or under such
Security or coupon will be effectively maintained as obligations in such
currency or currency unit, and the Company shall be entitled to withhold (or be
reimbursed for, as the case may be) any excess of the amount actually realized
upon any such conversion on the Substitute Date over the amount due and payable
on the Judgment Date.

 

52



--------------------------------------------------------------------------------

Article Six

THE TRUSTEE

SECTION 601. Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default with respect to the
Securities of any series for which the Trustee is serving as such,

(1) such Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against such Trustee; and

(2) in the absence of willful misconduct on its part, such Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to such
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions which by any provisions hereof are
specifically required to be furnished to such Trustee, such Trustee shall be
under a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).

(b) In case an Event of Default with respect to a series of Securities has
occurred and is continuing, the Trustee for the Securities of such series shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee for
Securities of any series from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:

(1) this Subsection shall not be construed to limit the effect of Subsection
(a) of this Section;

(2) such Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

(3) such Trustee shall not be liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a majority in principal amount of the Outstanding
Securities of any particular series, determined as provided in Sections 104 and
512, relating to the time, method and place of conducting any proceeding for any
remedy available to such Trustee, or exercising any trust or power conferred
upon such Trustee, under this Indenture with respect to the Securities of that
series; and

 

53



--------------------------------------------------------------------------------

(4) no provision of this Indenture shall require the Trustee for any series of
Securities to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee for any series of Securities shall be subject to the
provisions of this Section.

SECTION 602. Notice of Defaults.

Within 90 days after the occurrence of any default hereunder with respect to
Securities of any particular series, the Trustee for the Securities of such
series shall give to Holders of Securities of that series, in the manner set
forth in Section 106, notice of such default actually known to a Responsible
Officer of such Trustee, unless such default shall have been cured or waived;
provided, however, that, except in the case of a default in the payment of
principal of, or premium, if any, or interest, if any, on any Security of that
series, or in the deposit of any sinking fund payment with respect to Securities
of that series, such Trustee shall be protected in withholding such notice if
and so long as the board of directors, the executive committee or a trust
committee of directors or Responsible Officers of such Trustee in good faith
determines that the withholding of such notice is in the interest of the Holders
of Securities of that series and related coupons; and provided, further, that in
the case of any default of the character specified in Section 501(3) with
respect to Securities of that series no such notice to Holders shall be given
until at least 30 days after the occurrence thereof. For the purpose of this
Section, the term “default” means any event which is, or after notice or lapse
of time or both would become, an Event of Default with respect to Securities of
that series.

SECTION 603. Certain Rights of Trustee.

Except as otherwise provided in Section 601:

(a) the Trustee for any series of Security may conclusively rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, discretion, consent,
order, bond, debenture or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

(b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

(c) whenever in the administration of this Indenture such Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, such Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of willful misconduct on its part,
conclusively rely upon an Officers’ Certificate;

 

54



--------------------------------------------------------------------------------

(d) such Trustee may consult with counsel of its selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

(e) such Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders of Securities of any series pursuant to this Indenture for which it is
acting as Trustee, unless such Holders shall have offered to such Trustee
security or indemnity satisfactory to it against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;

(f) such Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, discretion, consent, order, bond, debenture, note,
other evidence of indebtedness or other paper or document, but such Trustee, in
its discretion, may make such further inquiry or investigation into such facts
or matters at it may see fit, and, if such Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

(g) such Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
such Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder;

(h) the Trustee shall not be charged with knowledge of any default or Event of
Default with respect to the Securities unless either (1) a Responsible Officer
shall have actual knowledge of such default or Event of Default or (2) written
notice of such default or Event of Default shall have been given to the Trustee,
at the Corporate Trust Office of the Trustee, by the Company or by any Holder of
the Securities, and such notice references the Securities and the Indenture.
Notwithstanding the foregoing, the Trustee should be deemed to have knowledge of
any default or Event of Default with respect to matters set forth in Sections
501(1) and 501(2).

(i) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith and reasonably believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Indenture;

(j) in no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action;

(k) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;

 

55



--------------------------------------------------------------------------------

(l) the Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder; and

(m) the Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

SECTION 604. Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication thereof, and in any coupons shall be taken as the
statements of the Company, and neither the Trustee for any series of Securities,
nor any Authenticating Agent assumes any responsibility for their correctness.
The Trustee for any series of Securities makes no representations as to the
validity or sufficiency of this Indenture or of the Securities of any series or
coupons. Neither the Trustee for any series of Securities nor any Authenticating
Agent shall be accountable for the use or application by the Company of
Securities or the proceeds thereof.

SECTION 605. May Hold Securities.

The Trustee for any series of Securities, any Authenticating Agent, Paying
Agent, Security Registrar or any other agent of the Company or such Trustee, in
its individual or any other capacity, may become the owner or pledgee of
Securities and, subject to Sections 608 and 613, may otherwise deal with the
Company with the same rights it would have if it were not such Trustee,
Authenticating Agent, Paying Agent, Security Registrar or such other agent.

SECTION 606. Money Held in Trust.

Money held by the Trustee for any series of Securities in trust hereunder need
not be segregated from other funds except as provided in Section 115 and except
to the extent required by law. The Trustee for any series of Securities shall be
under no liability for interest on any money received by it hereunder except as
otherwise agreed in writing with the Company.

SECTION 607. Compensation and Reimbursement.

The Company agrees:

(1) to pay to the Trustee for any series of Securities from time to time such
compensation as the Company and the Trustee shall from time to time agree in
writing for all services rendered by it hereunder (which compensation shall not
be limited by any provision of law in regard to the compensation of a trustee of
an express trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee for
any series of Securities in Dollars upon its request for all reasonable
expenses, disbursements and advances incurred or made by such Trustee in
accordance with any provision of this Indenture (including the compensation and
the expenses and disbursements of its agents and counsel), except any such
expense, disbursement or advance as may be attributable to its gross negligence
or bad faith; and

 

56



--------------------------------------------------------------------------------

(3) to indemnify such Trustee or any predecessor Trustee and their agents in
Dollars for, and to hold them harmless against, any loss, damage, claims,
liability or expense, including taxes (other than taxes based upon, measured by
or determined by the income of the Trustee) incurred without gross negligence or
bad faith on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim (whether or not asserted by the Company, or any
Holder or any other Person) or liability in connection with the exercise or
performance of any of their powers or duties hereunder; or in connection with
enforcing the provisions of this Section.

As security for the performance of the obligations of the Company under this
Section the Trustee for any series of Securities shall have a lien prior to the
Securities upon all property and funds held or collected by such Trustee as
such, except funds held in trust for the payment of principal of, or premium, if
any, or interest, if any, on particular Securities.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 501(4) or (5), the expenses (including the
reasonable charges and expenses of its counsel) and the compensation for the
services are intended to constitute expenses of administration under any
bankruptcy law.

The Company’s obligations under this Section 607 and any lien arising hereunder
shall survive the resignation or removal of the Trustee, the discharge of the
Company’s obligations pursuant to Article Four of this Indenture and/or the
termination of this Indenture.

SECTION 608. Disqualification; Conflicting Interests.

The Trustee for the Securities shall be subject to the provisions of
Section 310(b) of the Trust Indenture Act during the period of time required
thereby. Nothing herein shall prevent the Trustee from filing with the
Commission the application referred to in the penultimate paragraph of
Section 310(b) of the Trust Indenture Act. In determining whether the Trustee
has a conflicting interest as defined in Section 310(b) of the Trust Indenture
Act with respect to the Securities of any series, there shall be excluded
Securities of any particular series of Securities other than that series.

SECTION 609. Corporate Trustee Required; Different Trustees for Different
Series; Eligibility.

There shall at all times be a Trustee hereunder which shall be

(i) a corporation organized and doing business under the laws of the United
States of America, any State thereof, or the District of Columbia, authorized
under such laws to exercise corporate trust powers, and subject to supervision
or examination by federal or State authority, or

 

57



--------------------------------------------------------------------------------

(ii) a corporation or other Person organized and doing business under the laws
of a foreign government that is permitted to act as Trustee pursuant to a rule,
regulation, or other order of the Commission, authorized under such laws to
exercise corporate trust powers, and subject to supervision or examination by
authority of such foreign government or a political subdivision thereof
substantially equivalent to supervision or examination applicable to United
States institutional trustees,

having a combined capital and surplus of at least $50,000,000. If such
corporation publishes reports of condition at least annually, pursuant to law or
to requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. Neither the Company nor any
Person directly or indirectly controlling, controlled by, or under the common
control with the Company shall serve as Trustee for the Securities. If at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section, it shall resign immediately in the manner and with the effect
hereunder specified in this Article.

A different Trustee may be appointed by the Company for each series of
Securities prior to the issuance of such Securities. If the initial Trustee for
any series of Securities is to be other than Deutsche Bank Trust Company
Americas, the Company and such Trustee shall, prior to the issuance of such
Securities, execute and deliver an indenture supplemental hereto, which shall
provide for the appointment of such Trustee as Trustee for the Securities of
such series and shall add to or change any of the provisions of this Indenture
as shall be necessary to facilitate the administration of the trusts hereunder
by more than one Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Trustees co-trustees of the same
trust and that each such Trustee shall be trustee of a trust or trusts hereunder
separate and apart from any trust or trusts hereunder administered by any other
such Trustee.

SECTION 610. Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee for the Securities of any series
and no appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 611.

(b) The Trustee for the Securities of any series may resign at any time with
respect to the Securities of such series by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 611 shall not have been delivered to the Trustee for the Securities of
such series within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction, at the
expense of the Company, for the appointment of a successor Trustee with respect
to the Securities of such series.

(c) The Trustee for the Securities of any series may be removed at any time with
respect to the Securities of such series by Act of the Holders of a majority in
principal amount of the Outstanding Securities of such series, delivered to such
Trustee and to the Company. If the instrument of acceptance by a successor
Trustee required by Section 611 shall not have been

 

58



--------------------------------------------------------------------------------

delivered to the Trustee for the Securities of such series within 30 days after
the giving of such notice of removal, the Trustee being removed may petition any
court of competent jurisdiction, at the expense of the Company, for the
appointment of a successor Trustee with respect to the Securities of such
series.

(d) If at any time:

(1) the Trustee for the Securities of any series shall fail to comply with
Section 310(b) of the Trust Indenture Act pursuant to Section 608 hereof after
written request therefor by the Company or by any Holder who has been a bona
fide Holder of a Security of such series for at least six months, unless the
Trustee’s duty to resign is stayed in accordance with the provisions of
Section 310(b) of the Trust Indenture Act, or

(2) such Trustee shall cease to be eligible under Section 609 and shall fail to
resign after written request therefor by the Company or by any such Holder, or

(3) such Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of such Trustee or of its property shall be
appointed or any public officer shall take charge or control of such Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, (i) the Company by a Board Resolution may remove such
Trustee or (ii) subject to Section 514, any Holder who has been a bona fide
Holder of a Security of such series for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of such Trustee and the appointment of a successor
Trustee.

(e) If the Trustee for the Securities of any series shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for the Securities of any series for any cause, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee with respect to the
Securities of such series and shall comply with the applicable requirements of
Section 611. If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee with
respect to the Securities of such series shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Securities of such
series delivered to the Company and the retiring Trustee, the successor Trustee
so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 611, become the successor
Trustee for the Securities of such series and supersede the successor Trustee
appointed by the Company. If no successor Trustee for the Securities of such
series shall have been so appointed by the Company or the Holders and shall have
accepted appointment in the manner required by Section 611, and if such Trustee
is still incapable of acting, any Holder who has been a bona fide Holder of a
Security of such series for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Trustee with respect to the Securities of such
series.

(f) The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Securities of any series and each appointment of a
successor Trustee

 

59



--------------------------------------------------------------------------------

with respect to the Securities of any series in the manner and to the extent
provided in Section 106. Each notice shall include the name of the successor
Trustee with respect to the Securities of that series and the address of its
Corporate Trust Office.

SECTION 611. Acceptance of Appointment by Successor.

(a) Every such successor Trustee appointed hereunder with respect to the
Securities of any series shall execute, acknowledge and deliver to the Company
and to the retiring Trustee an instrument accepting such appointment, and
thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on the written request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder.

(b) In case of the appointment hereunder of a successor Trustee with respect to
the Securities of one or more (but not all) series, the Company, the retiring
Trustee and each successor Trustee with respect to the Securities of one or more
series shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (1) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates, (2) if the retiring Trustee
is not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and each such Trustee
shall be trustee of a trust or trusts hereunder separate and apart from any
trust or trusts hereunder administered by any other such Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Trustee shall become effective to the extent provided therein
and each such successor Trustee, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates; but, on written request of
the Company or any successor Trustee, such retiring Trustee shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder with respect to the Securities of that or those
series to which the appointment of such successor Trustee relates.

(c) Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts referred to in
Subsections (a) or (b) of this Section, as the case may be.

 

60



--------------------------------------------------------------------------------

(d) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee for the Securities of any series shall be
qualified and eligible under this Article.

SECTION 612. Merger, Conversion, Consolidation or Succession to Business.

Any corporation into which the Trustee for the Securities of any series may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of such Trustee, shall be the successor of such
Trustee hereunder, provided such corporation shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any Securities
shall have been authenticated, but not delivered, by the Trustee or the
Authenticating Agent for such series then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee or Authenticating
Agent, as the case may be, may adopt such authentication and deliver the
Securities so authenticated with the same effect as if such successor Trustee or
successor Authenticating Agent had itself authenticated such Securities.

SECTION 613. Preferential Collection of Claims Against Company.

If and when the Trustee shall be or shall become a creditor, directly or
indirectly, secured or unsecured, of the Company (or any other obligor upon the
Debt Securities), the Trustee shall be subject to the provisions of the Trust
Indenture Act regarding collection of claims against the Company (or any such
other obligor). A Trustee who has resigned or been removed shall be subject to
Section 311(a) of the Trust Indenture Act to the extent indicated.

SECTION 614. Authenticating Agents.

From time to time the Trustee for the Securities of any series may, subject to
its sole discretion, appoint one or more Authenticating Agents with respect to
the Securities of such series, which may include the Company or any Affiliate of
the Company, with power to act on the Trustee’s behalf and subject to its
discretion in the authentication and delivery of Securities of such series in
connection with transfers and exchanges under Sections 304, 305 and 1107 as
fully to all intents and purposes as though such Authenticating Agent had been
expressly authorized by those Sections of this Indenture to authenticate and
deliver Securities of such series. For all purposes of this Indenture, the
authentication and delivery of Securities of such series by an Authenticating
Agent for such Securities pursuant to this Section shall be deemed to be
authentication and delivery of such Securities “by the Trustee” for the
Securities of such series. Any such Authenticating Agent shall at all times be a
corporation organized and doing business under the laws of the United States or
of any State, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least $50,000,000 and subject to
supervision or examination by federal or State authority. If such Authenticating
Agent publishes reports of condition at least annually pursuant to law or the
requirements of such supervising or examining authority, then for the purposes
of this Section the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time an Authenticating Agent

 

61



--------------------------------------------------------------------------------

for any series of Securities shall cease to be eligible in accordance with the
provisions of this Section, such Authenticating Agent shall resign immediately
in the manner and with the effect specified in this Section.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section, without the execution or filing of any paper or any
further act on the part of the parties hereto or the Authenticating Agent or
such successor corporation.

Any Authenticating Agent for any series of Securities may resign at any time by
giving written notice of resignation to the Trustee for such series and to the
Company. The Trustee for any series of Securities may at any time terminate the
agency of any Authenticating Agent by giving written notice of termination to
such Authenticating Agent and to the Company in the manner set forth in
Section 105. Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent for any series of
Securities shall cease to be eligible under this Section, the Trustee for such
series may appoint a successor Authenticating Agent, shall give written notice
of such appointment to the Company and shall give written notice of such
appointment to all Holders of Securities of such series in the manner set forth
in Section 106. Any successor Authenticating Agent, upon acceptance of its
appointment hereunder, shall become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

The Company agrees to pay to any Authenticating Agent for such series from time
to time reasonable compensation for its services. If an appointment with respect
to one or more series of Securities is made pursuant to this Section, the
Securities of such series may have endorsed thereon, in addition to the
Trustee’s certification of authentication, an alternate certificate of
authentication in the following form:

“This is one of the Securities of the series designated therein described in the
within-mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:  

 

As Authenticating Agent By:  

 

[Authorized Signatory]

 

62



--------------------------------------------------------------------------------

Article Seven

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

SECTION 701. Company to Furnish Trustee Names and Addresses of Holders.

With respect to each particular series of Securities, the Company will furnish
or cause to be furnished to the Trustee for the Securities of such series,

(a) semiannually, not more than 15 days after each Regular Record Date relating
to that series (or, if there is no Regular Record Date relating to that series,
on June 30 and December 31), a list, in such form as such Trustee may reasonably
require, containing all the information in the possession or control of the
Company or any of its Paying Agents other than such Trustee as to the names and
addresses of the Holders of that series as of such dates,

(b) on semi-annual dates on each year to be determined pursuant to Section 301
if the Securities of such series do not bear interest, a list of similar form
and content, and

(c) at such other times as such Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished,

excluding from any such list names and addresses received by such Trustee in its
capacity as Security Registrar for the Securities of such series, if so acting.

SECTION 702. Preservation of Information; Communications to Holders.

(a) The Trustee for each series of Securities shall preserve, in as current a
form as is reasonably practicable, the names and addresses of Holders of the
Securities of such series contained in the most recent lists furnished to such
Trustee as provided in Section 701 and the names and addresses of Holders of the
Securities of such series received by such Trustee in its capacity as Security
Registrar for such series, if so acting. The Trustee for each series of
Securities may destroy any list relating to such series of Securities furnished
to it as provided in Section 701 upon receipt of a new list relating to such
series so furnished.

(b) If three or more Holders of Securities of any particular series (hereinafter
referred to as “applicants”) apply in writing to the Trustee for the Securities
of any such series, and furnish to such Trustee reasonable proof that each such
applicant has owned a Security of that series for a period of at least six
months preceding the date of such application, and such application states that
the applicants desire to communicate with other Holders of Securities of that
series with respect to their rights under this Indenture or under the Securities
of that series and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then such Trustee
shall, within five Business Days after the receipt of such application, at its
election, either

(i) afford such applicants access to the information preserved at the time by
such Trustee in accordance with Section 702(a), or

 

63



--------------------------------------------------------------------------------

(ii) inform such applicants as to the approximate number of Holders of
Securities of that series whose names and addresses appear in the information
preserved at the time by such Trustee in accordance with Section 702(a), and as
to the approximate cost of mailing to such Holders the form of proxy or other
communication, if any, specified in such application.

If any such Trustee shall elect not to afford such applicants access to that
information, such Trustee shall, upon the written request of such applicants,
mail to each Holder of Securities of that series whose name and address appears
in the information preserved at the time by such Trustee in accordance with
Section 702(a), a copy of the form of proxy or other communication which is
specified in such request, with reasonable promptness after a tender to such
Trustee of the material to be mailed and of payment, or provision for the
payment, of the reasonable expenses of mailing, unless within five days after
such tender, such Trustee shall mail to such applicants and file with the
Commission, together with a copy of the material to be mailed, a written
statement to the effect that, in the opinion of such Trustee, such mailing would
be contrary to the best interests of the Holders of Securities of that series or
would be in violation of applicable law. Such written statement shall specify
the basis of such opinion. If the Commission, after opportunity for a hearing
upon the objections specified in the written statement so filed, shall enter an
order refusing to sustain any of such objections or if, after the entry of an
order sustaining one or more of such objections, the Commission shall find,
after notice and opportunity for hearing, that all the objections so sustained
have been met and shall enter an order so declaring, such Trustee shall mail
copies of such material to all such Holders with reasonable promptness after the
entry of such order and the renewal of such tender; otherwise such Trustee shall
be relieved of any obligation or duty to such applicants respecting their
application.

(c) Every Holder of Securities of each series or coupons, by receiving and
holding the same, agrees with the Company and the Trustee for the Securities of
such series that neither the Company nor such Trustee, nor any agent of either
of them shall be held accountable by reason of the disclosure of any such
information as to the names and addresses of the Holders of the Securities of
such series in accordance with Section 702(b), regardless of the source from
which such information was derived, and that the Trustee shall not be held
accountable by reason of mailing any material pursuant to a request made under
Section 702(b).

SECTION 703. Reports by Trustee.

(a) Within 60 days after May 15 of each year, the Trustee for the Securities of
each series shall send to each Holder of the Securities of such series entitled
to receive reports pursuant to Section 704(3), a brief report dated as of such
date that complies with Section 313(a) of the Trust Indenture Act. The Trustee
for the Securities of each series shall also comply with Sections 313(b), 313(c)
and 313(d) of the Trust Indenture Act.

(b) At the time that the Trustee for the Securities of each series mails such a
report to the Holders of Securities of such series, each such Trustee shall file
a copy of that report with the Commission and with each stock exchange on which
the Securities of that series are listed. The Company shall provide prompt
written notice to the appropriate Trustee when the Securities of any series are
listed on any stock exchange and of any delisting thereof.

 

64



--------------------------------------------------------------------------------

SECTION 704. Reports by Company.

The Company will:

(1) file with the Trustee for the Securities of such series, within 15 days
after the Company is required to file the same with the Commission, copies of
the annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) which the Company may be required to
file with the Commission pursuant to Section 13 or Section 15(d) of the
Securities Exchange Act of 1934; or, if the Company is not required to file
information, documents or reports pursuant to either of said Sections, then it
will file with such Trustee and the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such of the
supplementary and periodic information, documents and reports which may be
required pursuant to Section 13 of the Securities Exchange Act of 1934 in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations;

(2) file with the Trustee for the Securities of such series and the Commission,
in accordance with rules and regulations prescribed from time to time by the
Commission, such additional information, documents, and reports with respect to
compliance by the Company with the conditions and covenants of this Indenture as
may be required from time to time by such rules and regulations; and

(3) transmit by mail to all Holders of Securities of each series, as provided in
Section 703(a), within 30 days after the filing thereof with the Trustee for the
Securities of such series, such summaries of any information, documents and
reports required to be filed by the Company pursuant to paragraphs (1) and
(2) of this Section as may be required by rules and regulations prescribed from
time to time by the Commission.

With respect to the foregoing clauses (1) and (2), the Company may file all
information, documents and reports required by this Section 704 by email in PDF
format; provided, however, that upon the Trustee’s written request, the Company
shall provide the Trustee with physical copies of such information, documents or
reports.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

65



--------------------------------------------------------------------------------

Article Eight

CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER

SECTION 801. Company May Consolidate, Etc., Only on Certain Terms.

The Company shall not consolidate with or merge into any other corporation or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:

(1) the corporation formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Company substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee for each series of
Securities, in form satisfactory to each such Trustee, the due and punctual
payment of principal of, and premium, if any, and interest, if any, (including
all additional amounts, if any, payable pursuant to Sections 516 or 1010) on all
the Securities and any related coupons and the performance of every covenant of
this Indenture on the part of the Company to be performed or observed;

(2) immediately after giving effect to such transaction, no Event of Default
with respect to any series of Securities, and no event which, after notice or
lapse of time, or both, would become an Event of Default with respect to any
series of Securities, shall have happened and be continuing; and

(3) the Company has delivered to the Trustee for each series of Securities an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conveyance or transfer and such supplemental indenture
comply with this Article and that all conditions precedent herein provided for
relating to such transaction have been complied with.

SECTION 802. Successor Corporation Substituted.

Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 801, the successor corporation formed by such consolidation or into
which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
corporation had been named as the Company herein and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Indenture, the Securities and any related coupons and, in the event of any such
consolidation, merger, conveyance or transfer, the Company as the predecessor
corporation may thereupon or at any time thereafter be dissolved, wound up, or
liquidated.

 

66



--------------------------------------------------------------------------------

Article Nine

SUPPLEMENTAL INDENTURES

SECTION 901. Supplemental Indentures Without Consent of Holders.

Without the consent of any Holders of Securities or coupons, the Company, when
authorized by a Board Resolution, and the Trustee for the Securities of any or
all series, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to such Trustee, for any of
the following purposes:

(1) to evidence the succession of another corporation to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities; or

(2) to add to the covenants of the Company, for the benefit of the Holders of
all or any particular series of Securities and any related coupons (and, if such
covenants are to be for the benefit of fewer than all series of Securities,
stating that such covenants are being included solely for the benefit of such
series), or to surrender any right or power herein conferred upon the Company;
or

(3) to add any additional Events of Default with respect to any or all series of
Securities (and, if any such Event of Default applies to fewer than all series
of Securities, stating each series to which such Event of Default applies); or

(4) to add to or to change any of the provisions of this Indenture to provide
that Bearer Securities may be registrable as to principal, to change or
eliminate any restrictions on the payment of principal of, or any premium or
interest on Bearer Securities, to permit Bearer Securities to be issued in
exchange for Registered Securities, to permit Bearer Securities to be issued in
exchange for Bearer Securities of other authorized denominations, to provide for
the issuance of uncertificated Securities of any series in addition to or in
place of any certificated Securities and to make all appropriate changes for
such purposes; provided, however, that any such action shall not adversely
affect the interests of the Holders of Securities of any series or any related
coupons in any material respect; or

(5) to change or eliminate any of the provisions of this Indenture; provided,
however, that any such change or elimination shall become effective only when
there is no Security Outstanding of any series created prior to the execution of
such supplemental indenture which is entitled to the benefit of such provision;
or

(6) to evidence and provide for the acceptance of appointment hereunder of a
Trustee other than Deutsche Bank Trust Company Americas as Trustee for a series
of Securities and to add to or change any of the provisions of this Indenture as
shall be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Section 609;
or

 

67



--------------------------------------------------------------------------------

(7) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 611(b); or

(8) to add to the conditions, limitations and restrictions on the authorized
amount, form, terms or purposes of issue, authentication and delivery of
Securities, as herein set forth, other conditions, limitations and restrictions
thereafter to be observed; or

(9) to supplement any of the provisions of this Indenture to such extent as
shall be necessary to permit or facilitate the defeasance and discharge of any
series of Securities pursuant to Section 401; provided, however, that any such
action shall not adversely affect the interests of the Holders of Securities of
such series and any related coupons or any other series of Securities in any
material respect; or

(10) to add to or change or eliminate any provisions of this Indenture as shall
be necessary or desirable in accordance with any amendments to the Trust
Indenture Act; or

(11) to establish the form and terms of any series of Securities;

(12) to add Guarantees with respect to the Securities of such series or to
confirm and evidence the release, termination or discharge of any such Guarantee
when such release, termination or discharge is permitted under this Indenture;
or

(13) to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein, to convey, transfer,
assign, mortgage or pledge any property to or with the Trustee for the
Securities of any series or to surrender any right or power herein conferred
upon the Company, or to make any other provisions with respect to matters or
questions arising under this Indenture, provided such action shall not adversely
affect the interests of the Holders of Securities of any particular series in
any material respect.

SECTION 902. Supplemental Indentures With Consent of Holders.

The Company, when authorized by a Board Resolution, and the Trustee for the
Securities of any or all series may enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Holders of such Securities and any
related coupons under this Indenture, but only with the consent of the Holders
of more than 50% in aggregate principal amount of the Outstanding Securities of
each series of Securities then Outstanding affected thereby, in each case by Act
of said Holders of Securities of each such series delivered to the Company and
the Trustee for Securities of each such series; provided, however, that no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Security affected thereby:

(1) change the Stated Maturity of the principal of, or any installment of
principal of or interest on, any Security, or reduce the principal amount
thereof or the rate of interest thereon, if any (or, in the case of OID
Securities, reduce the rate of accretion of original issue discount), or any
premium payable upon the redemption thereof, or change any obligation of the
Company to pay additional amounts pursuant to Section 1010 (except as
contemplated by Section 801(1) and permitted by Section 901(1)) or reduce the
amount of the principal of an OID Security that would be due and payable upon a
declaration of acceleration of the Maturity thereof, or provable in bankruptcy,
or, in the case of Indexed Securities, reduce the amount payable in accordance
with the terms of those Securities upon a declaration of acceleration of the
Maturity thereof, or provable in bankruptcy, pursuant to Section 502, or change
the Place of Payment, or the currency or currency unit in which any Security or
the principal or interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity
thereof (or, in the case of redemption, on or after the Redemption Date); or
impair any right of Holders of Securities hereunder to repay or purchase
Securities at their option; reduce or alter the method of computation of any
amount payable upon redemption, repayment or purchase of any Securities by the
Issuer (or the time when such redemption, repayment or purchase may be made) or
adversely affect the right to convert or exchange any Security into other
securities of the Company or another Person as may be provided pursuant to
Section 301;

 

68



--------------------------------------------------------------------------------

(2) reduce the percentage in principal amount of the Outstanding Securities of
any particular series, the consent of whose Holders is required for any such
supplemental indenture, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture; or

(3) modify any of the provisions of this Section or Section 513 or 1009, except
to increase any such percentage or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the Holder of
each Security affected thereby; provided, however, that this clause shall not be
deemed to require the consent of any Holder of a Security or coupon with respect
to changes in the references to “the Trustee” and concomitant changes in this
Section and Section 1009, or the deletion of this proviso, in accordance with
the requirements of Sections 609, 61l(b), 901(6) and 901(7).

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

 

69



--------------------------------------------------------------------------------

SECTION 903. Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee for any series of Securities shall
receive, and (subject to Section 601) shall be fully protected in conclusively
relying upon, an Officers’ Certificate and an Opinion of Counsel stating that
the execution of such supplemental indenture is authorized or permitted by this
Indenture and that such supplemental indenture is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Trustee for any series of Securities may, but shall not be
obligated to, enter into any such supplemental indenture which affects such
Trustee’s own rights, liabilities, duties or immunities under this Indenture or
otherwise.

SECTION 904. Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
and of any coupons appertaining thereto shall be bound thereby.

SECTION 905. Conformity With Trust Indenture Act.

Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

SECTION 906. Reference in Securities to Supplemental Indentures.

Securities of any particular series authenticated and delivered after the
execution of any supplemental indenture pursuant to this Article may, and shall
if required by the Trustee for the Securities of such series, bear a notation in
form approved by such Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Securities of any series and
any related coupons so modified as to conform, in the opinion of the Trustee for
the Securities of such series and the Board of Directors, to any such
supplemental indenture may be prepared and executed by the Company and such
Securities may be authenticated and delivered by such Trustee in exchange for
Outstanding Securities of such series and any related coupons.

Article Ten

COVENANTS

SECTION 1001. Payment of Principal, Premium, if any, and Interest, if any.

The Company agrees, for the benefit of each particular series of Securities,
that it will duly and punctually pay in the currency or currency unit in which
the Securities of such series are payable (except as otherwise specified
pursuant to Section 301 for the Securities of such series and except as provided
in Sections 311(b) and 311(d)) principal of, and premium, if any, and interest,
if any, on that series of Securities in accordance with the terms of the
Securities of

 

70



--------------------------------------------------------------------------------

such series, any coupons appertaining thereto and this Indenture. On or before
10:00 a.m., New York City time, on the applicable payment date, the Company
shall deposit with the Paying Agent money sufficient to pay the principal of and
interest, if any, on the Securities of each Series in accordance with the terms
of such Securities and this Indenture. Unless otherwise specified as
contemplated by Section 301 with respect to any series of Securities, any
interest due on Bearer Securities on or before Maturity shall be payable only
upon presentation and surrender of the several coupons for such interest
installments as are evidenced thereby as they severally mature. The interest, if
any, due in respect of any temporary or permanent Global Security, together with
any additional amounts payable in respect thereof, as provided in the terms and
conditions of such Security, shall be payable, subject to the conditions set
forth in Section 1010, only upon presentation of such Security to the Trustee
thereof for notation thereon of the payment of such interest.

SECTION 1002. Maintenance of Office or Agency.

If Securities of a series are issuable only as Registered Securities the Company
will maintain in each Place of Payment for that series an office or agency where
Securities of that series may be presented or surrendered for payment, an office
or agency where Securities of that series may be surrendered for registration of
transfer or exchange and where notices and demands to or upon the Company with
respect to the Securities of that series and this Indenture may be served. If
Securities of a series are issuable as Bearer Securities, the Company will
maintain (A) an office or agency (which may be the same office or agency) in a
Place of Payment for that series in the United States where any Registered
Securities of that series may be presented or surrendered for payment, where any
Registered Securities of that series may be surrendered for registration of
transfer, where Securities of that series may be surrendered for exchange, where
notices and demands to or upon the Company in respect of the Securities of that
series and this Indenture may be served and where Bearer Securities of that
series and related coupons may be presented or surrendered for payment in the
circumstances described in the following paragraph (and not otherwise),
(B) subject to any laws or regulations applicable thereto, in a Place of Payment
for that series which is located outside the United States, an office or agency
where Securities of that series and related coupons may be presented and
surrendered for payment; provided, however, that if the Securities of that
series are listed on the Luxembourg Stock Exchange or any other stock exchange
located outside the United States and such stock exchange shall so require, the
Company will maintain a Paying Agent for the Securities of that series in
Luxembourg or in any other required city located outside the United States, so
long as the Securities of that series are listed on such exchange, and
(C) subject to any laws or regulations applicable thereto, in a Place of Payment
for that series located outside the United States an office or agency where any
Registered Securities of that series may be surrendered for registration of
transfer, where Securities of that series may be surrendered for exchange and
where notices and demands to or upon the Company in respect of the Securities of
that series and this Indenture may be served. The Company will give prompt
written notice to the Trustee for the Securities of that series of the location,
and any change in the location, of any such office or agency. If at any time the
Company shall fail to maintain any such required office or agency in respect of
any series of Securities or shall fail to furnish the Trustee for the Securities
of that series with the address thereof, such presentations (to the extent
permitted by law), and surrenders of Securities of that series may be made and
notices and demands may be made or served at the Corporate Trust Office of such
Trustee, except that Bearer Securities of that series

 

71



--------------------------------------------------------------------------------

and the related coupons may be presented and surrendered for payment at the
offices specified in the Security, and the Company hereby appoints the same as
its agent to receive such respective presentations, surrenders, notices and
demands.

No payment of principal of, or premium, if any, or interest, if any, on Bearer
Securities shall be made at any office or agency of the Company in the United
States or by check mailed to any address in the United States or by transfer to
an account maintained with a bank located in the United States. Payments will
not be made in respect of Bearer Securities or coupons appertaining thereto
pursuant to presentation to the Company or its designated Paying Agents within
the United States. Notwithstanding the foregoing, payment of principal of, and
premium, if any, and interest, if any, on any Bearer Security denominated and
payable in Dollars will be made at the office of the Company’s Paying Agent in
the United States, if, and only if, payment in Dollars of the full amount of
such principal, premium or interest, as the case may be, at all offices or
agencies outside the United States maintained for that purpose by the Company in
accordance with this Indenture is illegal or effectively precluded by exchange
controls or other similar restrictions and the Company has delivered to the
Trustee an Opinion of Counsel to that effect.

The Company may also from time to time designate one or more other offices or
agencies (in or outside the Place of Payment) where the Securities of one or
more series may be presented or surrendered for any or all of the purposes
specified above in this Section and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in each Place of Payment for such purpose. The Company will give prompt written
notice to the Trustee for the Securities of each series so affected of any such
designation or rescission and of any change in the location of any such office
or agency.

If and so long as the Securities of any series (i) are denominated in a currency
other than Dollars or (ii) may be payable in a currency other than Dollars, or
so long as it is required under any other provision of the Indenture, then the
Company will maintain with respect to each such series of Securities, or as so
required, a Currency Determination Agent.

SECTION 1003. Money for Securities Payments To Be Held in Trust.

If the Company shall at any time act as its own Paying Agent with respect to any
particular series of Securities and any related coupons, it will, on or before
each due date of principal of, and premium, if any, or interest, if any, on any
of the Securities of that series, segregate and hold in trust for the benefit of
the Persons entitled thereto a sum in the currency or currency unit in which the
Securities of such series are payable (except as otherwise specified pursuant to
Section 301 for the Securities of such series and except as provided in Sections
311(b) and 311(d)) sufficient to pay the principal, premium, if any, and
interest, if any, so becoming due until such sums shall be paid to such Persons
or otherwise disposed of as herein provided, and will promptly notify the
Trustee for the Securities of such series in writing of its action or failure so
to act.

Whenever the Company shall have one or more Paying Agents for any particular
series of Securities and any related coupons, it will, on or before each due
date of principal of, or

 

72



--------------------------------------------------------------------------------

premium, if any, or interest, if any, on any such Securities, deposit with a
Paying Agent for the Securities of such series a sum (in the currency or
currency unit described in the preceding paragraph) sufficient to pay the
principal, premium, if any, and interest, if any, so becoming due, such sum to
be held in trust for the benefit of the Persons entitled thereto, and (unless
such Paying Agent is the Trustee for the Securities of such series) the Company
will promptly notify such Trustee in writing of its action or failure so to act.

The Company will cause each Paying Agent for any particular series of Securities
other than the Trustee for the Securities of such series to execute and deliver
to such Trustee an instrument in which such Paying Agent shall agree with such
Trustee, subject to the provisions of this Section, that such Paying Agent will:

(1) hold all sums held by it for the payment of principal of, or premium, if
any, or interest, if any, on Securities of that series in trust for the benefit
of the Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided;

(2) give such Trustee written notice of any default by the Company (or any other
obligor upon the Securities) in the making of any payment of principal of, and
premium, if any, and interest, if any, on Securities of that series; and

(3) at any time during the continuation of any such default, upon the written
request of such Trustee, forthwith pay to such Trustee all sums so held in trust
by such Paying Agent.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee for the Securities of any series
all sums held in trust by the Company or such Paying Agent, such sums to be held
by such Trustee upon the same trusts as those upon which such sums were held by
the Company or such Paying Agent; and, upon such payment by any Paying Agent to
such Trustee, such Paying Agent shall be released from all further liability
with respect to such money.

SECTION 1004. Payment of Taxes and Other Claims.

The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (1) all taxes, assessments and governmental
charges levied or imposed upon it or upon its income, profits or property, and
(2) all lawful claims for labor, materials and supplies which, if unpaid, might
by law become a lien upon its property; provided, however, that the Company
shall not be required to pay or discharge or cause to be paid or discharged any
such tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings.

SECTION 1005. Statements as to Compliance.

The Company will deliver to the Trustee for each series of Securities, within
120 days after the end of each fiscal year of the Company, a written statement
signed by the principal executive officer, principal financial officer or
principal accounting officer of the Company complying with Section 314(a)(4) of
the Trust Indenture Act stating that:

(1) a review of the activities of the Company during such year and of
performance under this Indenture has been made under his supervision; and

(2) to the best of his knowledge, based on such review, the Company is in
compliance with all conditions and covenants under this Indenture.

 

73



--------------------------------------------------------------------------------

For purposes of this Section, such compliance shall be determined without regard
to any period of grace or requirement of notice provided under this Indenture.

SECTION 1006. Corporate Existence.

Subject to Article Eight, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any right or franchise if the Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.

SECTION 1007. Limitations on Liens.

(a) Except as expressly provided in Subsection (b) of this Section 1007, the
Company will not, and will not permit any Subsidiary to, create, assume, incur
or suffer to be created, assumed or incurred, any mortgage, pledge, lien,
security interest, charge or encumbrance (all of the foregoing being hereinafter
referred to as “liens”) to secure any indebtedness for borrowed money (i) upon
any shares of Capital Stock issued by any Subsidiary that owns any Principal
Facility (as hereinafter defined) to the extent such shares are owned by the
Company or one or more Subsidiaries, or (ii) upon any Principal Facility, in
either case without making effective provision whereby all the Securities shall
be directly secured equally and ratably with the indebtedness secured by such
lien, so long as any such indebtedness shall be so secured; provided, however,
that this Section 1007 shall not be applicable to the following:

(1) in the case of a Principal Facility, liens incurred in connection with the
issuance by a state or political subdivision thereof of any securities the
interest on which is exempt from federal income taxes by virtue of Section 103
of the Code or any other laws or regulations in effect at the time of such
issuance;

(2) liens existing on the date hereof;

(3) liens on property or shares of Capital Stock existing when acquired by the
Company or any Subsidiary (including acquisition through merger, share exchange
or consolidation) or securing the payment of all or part of the purchase price,
construction or improvement thereof incurred prior to, at the time of, or within
180 days after the later of the acquisition, completion of construction or
improvement or commencement of full operation of such property for the purpose
of financing all or a portion of such purchase or construction or improvement;
or

 

74



--------------------------------------------------------------------------------

(4) liens for the sole purpose of extending, renewing or replacing in whole or
in part the indebtedness secured by any lien referred to in the foregoing
clauses (1) through (3) or in this clause (4); provided, however, that the
principal amount of indebtedness secured thereby shall not exceed the principal
amount of indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
all or a part of the property which secured the lien so extended, renewed or
replaced (plus improvements on such property).

(b) The Company and/or any Subsidiary may create, assume or incur, or suffer to
be created, assumed or incurred, liens which would otherwise be prohibited by
Subsection (a) of this Section 1007, provided that the indebtedness secured
thereby, plus the aggregate value of the Sale and Leaseback Transactions
permitted by the provisions of Subsection (b) of Section 1008, does not at the
time exceed the greater of 10% of Consolidated Capitalization or 10% of
Consolidated Net Tangible Assets.

(c) The term “Principal Facility” shall mean all real property located within
the United States and constituting part of any manufacturing plant or
distribution facility owned and operated by the Company or any Subsidiary,
together with such manufacturing plant or distribution facility, including all
plumbing, electrical, ventilating, heating, cooling, lighting and other utility
systems, ducts and pipes attached to or constituting a part thereof; provided,
however, that such term shall not include trade fixtures (unless such trade
fixtures are attached to the manufacturing plant or distribution facility in a
manner that does not permit removal therefrom without causing substantial damage
thereto), business machinery, equipment, motorized vehicles, tools, supplies and
materials, security systems, cameras, inventory and other personal property and
materials, and provided further, however, that such term shall not include any
particular manufacturing plant or distribution facility as of any particular
date unless the net book value thereof included in the most recent quarterly or
annual consolidated balance sheet of the Company and its consolidated
Subsidiaries exceeds 0.25% of Consolidated Capitalization.

(d) The Certificate of a Firm of Independent Public Accountants shall be
conclusive evidence as to the amount, at the date specified in such Certificate,
of net book value of any particular manufacturing plant or distribution
facility, Consolidated Net Tangible Assets or Consolidated Capitalization, as
the case may be.

SECTION 1008. Sale and Leaseback Transactions.

(a) Neither the Company nor any Subsidiary will sell or transfer a Principal
Facility now owned or hereafter acquired with the intention of taking back a
lease of such property, except a lease for a temporary period of less than 3
years, including renewals, with the intent that the use by the Company or a
Subsidiary will be discontinued on or before the expiration of such period (any
transaction subject to the provisions of this Section 1008 being herein referred
to as a “Sale and Leaseback Transaction”) unless the Company shall apply an
amount equal to the value of the property so leased to the retirement (other
than any mandatory retirement), within 180 days of the effective date of any
such arrangement, of non-subordinated indebtedness for money borrowed by the
Company which had a stated maturity of more than one year from the date of its
creation.

 

75



--------------------------------------------------------------------------------

(b) The Company or a Subsidiary may enter into a Sale and Leaseback Transaction
which would otherwise be prohibited by Subsection (a) of this Section 1008,
provided that the value thereof plus the aggregate indebtedness permitted to be
secured under the provisions of Subsection (b) of Section 1007 does not at the
time exceed the greater of 10% of Consolidated Capitalization or 10% of
Consolidated Net Tangible Assets.

(c) The term “value” shall, for the purpose of this Section 1008 and
Section 1007(b), mean, with respect to a Sale and Leaseback Transaction, as of
any particular time, the amount equal to the greater of (i) the net proceeds of
the sale of the property leased pursuant to such Sale and Leaseback Transaction
or (ii) the fair value of such property at the time of entering into such Sale
and Leaseback Transaction, as determined by the Board of Directors, in each such
case divided first by the number of full years of the term of the lease and then
multiplied by the number of full years of such term remaining at the time of
determination, without regard to any renewal or extension options contained in
the lease.

(d) The Certificate of a Firm of Independent Public Accountants shall be
conclusive evidence as to the amount, at the date specified in such Certificate,
of the net book value of any particular manufacturing plant or distribution
facility, Consolidated Net Tangible Assets or Consolidated Capitalization, as
the case may be.

SECTION 1009. Waiver of Certain Covenants.

The Company may omit in any particular instance to comply with any covenant or
condition set forth in Sections 1004 to 1008, inclusive, if before or after the
time for such compliance the Holders of more than 50% in principal amount of the
Outstanding Securities of each series of Securities affected by the omission
shall, in each case by Act of such Holders, either waive such compliance in such
instance or generally waive compliance with such covenant or condition, but no
such waiver shall extend to or affect such covenant or condition except to the
extent so expressly waived, and, until such waiver shall become effective, the
obligations of the Company and the duties of the Trustee for the Securities of
each series with respect to any such covenant or condition shall remain in full
force and effect.

SECTION 1010. Payment of Additional Amounts.

If specified pursuant to Section 301, the provisions of this Section 1010 shall
be applicable to Securities of any series.

The Company will, subject to the exceptions and limitations set forth below, pay
to the Holder of any Security or coupon who is a United States Alien such
additional amounts as may be necessary so that every net payment on such
Security or coupon, after deduction or withholding by the Company or any of its
Paying Agents for or on account of any present or future tax, assessment or
other governmental charge imposed upon or as a result of such payment by the
United States (or any political subdivision or taxing authority thereof or
therein), will not be less than the amount provided in such Security or in such
coupon to be then due and payable. However, the Company will not make any
payment of additional amounts if the Holder is subject to taxation solely for
reasons other than its ownership of the Security or coupon, nor will the Company
make any payment of additional amounts for or on account of:

(a) any tax, assessment or other governmental charge that is imposed or withheld
solely by reason of the existence of any present or former connection (other
than the mere fact of being a Holder of a Security or coupon) between such
Holder (or between a fiduciary, settlor, beneficiary or person holding a power
over such Holder, if such Holder is an estate or trust, or a member or
shareholder of such Holder, if such Holder is a partnership or corporation) and
the United States, including, without limitation, such Holder (or such
fiduciary, settlor, beneficiary, person holding a power, member or shareholder)
being or having been a citizen, resident of the United States or treated as a
resident thereof;

 

76



--------------------------------------------------------------------------------

(b) any tax, assessment or other governmental charge that is imposed or withheld
solely by reason of the Holder (or a fiduciary, settlor, beneficiary or person
holding a power over such Holder, if such Holder is an estate or trust, or a
member or shareholder of such Holder, if such Holder is a partnership or
corporation) (i) being or having been present in, or engaged in a trade or
business in, the United States, (ii) being treated as having been present in, or
engaged in a trade or business in, the United States, or (iii) having or having
had a permanent establishment in the United States;

(c) any tax, assessment or other governmental charge that is imposed or withheld
solely by reason of the Holder (or a fiduciary, settlor, beneficiary or person
holding a power over such Holder, if such Holder is an estate or trust, or a
member or shareholder of such Holder, if such Holder is a partnership or
corporation) being or having been with respect to the United States a personal
holding company, a controlled foreign corporation, a foreign personal holding
company, a passive foreign investment company, or a foreign private foundation
or other foreign tax-exempt organization, or being a corporation that
accumulates earnings to avoid United States federal income tax;

(d) any tax, assessment or other governmental charge imposed on a Holder that
actually or constructively owns 10% or more of the total combined voting power
of all classes of stock of the Company entitled to vote within the meaning of
Section 871(h)(3) of the Code;

(e) any tax, assessment or other governmental charge which would not have been
so imposed but for the presentation by the Holder for payment on a date more
than 30 days after the date on which such payment became due and payable or the
date on which payment thereof is duly provided for, whichever occurs later;

(f) any tax, assessment or other governmental charge that is payable by any
method other than withholding or deduction by the Company or any Paying Agent
from payments in respect of such Security or coupon;

(g) any gift, estate, inheritance, sales, transfer, personal property or excise
tax or any similar tax, assessment or other governmental charge;

(h) any tax, assessment or other governmental charge required to be withheld by
any Paying Agent from any payment in respect of any Security or coupon if such
payment can be made without such withholding by at least one other Paying Agent;

 

77



--------------------------------------------------------------------------------

(i) any tax, assessment or other governmental charge that is imposed or withheld
by reason of a change in law, regulation or administrative or judicial
interpretation that becomes effective more than 15 days after the payment
becomes due or is duly provided for, whichever occurs later;

(j) any tax, assessment or other governmental charge imposed as a result of the
failure to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connection with the United States of the Holder or beneficial owner of a
Security or coupon, if such compliance is required by statute or by regulation
of the United States, as a precondition to relief or exemption from such tax,
assessment or other governmental charge;

(k) any tax, assessment or other governmental charge imposed with respect to
payments on any Registered Security by reason of the failure of the Holder to
fulfill the statement requirement of Sections 871(h) or 881(c) of the Code; or

(l) any combination of items (a), (b), (c), (d), (e), (f), (g), (h), (i),
(j) and (k).

In addition, the Company will not pay additional amounts to a beneficial owner
of a Security or coupon that is a fiduciary, partnership, limited liability
company or other fiscally transparent entity, or to a beneficial owner of a
Security or coupon that is not the sole beneficial owner of such Security or
coupon, as the case may be. This exception, however, will apply only to the
extent that a beneficiary or settlor with respect to the fiduciary, or a
beneficial owner or member of the partnership, limited liability company or
other fiscally transparent entity, would not have been entitled to the payment
of an additional amount had the beneficiary, settlor, beneficial owner or member
received directly its beneficial or distributive share of the payment.

As used herein, the term “United States Alien” means a person that is not a
United States person. The term “United States person” means a citizen or
resident of the United States or a corporation or partnership created or
organized in or under the laws of the United States or any political subdivision
thereof, an estate the income of which is subject to United States federal
income taxation regardless of its source, a trust subject to the supervision of
a court within the United States and the control of the United States person as
described in Section 7701(a)(30) of the Code, or a trust that existed on
August 20, 1996, and elected to continue its treatment as a domestic trust.
“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction (including the Commonwealth of Puerto Rico).

Whenever in this Indenture there is mentioned, in any context, the payment of
principal of, and premium, if any, and interest, if any, on any Security or
payment with respect to any coupon of any series, such mention shall be deemed
to include mention of the payment of additional amounts provided for in the
terms of such Securities and this Section to the extent that, in such context,
additional amounts are, were or would be payable in respect thereof pursuant to
the provisions of this Section and express mention of the payment of additional
amounts (if applicable) in any provisions hereof shall not be construed as
excluding additional amounts in those provisions hereof where such express
mention is not made.

 

78



--------------------------------------------------------------------------------

If the Securities of a series provide for the payment of additional amounts as
contemplated by Section 301(20), at least 10 days prior to the first Interest
Payment Date with respect to that series of Securities (or if the Securities of
that series will not bear interest prior to maturity, the first day on which a
payment of principal and any premium is made), and at least 10 days prior to
each date of payment of principal, premium, if any, and interest, if any, if
there has been any change with respect to the matters set forth in the below
mentioned Officers’ Certificate, the Company will furnish the Trustee for that
series of Securities and the Company’s principal Paying Agent or Paying Agents,
if other than such Trustee, with an Officers’ Certificate instructing such
Trustee and such Paying Agent or Paying Agents whether such payment of principal
of, and premium, if any, and interest, if any, on the Securities of that series
shall be made to Holders of Securities of that series or any related coupons who
are United States Aliens without withholding for or on account of any tax,
assessment or other governmental charge referred to above or described in the
Securities of that series. If any such withholding shall be required, then such
Officers’ Certificate shall specify by country the amount, if any, required to
be withheld on such payments to such Holders of Securities or coupons and the
Company will pay to the Trustee for such series of Securities or such Paying
Agent such additional amounts as may be required pursuant to the terms
applicable to such series. The Company covenants to indemnify the Trustee for
such series of Securities and any Paying Agent for, and to hold them harmless
against, any loss, liability or expense reasonably incurred without gross
negligence or bad faith on their part arising out of or in connection with
actions taken or omitted by any of them in reliance on any Officers’ Certificate
furnished pursuant to this Section 1010.

SECTION 1011. Calculation of Original Issue Discount.

The Company shall file with the Trustee promptly at the end of each calendar
year (i) a written notice specifying the amount of original issue discount
(including daily rates and accrual periods) accrued on Outstanding Securities as
of the end of such year and (ii) such other specific information relating to
such original issue discount as may then be relevant under the Internal Revenue
Code of 1986, as amended from time to time.

Article Eleven

REDEMPTION OF SECURITIES

SECTION 1101. Applicability of This Article.

Redemption of Securities of any series (whether by operation of a sinking fund
or otherwise) as permitted or required by any form of Security issued pursuant
to this Indenture shall be made in accordance with such form of Security and
this Article; provided, however, that if any provision of any such form of
Security shall conflict with any provision of this Article, the provision of
such form of Security shall govern.

SECTION 1102. Election to Redeem; Notice to Trustee.

The election of the Company to redeem any Securities of any series shall be
evidenced by or pursuant to a Board Resolution. In case of any redemption at the
election of the Company of the Securities of any particular series, the Company
shall, at least 60 days prior to the

 

79



--------------------------------------------------------------------------------

Redemption Date fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee for the Securities of such series) notify such
Trustee by Company Request of such Redemption Date and of the principal amount
of Securities of that series to be redeemed and shall deliver to such Trustee
such documentation and records as shall enable such Trustee to select the
Securities to be redeemed pursuant to Section 1103. In the case of any
redemption of Securities of any series prior to the expiration of any
restriction on such redemption provided in the terms of such Securities or
elsewhere in this Indenture, the Company shall furnish the Trustee for
Securities of such series with an Officers’ Certificate evidencing compliance
with such restriction.

SECTION 1103. Selection by Trustee of Securities to Be Redeemed.

If less than all the Securities are to be redeemed, the Company may select the
series to be redeemed, and if less than all the Securities of any series are to
be redeemed, the particular Securities of that series to be redeemed shall be
selected not more than 60 days prior to the Redemption Date by the Trustee for
the Securities of such series, from the Outstanding Securities of that series
not previously called for redemption, by such method as such Trustee shall deem
fair and appropriate and which may provide for the selection for redemption of
portions (equal to the minimum authorized denomination for Securities of that
series, or any integral multiple thereof) of the principal amount of Securities
of that series of a denomination larger than the minimum authorized denomination
for Securities of that series pursuant to Section 302 in the currency or
currency unit in which the Securities of such series are denominated.

The Trustee for the Securities of any series to be redeemed shall promptly
notify the Company in writing of the Securities of such series selected for
redemption and, in the case of any Securities selected for partial redemption,
the principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Security redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

SECTION 1104. Notice of Redemption.

Notice of redemption shall be given in the manner provided in Section 106 not
later than the thirtieth day and not earlier than the sixtieth day prior to the
Redemption Date, to each Holder of Securities to be redeemed.

All notices of redemption shall identify the Securities (including the CUSIP
numbers) and shall state:

(1) the Redemption Date,

(2) the Redemption Price,

(3) if less than all Outstanding Securities of a particular series are to be
redeemed, the identification (and, in the case of partial redemption, the
respective principal amounts) of the particular Securities to be redeemed,
including the CUSIP number of such Securities,

 

80



--------------------------------------------------------------------------------

(4) that on the Redemption Date the Redemption Price will become due and payable
upon each such Security or portion thereof, and that interest thereon, if any
(or in the case of OID Securities, original issue discount), shall cease to
accrue on and after said date,

(5) the place or places where such Securities, together in the case of Bearer
Securities with all coupons appertaining thereto, if any, maturing after the
Redemption Date are to be surrendered for payment of the Redemption Price,

(6) that the redemption is for a sinking fund, if such is the case,

(7) that, unless otherwise specified in such notice, Bearer Securities of any
series, if any, surrendered for redemption must be accompanied by all coupons
maturing subsequent to the date fixed for redemption or the amount of any such
missing coupon or coupons will be deducted from the Redemption Price or security
or indemnity satisfactory to the Company, the Trustee for such series and any
Paying Agent is furnished, and

(8) if Bearer Securities of any series are to be redeemed and any Registered
Securities of such series are not to be redeemed, and if such Bearer Securities
may be exchanged for Registered Securities not subject to redemption on this
Redemption Date pursuant to Section 305 or otherwise, the last date, as
determined by the Company, on which such exchanges may be made.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s written request, by the
Trustee for such Securities in the name and at the expense of the Company.

SECTION 1105. Deposit of Redemption Price.

Prior to 10:00am New York City time, on any Redemption Date, the Company shall
deposit with the Trustee for the Securities to be redeemed or with a Paying
Agent for such Securities (or, if the Company is acting as its own Paying Agent
for such Securities, segregate and hold in trust as provided in Section 1003) an
amount of money in the currency or currency unit in which the Securities of such
series are payable (except as otherwise specified pursuant to Section 301 for
the Securities of such Series and except as provided in Sections 311(b) and
311(d)) sufficient to pay the principal of, and premium, if any, thereon), and
(except if the Redemption Date shall be an Interest Payment Date) any accrued
interest on, all the Securities which are to be redeemed on that date.

SECTION 1106. Securities Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified in the currency or currency unit in which the Securities
of such series are payable

 

81



--------------------------------------------------------------------------------

(except as otherwise provided pursuant to Section 301 for the Securities of such
series and except as provided in Sections 311(b) and 311(d)) and from and after
such date (unless the Company shall default in the payment of the Redemption
Price) such Securities shall cease to bear interest and the coupons for such
interest appertaining to any Bearer Securities so to be redeemed, except to the
extent provided below, shall be void. Upon surrender of such Security for
redemption in accordance with said notice together with all coupons, if any,
appertaining thereto maturing after the Redemption Date, such Security or
specified portions thereof shall be paid by the Company at the Redemption Price;
provided, however, that installments of interest on Bearer Securities whose
Stated Maturity is on or prior to the Redemption Date shall be payable only at
an office or agency located outside the United States (except as otherwise
provided in Section 1002) and, unless otherwise specified as contemplated by
Section 301, only upon presentation and surrender of coupons for such interest,
and provided, further, that unless otherwise specified as contemplated by
Section 301, installments of interest on Registered Securities whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such at
the close of business on the relevant record dates according to their terms and
the provisions of Section 307.

If any Bearer Security surrendered for redemption shall not be accompanied by
all coupons appertaining thereto maturing after the Redemption Date, such
Security may be paid after deducting from the Redemption Price an amount equal
to the face amount of all such missing coupons or the surrender of such missing
coupon or coupons may be waived by the Company if there is furnished to the
Company, the Trustee for such Security and any Paying Agent such security or
indemnity as they may require to save the Company, such Trustee and any Paying
Agent harmless. If thereafter the Holder of such Security shall surrender to
such Trustee or any Paying Agent any such missing coupon in respect of which a
deduction shall have been made from the Redemption Price, such Holder shall be
entitled to receive the amount so deducted; provided, however, that interest
represented by coupons shall be payable only at an office or agency located
outside the United States (except as otherwise provided in Section 1002) and,
unless otherwise specified as contemplated by Section 301, only upon
presentation and surrender of those coupons. If any Security called for
redemption shall not be so paid upon surrender thereof for redemption, the
principal thereof and premium, if any, thereon shall, until paid, bear interest
from the Redemption Date at a rate per annum equal to the rate borne by the
Security (or, in the case of (i) OID Securities, the Security’s Yield to
Maturity or (ii) Indexed Securities, the rate determined in accordance with the
specified terms of those Securities).

SECTION 1107. Securities Redeemed in Part.

Any Registered Security which is to be redeemed only in part shall be
surrendered at the Place of Payment (with, if the Company or the Trustee for
such Security so requires, due endorsement by, or a written instrument of
transfer in form satisfactory to the Company and the Security Registrar for such
Security duly executed by, the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute and such Trustee shall authenticate and
deliver to the Holder of such Security without service charge, a new Registered
Security or Securities, of any authorized denomination as requested by such
Holder, of the same series and having the same terms and provisions and in an
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Registered Security so surrendered.

 

82



--------------------------------------------------------------------------------

SECTION 1108. Tax Redemption; Special Tax Redemption.

(a) Unless otherwise specified pursuant to Section 301, Securities of any series
may be redeemed at the option of the Company in whole, but not in part, on not
more than 60 days’ and not less than 30 days’ notice, on any Redemption Date at
the Redemption Price specified pursuant to Section 301, if the Company
determines that (A) as a result of any change in or amendment to the laws (or
any regulations or rulings promulgated thereunder) of the United States or of
any political subdivision or taxing authority thereof or therein affecting
taxation, or any change in official position regarding application or
interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction in the United States), which change or amendment
is announced or becomes effective on or after a date specified in Section 301
with respect to any Security of such series, the Company has or will become
obligated to pay additional amounts pursuant to Section 1010 with respect to any
Security of such series or (B) on or after a date specified in Section 301 with
respect to any Security of such series, any action has been taken by any taxing
authority of, or any decision has been rendered by a court of competent
jurisdiction in, the United States or any political subdivision or taxing
authority thereof or therein, including any of those actions specified in
(A) above, whether or not such action was taken or decision was rendered with
respect to the Company, or any change, amendment, application or interpretation
shall be officially proposed, which, in any such case, in the Opinion of Counsel
to the Company will result in a material probability that the Company will
become obligated to pay additional amounts with respect to any Security of such
series, and (C) in any such case specified in (A) or (B) above the Company, in
its business judgment, determines that such obligation cannot be avoided by the
use of reasonable measures available to the Company.

(b) Unless otherwise specified pursuant to Section 301, if the Company shall
determine that any payment made outside the United States by the Company or any
of its Paying Agents of principal or interest due in respect of any Bearer
Security (an “Affected Security”) of such series or any coupon appertaining
thereto would, under any present or future laws or regulations of the United
States, be subject to any certification, information or other reporting
requirement of any kind, the effect of which requirement is the disclosure to
the Company, any Paying Agent or any governmental authority of the nationality,
residence or identity (as distinguished from, for example, status as a United
States Alien) of a beneficial owner of such Affected Security of such series or
coupon that is a United States Alien (other than such a requirement that
(i) would not be applicable to a payment made by the Company or any one of its
Paying Agents (A) directly to the beneficial owner or (B) to a custodian,
nominee or other agent of the beneficial owner, (ii) can be satisfied by such
custodian, nominee or other agent certifying to the effect that such beneficial
owner is a United States Alien; provided that, in each case referred to in
clause (i)(B) or (ii), payment by such custodian, nominee or other agent to such
beneficial owner is not otherwise subject to any such requirement (other than a
requirement which is imposed on a custodian, nominee or other agent described in
item (iv) of this sentence), (iii) would not be applicable to a payment made by
at least one other Paying Agent or (iv) is applicable to a payment to a
custodian, nominee or other agent of the beneficial owner of such Security who
is (A) a United States person (as hereinafter defined), (B) a controlled foreign
corporation for United States tax purposes, (C) a foreign person 50% or more of
the gross income of which for the three-year period ending with the close of its
taxable year preceding the year of payment is effectively connected with a
United States trade or business, (D) is a foreign partnership, if at any time
during its tax year, one or more of its partners are United States

 

83



--------------------------------------------------------------------------------

persons who in the aggregate hold more than 50% of the income or capital
interest in the partnership or if, at any time during its tax year, it is
engaged in the conduct of a trade or business in the United States, (E) a U.S.
branch of a foreign bank or a foreign insurance company for United States tax
purposes or (F) is otherwise related to the United States), the Company shall
elect by notice to the Trustee for such series of Securities either (x) to
redeem the Affected Securities of such series, as a whole, at a redemption price
equal to the principal amount thereof, together with interest accrued to the
date fixed for redemption, or (y) if the conditions of the next succeeding
paragraph are satisfied, to pay the additional amounts specified in such
paragraph. The Company shall make such determination and election as soon as
practicable and give prompt notice thereof (the “Determination Notice”) in the
manner described in Section 106 stating the effective date of such
certification, information or reporting requirement, whether the Company has
elected to redeem the Affected Securities of such series or to pay the
additional amounts specified in the next succeeding paragraph, and (if
applicable) the last date by which the redemption of the Affected Securities of
such series must take place, as provided in the next succeeding sentence. If the
Company elects to redeem the Affected Securities of such series, such redemption
shall take place on such date, not later than one year after the giving of the
Determination Notice, as the Company shall specify by notice to such Trustee
given not less than 45 nor more than 75 days before the Redemption Date. Notice
of such redemption of the Affected Securities of such series shall be given to
the Holders thereof not less than 30 days nor more than 60 days prior to the
Redemption Date. Notwithstanding the foregoing, the Company shall not so redeem
the Affected Securities of such series if the Company shall subsequently
determine by notice to the Trustee, not less than 30 days prior to the
Redemption Date, that subsequent payments on the Affected Securities of such
series would not be subject to any such certification, information or other
reporting requirement, in which case the Company shall give prompt notice of
such subsequent determination in the manner specified in Section 106 and any
earlier redemption notice shall be revoked and be of no further effect. The
right of the Holders of Affected Securities called for redemption to exchange
such Affected Securities for Registered Securities (which Registered Securities
will remain Outstanding following such redemption) will terminate on the
fifteenth day prior to the Redemption Date, and no further exchanges of Affected
Securities for Registered Securities shall be permitted unless the Company shall
have made the subsequent determination and given the notice referred to in the
preceding sentence.

If and so long as the certification, information or other reporting requirement
referred to in the preceding paragraph would be fully satisfied by payment of a
withholding tax, backup withholding tax or similar charge, the Company may elect
by notice to the Trustee to pay such additional amounts as may be necessary so
that every net payment made outside the United States following the effective
date of such requirement by the Company or any of its Paying Agents of
principal, premium, if any, or interest, if any, due in respect of any Affected
Security of such series or any coupon appertaining thereto to a Holder who
certifies that the beneficial owner is a United States Alien (but without any
requirement that the nationality, residence or identity of such beneficial owner
be disclosed to the Company, any Paying Agent or any governmental authority),
after deduction or withholding for or on account of such withholding tax, backup
withholding tax or similar charge (other than a withholding tax, backup
withholding tax or similar charge that (i) is the result of a certification,
information or other reporting requirement described in the third parenthetical
clause of the first sentence of the preceding paragraph or (ii) is imposed as a
result of presentation of any such Affected Security or such

 

84



--------------------------------------------------------------------------------

coupon for payment more than 10 days after the date on which such payment
becomes due and payable or on which payment thereof was duly provided for,
whichever occurs later), will not be less than the amount provided in such
Affected Security or such coupon to be then due and payable. In the event the
Company elects to pay such additional amounts, (the Company’s election to
exercise such right to be evidenced by prompt notice to the Trustee for the
Securities of the appropriate series), the Company will have the right, at its
sole option, at any time, to redeem the Affected Securities of such series as a
whole, but not in part, at the Redemption Price, subject to the provisions of
the last four sentences of the immediately preceding paragraph. If the Company
has made the determination described in the preceding paragraph with respect to
certification, information or other reporting requirements applicable only to
interest and subsequently makes a determination in the manner and of the nature
referred to in such preceding paragraph with respect to such requirements
applicable to principal, the Company will redeem the Affected Securities of such
series in the manner and on the terms described in the preceding paragraph
unless the Company elects to have the provisions of this paragraph apply rather
than the provisions of the immediately preceding paragraph. If in such
circumstances the Affected Securities of such series are to be redeemed, the
Company shall have no obligation to pay additional amounts pursuant to this
paragraph with respect to principal, premium, if any, or interest accrued and
unpaid after the date of the notice of such determination indicating such
redemption, but will be obligated to pay such additional amounts with respect to
interest accrued and unpaid to the date of such determination. If the Company
elects to pay additional amounts pursuant to this paragraph and the condition
specified in the first sentence of this paragraph should no longer be satisfied,
then the Company shall promptly redeem the Affected Securities of such series in
whole, but not in part, at the Redemption Price subject to the provisions of the
last four sentences of the immediately preceding paragraph. If the Company
elects to, or is required to, redeem the Affected Securities of such series
pursuant to this paragraph, it shall publish in the manner and to the extent
provided in Section 106 prompt notice thereof. If the Affected Securities of
such series are to be redeemed pursuant to this paragraph, the redemption shall
take place on such date, not later than one year after publication of the notice
of redemption, as the Company shall specify by notice to the Trustee for such
series of Securities at least 60 days prior to the Redemption Date. Any
redemption payments made by the Company pursuant to this paragraph shall be
subject to the continuing obligation of the Company to pay additional amounts
pursuant to this paragraph.

Article Twelve

SINKING FUNDS

SECTION 1201. Applicability of This Article.

Redemption of Securities through operation of a sinking fund as permitted or
required by any form of Security issued pursuant to this Indenture shall be made
in accordance with such form of Security and this Article; provided, however,
that if any provision of any such form of Security shall conflict with any
provision of this Article, the provision of such form of Security shall govern.

The minimum amount of any sinking fund payment provided for by the terms of
Securities of any particular series is herein referred to as a “mandatory
sinking fund payment”,

 

85



--------------------------------------------------------------------------------

and any payment in excess of such minimum amount provided for by the terms of
Securities of any particular series is herein referred to as an “optional
sinking fund payment”. If provided for by the terms of Securities of any
particular series, the cash amount of any sinking fund payment may be subject to
reduction as provided in Section 1202. Each sinking fund payment shall be
applied to the redemption of Securities of any particular series as provided for
by the terms of Securities of that series.

SECTION 1202. Satisfaction of Sinking Fund Payments With Securities.

The Company (1) may deliver Outstanding Securities of a series (other than any
previously called for redemption), together in the case of any Bearer Securities
of such series with all unmatured coupons appertaining thereto, and (2) may
apply as a credit Securities of a series which have been redeemed either at the
election of the Company pursuant to the terms of such Securities or through the
application of permitted optional sinking fund payments pursuant to the terms of
such Securities, in each case in satisfaction of all or any part of any sinking
fund payment with respect to the Securities of such series required to be made
pursuant to the terms of such Securities as provided for by the terms of such
series; provided, however, that such Securities have not been previously so
credited. Such Securities shall be received and credited for such purpose by the
Trustee for such Securities at the principal amount thereof and the amount of
such sinking fund payment shall be reduced accordingly.

SECTION 1203. Redemption of Securities for Sinking Fund.

Not less than 60 days prior to each sinking fund payment date for any particular
series of Securities, the Company will deliver to the Trustee for the Securities
of such series an Officers’ Certificate specifying the amount of the next
ensuing mandatory sinking fund payment for that series pursuant to the terms of
that series, the portion thereof, if any, which is to be satisfied by payment of
cash in the currency or currency unit in which the Securities of that series are
payable (except as otherwise specified pursuant to Section 301 for the
Securities of that series and except as provided in Sections 311(b) and 311(d))
and the portion thereof, if any, which is to be satisfied by delivering and
crediting Securities of that series pursuant to Section 1202 and shall state the
basis for such credit and that such Securities have not previously been so
credited and will also deliver to such Trustee any Securities to be so
delivered. Such Trustee shall select the Securities to be redeemed upon such
sinking fund payment date in the manner specified in Section 1103 and cause
notice of the redemption thereof to be given in the name of and at the expense
of the Company in the manner provided in Section 1104. Such notice having been
duly given, the redemption of such Securities shall be made upon the terms and
in the manner stated in Sections 1106 and 1107.

Article Thirteen

MEETINGS OF HOLDERS OF SECURITIES

SECTION 1301. Purposes for Which Meetings May Be Called.

If Securities of a series are issuable as Bearer Securities, a meeting of
Holders of Securities of such series may be called at any time and from time to
time pursuant to this Article

 

86



--------------------------------------------------------------------------------

to make, give or take any request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture to be made, given or
taken by Holders of Securities of such series.

SECTION 1302. Call, Notice and Place of Meetings.

(a) The Trustee for any series of Securities that includes Bearer Securities,
may at any time call a meeting of the Holders of Securities of such series for
any purpose specified in Section 1301, to be held at such time and at such place
in the Borough of Manhattan, The City of New York, or in London, as such Trustee
shall determine. Notice of every meeting of Holders of Securities of such
series, setting forth the time and the place of such meeting and in general
terms the action proposed to be taken at such meeting, shall be given, in the
manner provided in Section 106, not less than 20 nor more than 180 days prior to
the date fixed for the meeting.

(b) In case at any time the Company, pursuant to a Board Resolution, or the
Holders of at least 10% in principal amount of the Outstanding Securities of any
such series shall have requested the Trustee for any such series to call a
meeting of the Holders of Securities of such series for any purpose specified in
Section 1301, by written request setting forth in reasonable detail the action
proposed to be taken at the meeting, and such Trustee shall not have made the
first publication of the notice of such meeting within 30 days after receipt of
such request or shall not thereafter proceed to cause the meeting to be held as
provided herein, then the Company or the Holders of Securities of such series in
the amount above specified, as the case may be, may determine the time and the
place in the Borough of Manhattan, The City of New York, or in London, for such
meeting and may call such meeting for such purposes by giving notice thereof as
provided in subsection (a) of this Section.

SECTION 1303. Persons Entitled to Vote at Meetings.

To be entitled to vote at any meeting of Holders of Securities of any series, a
Person shall be (1) a Holder of one or more Outstanding Securities of such
series, or (2) a Person appointed by an instrument in writing as proxy for a
Holder or Holders of one or more Outstanding Securities of such series by such
Holder or Holders. The only Persons who shall be entitled to be present or to
speak at any meeting of Holders of Securities of any series shall be the Persons
entitled to vote at such meeting and their counsel, any representatives of the
Trustee for such series and its counsel and any representatives of the Company
and its counsel.

SECTION 1304. Quorum; Action.

The Persons entitled to vote a majority in principal amount of the Outstanding
Securities of a series shall constitute a quorum for a meeting of Holders of
Securities of such series. In the absence of a quorum within 30 minutes of the
time appointed for any such meeting, the meeting shall, if convened at the
request of Holders of Securities of such series, be dissolved. In any other case
the meeting may be adjourned for a period of not less than 10 days as determined
by the chairman of the meeting prior to the adjournment of such meeting. In the
absence of a quorum at any such adjourned meeting, such adjourned meeting may be
further adjourned for a period of not less than 10 days as determined by the
chairman of the meeting prior to the adjournment of such adjourned meeting.
Subject to Section 1305(d), notice of the reconvening

 

87



--------------------------------------------------------------------------------

of any adjourned meeting shall be given as provided in Section 1302(a), except
that such notice need be given only once not less than five days prior to the
date on which the meeting is scheduled to be reconvened. Notice of the
reconvening of an adjourned meeting shall state expressly that Persons entitled
to vote a majority in principal amount of the Outstanding Securities of such
series shall constitute a quorum.

Except as limited by the proviso to Section 902, any resolution presented to a
meeting or adjourned meeting duly reconvened at which a quorum is present as
aforesaid may be adopted by the affirmative vote of the Holders of a majority in
principal amount of the Outstanding Securities of that series; provided,
however, that except as limited by the proviso to Section 902, any resolution
with respect to any request, demand, authorization, direction, notice, consent,
waiver or other action which this Indenture expressly provides may be made,
given or taken by the Holders of a specified percentage which is less than a
majority in principal amount of the Outstanding Securities of a series may be
adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid by the affirmative vote of the Holders of such
specified percentage in principal amount of the Outstanding Securities of that
series. Any resolution passed or decision taken at any meeting of Holders of
Securities of any series duly held in accordance with this Section shall be
binding on all the Holders of Securities of such series and the related coupons,
whether or not present or represented at the meeting.

SECTION 1305. Determination of Voting Rights; Conduct and Adjournment of
Meetings.

(a) Notwithstanding any other provision of this Indenture, the Trustee for any
series of Securities that includes Bearer Securities may make such reasonable
regulations as it may deem advisable for any meeting of Holders of Securities of
such series in regard to proof of the holding of Securities of such series and
of the appointment of proxies and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate. Except as otherwise
permitted or required by any such regulations, the holding of Securities shall
be proved in the manner specified in Section 104 and the appointment of any
proxy shall be proved in the manner specified in Section 104 or by having the
signature of the person executing the proxy witnessed or guaranteed by any trust
company, bank or banker authorized by Section 104 to certify to the holding of
Bearer Securities. Such regulations may provide that written instruments
appointing proxies, regular on their face, may be presumed valid and genuine
without the proof specified in Section 104 or other proof.

(b) The Trustee for any series of Securities that includes Bearer Securities
shall, by an instrument in writing, appoint a temporary chairman of the meeting,
unless the meeting shall have been called by the Company or by Holders of
Securities as provided in Section 1302(b), in which case the Company or the
Holders of Securities of the series calling the meeting, as the case may be,
shall in like manner appoint a temporary chairman. A permanent chairman and a
permanent secretary of the meeting shall be elected by vote of the Persons
entitled to vote a majority in principal amount of the Outstanding Securities of
such series represented at the meeting.

 

88



--------------------------------------------------------------------------------

(c) At any meeting each Holder of a Security of such series or proxy shall be
entitled to one vote for each $1,000 principal amount of Securities of such
series held or represented by him as determined in accordance with Section 115;
provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not Outstanding and ruled by the chairman
of the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Holder of a Security of such series or proxy.

(d) Any meeting of Holders of Securities of any series duly called pursuant to
Section 1302 at which a quorum is present may be adjourned from time to time by
Persons entitled to vote a majority in principal amount of the Outstanding
Securities of such series represented at the meeting; and the meeting may be
held as so adjourned without further notice.

SECTION 1306. Counting Votes and Recording Action of Meetings.

The vote upon any resolution submitted to any meeting of Holders of Securities
of any series shall be by written ballots on which shall be subscribed the
signatures of the Holders of Securities of such series or of their
representatives by proxy and the principal amounts and serial numbers of the
Outstanding Securities of such series held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
triplicate of all votes cast at the meeting. A record, at least in duplicate, of
the proceedings of each meeting of Holders of Securities of any series shall be
prepared by the secretary of the meeting and there shall be attached to said
record the original reports of the inspectors of votes on any vote by ballot
taken thereat and affidavits by one or more persons having knowledge of the
facts setting forth a copy of the notice of the meeting and showing that said
notice was given as provided in Section 1302 and, if applicable, Section 1304.
Each copy shall be signed and verified by the affidavits of the permanent
chairman and secretary of the meeting and one such copy shall be delivered to
the Company, and another to the Trustee for such series of Securities to be
preserved by such Trustee, the latter to have attached thereto the ballots voted
at the meeting. Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

Article Fourteen

GUARANTEES

SECTION 1401. Guarantee

(a) Subject to this Article 14, to the extent provided for in any series of
Securities under the Indenture, each of the Guarantors hereby will, jointly and
severally, irrevocably and unconditionally guarantee, on a senior unsecured
basis, to each Holder and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, such series
of Securities or the obligations of the Company hereunder or thereunder, that:
(1) the principal, premium, if any, and interest on the Security shall be
promptly paid in full when due, whether at Stated Maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal and interest on
the Securities, if any, if lawful, and all other obligations of the Company to
the Holders or the Trustee hereunder or under the Securities shall be promptly
paid in full or

 

89



--------------------------------------------------------------------------------

performed, all in accordance with the terms hereof and thereof; and (2) in case
of any extension of time of payment or renewal of any Securities or any of such
other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise. Failing payment by the Company
when due of any amount so guaranteed or any performance so guaranteed for
whatever reason, the Guarantors shall be jointly and severally obligated to pay
the same immediately. Each Guarantor agrees that this is a guarantee of payment
and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Securities or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Securities and this Indenture,
or pursuant to Section 1406.

(c) Each of the Guarantors also agrees, jointly and severally, to pay any and
all costs and expenses (including reasonable attorneys’ fees and expenses)
incurred by the Trustee or any Holder in enforcing any rights under this
Section 1401.

(d) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to the Company or the Guarantors, any amount
paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

(e) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 5 for
the purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 5, such obligations (whether or not due
and payable) shall forthwith become due and payable by the Guarantors for the
purpose of this Guarantee. The Guarantors shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Guarantees.

(f) Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for liquidation
or reorganization, should the Company become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Company’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may

 

90



--------------------------------------------------------------------------------

be, if at any time payment and performance of the Securities are, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee on the Securities or the Guarantees, whether as a
“voidable preference,” “fraudulent transfer” or otherwise, all as though such
payment or performance had not been made. In the event that any payment or any
part thereof, is rescinded, reduced, restored or returned, the Securities shall,
to the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

(g) In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(h) Each payment to be made by a Guarantor in respect of its Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature.

SECTION 1402. Limitation on Guarantor Liability

Each Guarantor, and by its acceptance of Securities, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent conveyance or a fraudulent transfer for
purposes of bankruptcy law in the United States, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law to the extent applicable to any Guarantee. To effectuate the foregoing
intention, the Trustee, the Holders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of such Guarantor that are relevant under such laws and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 14, result in the
obligations of such Guarantor under its Guarantee not constituting a fraudulent
conveyance or fraudulent transfer under applicable law. Each Guarantor that
makes a payment under its Guarantee shall be entitled upon payment in full of
all Guaranteed obligations under this Indenture to a contribution from each
other Guarantor in an amount equal to such other Guarantor’s pro rata portion of
such payment based on the respective net assets of all the Guarantors at the
time of such payment determined in accordance with generally accepted accounting
principles in the United States.

SECTION 1403. Execution and Delivery

(a) To evidence its Guarantee set forth in Section 1401, each Guarantor hereby
agrees that a supplemental indenture to this Indenture shall be executed on
behalf of such Guarantor by an Officer or person holding an equivalent title.

(b) Each Guarantor shall in such supplemental indenture agree that its Guarantee
set forth in Section 14.01 shall remain in full force and effect notwithstanding
the absence of the endorsement of any notation of such Guarantee on the
Securities.

(c) If an Officer whose signature is on this Indenture or a supplemental
indenture no longer holds that office at the time the Trustee authenticates the
Security, the Guarantees shall be valid nevertheless.

 

91



--------------------------------------------------------------------------------

(d) The delivery of any Security by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Guarantee set forth in
this Indenture or supplemental indenture on behalf of the Guarantors.

SECTION 1404. Subrogation

Each Guarantor shall be subrogated to all rights of Holders against the Company
in respect of any amounts paid by any Guarantor pursuant to the provisions of
Section 1401; provided that, if an Event of Default has occurred and is
continuing, no Guarantor shall be entitled to enforce or receive any payments
arising out of, or based upon, such right of subrogation until all amounts then
due and payable by the Company under this Indenture or the Securities shall have
been paid in full.

SECTION 1405. Benefits Acknowledged

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

SECTION 1406. Release of Guarantees

(a) A Guarantee by a Guarantor shall be automatically and unconditionally
released and discharged, and no further action by such Guarantor, the Company or
the trustee shall be required for the release of such Guarantor’s Guarantee,
upon:

 

  (1) (A) the Company’s exercise of its Legal Defeasance option or, except in
the case of a Guarantee of any direct or indirect parent of the Company,
Covenant Defeasance option in accordance with Article 4 or the Company’s
obligations under this Indenture being discharged in accordance with the terms
of this Indenture; or

(B) as specified in a supplemental indenture to this Indenture; and

(2) such Guarantor delivering to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
this Indenture relating to such transaction and/or release have been complied
with.

At the written request of the Company, the Trustee shall execute and deliver any
documents reasonably required in order to evidence such release, discharge and
termination in respect of the applicable Guarantee.

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the day and year first above written.

 

KRAFT FOODS GROUP, INC. By:  

/s/ Barbara L. Brasier

Name:   Barbara L. Brasier Title:   Senior Vice President and Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

By:   Deutsche Bank National Trust Company By:  

/s/ Jacqueline Bartnick

Name:   Jacqueline Bartnick Title:   Director By:  

/s/ Linda Reale

Name:   Linda Reale Title:   Vice President

 

93



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF CERTIFICATE TO BE DELIVERED TO

EUROCLEAR OR CLEARSTREAM BY A

BENEFICIAL OWNER OF SECURITIES, IN ORDER TO

RECEIVE A DEFINITIVE BEARER SECURITY IN EXCHANGE

FOR AN INTEREST IN A TEMPORARY GLOBAL SECURITY OR TO

EXCHANGE AN INTEREST IN A TEMPORARY GLOBAL SECURITY

FOR AN INTEREST IN A PERMANENT GLOBAL SECURITY]

Kraft Foods Group, Inc.

[Insert title or description of Securities]

Reference is hereby made to the Indenture, dated as of June 4, 2012 (the
“Indenture”) between Kraft Foods Group, Inc. (the “Company”) and Deutsche Bank
Trust Company Americas, as Trustee. Terms used herein unless otherwise defined
shall have the meanings ascribed to them in the Indenture.

This is to certify that as of the date hereof [and except as provided in the
fourth paragraph hereof]*, $ principal amount of the above-captioned Securities
represented by a temporary Global Security (the “temporary Global Security”)
held by you for our account is:

(i) beneficially owned by persons that are not United States persons (as defined
below);

(ii) owned by United States person(s) that are (a) foreign branches of United
States financial institutions (as defined in United States Treasury Regulation
Section 1.165-12(c)(1)(iv) (“financial institutions”)) purchasing for their own
account or for resale, or (b) United States person(s) who acquired the
beneficial interest in the temporary Global Security through foreign branches of
United States financial institutions and who hold the beneficial interest in the
temporary Global Security through such United States financial institutions on
the date hereof (and in either case (a) or (b), each such United States
financial institution hereby agrees, for the benefit of the Company, that it
will comply with the requirements of Section 165(j)(3)(A), (B) or (C) of the
United States Internal Revenue Code of 1986, as amended, and the regulations
thereunder); or

(iii) owned by financial institution(s) for the purpose of resale during the
restricted period (as defined in United States Treasury Regulation
Section 1.163-5(c)(2)(i)(D)(7)) and, in addition, financial institution(s)
described in this clause (iii) (whether or not also described in clause (i) or
(ii)), further certify that they have not acquired the beneficial interest in
the temporary Global Security for the purpose of resale directly or indirectly
to a United States person or to a person within the United States.

“United States person” means a citizen or resident of the United States or a
corporation or partnership created or organized under the laws of the United
States or any

 

A-1



--------------------------------------------------------------------------------

political subdivision thereof, an estate the income of which is subject to
United States federal income taxation regardless of its source, a trust subject
to the supervision of a court within the United States and the control of a
United States person as described in Section 7701(a)(30) of the Code, or a trust
that existed on August 20, 1996, and elected to continue its treatment as a
domestic trust. “United States” means the United States of America (including
the States and the District of Columbia), its territories, its possessions and
other areas subject to its jurisdiction (including the Commonwealth of Puerto
Rico).

[This certificate excepts and does not relate to $         principal amount of
the temporary Global Security held by you for our account as to which we are not
able to provide a certificate in this form. We understand that exchange of such
portion of the temporary Global Security for [definitive Bearer Securities]
[interests in a permanent Global Security] cannot be made until we are able to
provide a certificate in this form.]*

We undertake to advise you promptly by tested telex, in writing or
electronically on or prior to the date on which you intend to submit your
certification relating to the above-captioned Securities held by you for our
account if any applicable statement herein is not correct on such date, and in
the absence of any such notification it may be assumed that this certification
applies as of such date.

We understand that this certificate is required in connection with certain tax
laws and regulations in the United States. If administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy thereof to any interested party in such proceedings.

Dated:

 

[Name of Person Making Certification] By:  

 

* Delete if inappropriate.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF CERTIFICATE TO BE GIVEN TO THE APPROPRIATE

TRUSTEE BY EUROCLEAR OR CLEARSTREAM REGARDING THE EXCHANGE

OF A TEMPORARY GLOBAL SECURITY FOR DEFINITIVE SECURITIES OR

FOR A PORTION OF A PERMANENT GLOBAL SECURITY]

Kraft Foods Group, Inc.

[Insert title or description of Securities]

Reference is hereby made to the Indenture, dated as of June 4, 2012 (the
“Indenture”) between Kraft Foods Group, Inc. (the “Company”) and Deutsche Bank
Trust Company Americas, as Trustee. Terms used herein unless otherwise defined
shall have the meanings ascribed to them in the Indenture.

We refer to that portion of the temporary Global Security in respect of the
above-captioned Securities which is herewith submitted to be exchanged for
[definitive Bearer Securities] [interests in a permanent Global Security] (the
“Submitted Portion”) as provided in the Prospectus Supplement dated [insert date
of Prospectus Supplement] in respect of such issue. This is to certify that
(i) we have received in writing or by tested telex or electronically (in
accordance with the requirements of United States Treasury Regulation
Section 1.163-5(c)(2)(i)(D)(3)(ii)) a certificate or certificates with respect
to the entire Submitted Portion, substantially in the form of Exhibit A to the
Indenture, and (ii) the Submitted Portion includes no part of the temporary
Global Security excepted in such certificates.

We further certify that as of the date hereof we have not received any
notification from any of the persons giving such certificates to the effect that
the statements made by them with respect to any part of the Submitted Portion
are no longer true and cannot be relied on as of the date thereof.

 

B-1



--------------------------------------------------------------------------------

We understand that this certificate is required in connection with certain tax
laws and regulations in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy thereof to any interested party in such proceedings.

Submitted Portion:

U.S. $

Dated:

 

[[    ], as operator of the Euroclear System]* [Clearstream]* By:  

 

* Delete if inappropriate.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CERTIFICATE TO BE DELIVERED TO

EUROCLEAR OR CLEARSTREAM BY A

BENEFICIAL OWNER OF SECURITIES, IN ORDER TO

RECEIVE PAYMENT ON A TEMPORARY GLOBAL SECURITY]

Kraft Foods Group, Inc.

[Insert title or description of Securities]

Reference is hereby made to the Indenture, dated as of June 4, 2012 (the
“Indenture”) between Kraft Foods Group, Inc. (the “Company”) and Deutsche Bank
Trust Company Americas, as Trustee. Terms used herein unless otherwise defined
shall have the meanings ascribed to them in the Indenture.

This is to certify that as of the date hereof [and except as provided in the
fourth paragraph hereof]*, $ principal amount of the above-captioned Securities
represented by a temporary Global Security (the “temporary Global Security”)
held by you for our account is:

(i) beneficially owned by persons that are not United States persons (as defined
below);

(ii) owned by United States person(s) that are (a) foreign branches of United
States financial institutions (as defined in United States Treasury Regulation
Section 1.165-12(c)(1)(iv) (“financial institutions”)) purchasing for their own
account or for resale, or (b) United States person(s) who acquired the
beneficial interest in the temporary Global Security through foreign branches of
United States financial institutions and who hold the beneficial interest in the
temporary Global Security through such United States financial institutions on
the date hereof (and in either case (a) or (b), each such United States
financial institution hereby agrees, for the benefit of the Company, that it
will comply with the requirements of Section 165(j)(3)(A), (B) or (C) of the
United States Internal Revenue Code of 1986, as amended, and the regulations
thereunder); or

(iii) owned by financial institution(s) for the purpose of resale during the
restricted period (as defined in United States Treasury Regulation
Section 1.163-5(c)(2)(i)(D)(7)) and, in addition, financial institution(s)
described in this clause (iii) (whether or not also described in clause (i) or
(ii)), further certify that they have not acquired the beneficial interest in
the temporary Global Security for the purpose of resale directly or indirectly
to a United States person or to a person within the United States.

“United States person” means a citizen or resident of the United States or a
corporation or partnership created or organized under the laws of the United
States or any political subdivision thereof, an estate the income of which is
subject to United States federal income taxation regardless of its source, a
trust subject to the supervision of a court within the United States and the
control of a United States person as described in Section 7701(a)(30) of the
Code, or a trust

 

C-1



--------------------------------------------------------------------------------

that existed on August 20, 1996, and elected to continue its treatment as a
domestic trust. “United States” means the United States of America (including
the States and the District of Columbia), its territories, its possessions and
other areas subject to its jurisdiction (including the Commonwealth of Puerto
Rico).

[This certificate excepts and does not relate to $         principal amount of
the temporary Global Security held by you for our account as to which we are not
able to provide a certificate in this form. We understand that payments, if any,
due with respect to such portion of the temporary Global Security cannot be made
until we are able to provide a certificate in this form.]*

We undertake to advise you promptly by tested telex, in writing or
electronically on or prior to the date on which you intend to submit your
certification relating to the above-captioned Securities held by you for our
account if any applicable statement herein is not correct on such date, and in
the absence of any such notification it may be assumed that this certification
applies as of such date.

We understand that this certificate is required in connection with certain tax
laws and regulations in the United States. If administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy thereof to any interested party in such proceedings.

Dated:

 

[Name of Person Making Certification] By:  

 

* Delete if inappropriate.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF CERTIFICATE TO BE GIVEN TO THE APPROPRIATE

TRUSTEE BY EUROCLEAR OR CLEARSTREAM REGARDING PAYMENT

ON A TEMPORARY GLOBAL SECURITY]

Kraft Foods Group, Inc.

[Insert title or description of Securities]

Reference is hereby made to the Indenture, dated as of June 4, 2012 (the
“Indenture”) between Kraft Foods Group, Inc. (the “Company”) and Deutsche Bank
Trust Company Americas, as Trustee. Terms used herein unless otherwise defined
shall have the meanings ascribed to them in the Indenture.

We refer to that portion of the temporary Global Security in respect of the
above-captioned Securities for which we hereby request that you make payment to
us of the amounts payable on the relevant payment date (the “Submitted Portion”)
as provided in the Prospectus Supplement dated [insert date of Prospectus
Supplement] in respect of such issue. This is to certify that (i) we have
received in writing or by tested telex or electronically (in accordance with the
requirements of United States Treasury Regulation
Section 1.163-5(c)(2)(i)(D)(3)(ii)) a certificate or certificates with respect
to the entire Submitted Portion, substantially in the form of Exhibit C to the
Indenture, and (ii) the Submitted Portion includes no part of the temporary
Global Security excepted in such certificates.

We further certify that as of the date hereof we have not received any
notification from any of the persons giving such certificates to the effect that
the statements made by them with respect to any part of the Submitted Portion
are no longer true and cannot be relied on as of the date thereof.

 

D-1



--------------------------------------------------------------------------------

We understand that this certificate is required in connection with certain tax
laws and regulations in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy thereof to any interested party in such proceedings.

Submitted Portion:

U.S. $

Dated:

 

[[    ], as operator of the Euroclear System]* [Clearstream]* By:  

 

* Delete if inappropriate.

 

D-2